

Exhibit 10.1
THE HUB ON CAUSEWAY
100 CAUSEWAY STREET
BOSTON, MASSACHUSETTS
Lease Dated July 19, 2019 (the “Execution Date”)
THIS INSTRUMENT IS AN INDENTURE OF LEASE in which the Landlord and the Tenant
are the parties hereinafter named, and which relates to space in the building to
be known as 100 Causeway Street, Boston, Massachusetts 02114.
The parties to this instrument hereby agree with each other as follows:
ARTICLE I    

Reference Data
1.1
Subjects Referred To

Each reference in this Lease to any of the following subjects shall be construed
to incorporate the data stated for that subject in this Article:
Landlord:
 
OFFICE TOWER DEVELOPER LLC, a Delaware limited liability company
 
 
 
Present Mailing Address of Landlord:
 


c/o Boston Properties Limited Partnership
Prudential Center
800 Boylston Street, Suite 1900
Boston, Massachusetts 02199-8103
 
 
 
Landlord’s Construction Representative:
 


Jon Randall and Noah Luskin
 
 
 
Tenant:
 
Rapid7, Inc., a Delaware corporation
 
 
 
Present Mailing Address of Tenant:
 


120 Causeway Street, Boston, Massachusetts 02114
 
 
 
Tenant’s Email Address for Information Regarding Billings and Statements:
 






 
 
 
Tenant’s Construction Representative:
 
 
 
 
 



1



--------------------------------------------------------------------------------




Estimated Commencement Date:
 
June 1, 2021


Rent Commencement Date:
 


The date that is six (6) months after the Commencement Date.
 
 
 
Expiration Date:
   
The “Expiration Date” as defined in that certain Indenture of Lease dated
November 16, 2017 (the “Podium Lease”), by and between the Podium Building
Lessee and Tenant.
 
 
 
Extension Options:
 
Two (2) periods of five (5) years each, as provided in and on the terms set
forth in Section 3.2 hereof.
 
 
 
Term or Lease Term:
 
The period commencing on the Commencement Date and ending on the Expiration
Date, as such period may be extended or sooner terminated as provided in this
Lease.
 
 
 
Lease Year:
 
A period of twelve (12) consecutive calendar months, commencing on the first day
of January in each year, except that the first Lease Year of the Lease Term
hereof shall be the period commencing on the Commencement Date and ending on the
succeeding December 31, and the last Lease Year of the Lease Term hereof shall
be the period commencing on January 1 of the calendar year in which the Lease
Term ends, and ending with the date on which the Lease Term ends.
 
 
 
Rent Year:
 
Any twelve (12) month period during the Term of the Lease commencing as of the
Commencement Date, or as of any anniversary of the Commencement Date, except
that if the Commencement Date does not occur on the first day of a calendar
month, then (i) the first Rent Year shall further include the partial calendar
month in which the first anniversary of the Commencement Date occurs, and (ii)
the remaining Rent Years shall be the successive twelve (12) month periods
following the end of the first Rent Year.
 
 
 
Commencement Date:
 
As defined in Section 3.1 of this Lease and in Exhibit B-1.
 
 
 



2



--------------------------------------------------------------------------------




Premises:
 
The entirety of each of the ninth (9th) and tenth (10th) floors of the Office
Tower, which Office Tower is part of the Hub Complex (as hereinafter defined),
all as shown on the floor plans annexed hereto as Exhibit A‑1 and incorporated
herein by reference, as further defined and limited in Section 2.1 hereof. Set
forth below is the conclusively agreed-upon Rentable Floor Area of each floor of
the Premises:


Ninth (9th) Floor: 33,726 square feet
Tenth (10th) Floor: 33,488 square feet


Rentable Floor Area of the Premises:
 


67,214 square feet.
 
 
 



3



--------------------------------------------------------------------------------




Annual Fixed Rent:
 
(a) During the first Rent Year, Annual Fixed Rent shall be payable by Tenant at
the rate of Sixty and 00/100 Dollars ($60.00) per square foot of Rentable Floor
Area of the Premises. The Annual Fixed Rent shall increase by two percent (2%)
on the first day of each subsequent Rent Year throughout the Original Term of
this Lease, such that the Annual Fixed Rent for each such subsequent Rent Year
shall be equal to one hundred and two percent (102%) of the Annual Fixed Rent in
effect as of the last day of the immediately prior Rent Year. Based on the
Estimated Commencement Date and the projected Expiration Date, the Annual Fixed
Rent for the Original Term of this Lease will be as follows:









 
 
Rate per
 
 
Rent
Square Foot of
Annual Rate
 
Year
Rentable Floor Area
 
 
1
$60.00
$4,032,840.00
 
2
$61.20
$4,113,496.80
 
3
$62.42
$4,195,766.74
 
4
$63.67
$4,279,682.07
 
5
$64.95
$4,365,275.71
 
6
$66.25
$4,452,581.23
 
7
$67.57
$4,541,632.85
 
8
$68.92
$4,632,465.51
 
9
$70.30
$4,725,114.82

 
 
(b) During the portion of the first Rent Year after the Commencement Date but
prior to the Rent Commencement Date, the Annual Fixed Rent, Additional Rent in
respect of Landlord’s Tax Expenses Allocable to the Premises, and Additional
Rent in respect of Operating Expenses Allocable to the Premises shall be abated.
 
 
 
 
 
(c) During each extension option period (if exercised), as determined pursuant
to Section 3.2.
 
 
 
Tenant Electricity:
 
See Section 5.2.
 
 
 
Additional Rent:
 
All charges and other sums payable by Tenant as set forth in this Lease, in
addition to Annual Fixed Rent.



4



--------------------------------------------------------------------------------




 
 
 
Permitted Use:
 
General office purposes and uses ancillary thereto.
 
 
 
Total Rentable Floor Area of the Office Tower:
 


627,228 square feet as of the Execution Date; provided, however, the Total
Rentable Floor Area of the Office Tower, but not the Premises, may change from
time to time in accordance with physical additions or subtractions and
improvements to and changes in use of the Office Tower (it being understood and
agreed, however, the Total Rentable Floor Area of the Office Tower shall not
change merely by a re-measurement of the Office Tower).
 
 
 
Office Tower:
 
For the purposes of this Lease, the Office Tower shall mean the building that is
described as the “Office Tower” under the Declaration, together with easements
appurtenant to the Office Tower more particularly set forth in the Declaration,
and with its location generally as shown on Exhibit J attached hereto. Nothing
in Exhibit J shall be treated as a representation that any or all of the
buildings for which provision is made thereon will be located precisely within
the areas shown on Exhibit J, or that such buildings will be of the dimensions
or shapes shown, it being the intention of Exhibit J only generally to show
diagrammatically, rather than precisely, the proposed development of the Hub
Complex as presently contemplated. In addition, it is acknowledged and agreed
that Landlord and any other HubOwner may construct the Hub Complex as a phased
project, and that construction of certain phases may continue after the
Commencement Date.
 
 
 
Office Tower Parcel:
 
The “Office Tower Parcel” described in Exhibit A-2.
 
 
 
Garage:
 
The North Station Garage, as it may be altered from time to time.
 
 
 





5



--------------------------------------------------------------------------------




Podium Building:




Podium Building Lessee:
 
The portion of the Hub Complex located within the “Podium Parcel” described in
Exhibit A-2.


The ground lessee of the Podium Building from time to time. As of the Execution
Date, the Podium Building Lessee is Podium Developer, LLC, a Delaware limited
liability company, which is an affiliate of Landlord.


 
 
 
Podium Land Owner:
 
The owner of the “Podium Parcel” described in Exhibit A-2 from time to time. As
of the Execution Date, the Podium Land Owner is Podium Owner, LP, a Delaware
limited partnership, which is an affiliate of Landlord.
 
 
 
Hub Complex:
 
The center commonly referred to as The Hub on Causeway, located in the city of
Boston, County of Suffolk, Commonwealth of Massachusetts, the initial boundaries
of which are described on Exhibit A-2, as the same may be altered, expanded,
reduced or otherwise changed from time to time. It is acknowledged and agreed
that the Office Tower and the Premises are part of the Hub Complex.
 
 
 
HubOwner:
 
Each owner of record or tenant under a ground lease, from time to time, of all
or any portion of the Hub Complex.
 
 
 
Hub Complex Mortgagee:
 
Each holder of a mortgage, from time to time, affecting all or any portion of
the Office Tower, the Podium Building, the Garage, the Office Tower Parcel, or
any other portion of the Hub Complex.
 
 
 





6



--------------------------------------------------------------------------------




Declaration:


 
That certain Amended and Restated Declaration of Covenants, Easements and
Restrictions for The Hub on Causeway (formerly known as Boston Garden) made as
of November 28, 2016 by Boston Garden Development Corp. and agreed to by Podium
Owner, LP, Garage Expansion Owner, LP and Garden Improvements Owner, LP, as
recorded with the Suffolk Registry of Deeds in Book 57171, Page 1, as amended by
that certain First Amendment to Amended and Restated Declaration of Covenants,
Easements and Restrictions for The Hub on Causeway (formerly known as Boston
Garden) made as of July 11, 2018 and as the same may hereinafter be amended,
provided that Landlord shall not agree to any amendment or modification of the
Declaration that would cause a material adverse effect on Tenant’s use or
occupancy of the Premises.


 
 
 
Legal Requirements:
 
All applicable laws, ordinances, rules, regulations, statutes, by-laws, court
decisions, and orders and requirements of all public authorities, including,
without limitation, the Declaration.


 
 
 
Broker:
 
T3 Realty Advisors, LLC.
 
 
 
Market Area:
 
CBD Boston
 
 
 
Security Deposit:
 
Initially $1,000,000, increasing to $2,771,569 as of the Commencement Date,
which Security Deposit shall be in the form of a letter of credit in accordance
with Section 16.26, subject to reduction in accordance with Section 16.26.
 
 
 


Consumer Price Index:
 


The Consumer Price Index (“CPI”) shall be defined as the Consumer Price Index
for All Urban Consumers (CPI-U) (Revised), Boston, Massachusetts All Items –
Series A (1982-84=100) as published by the United states Bureau of Labor
Statistics. If the compilation or publication of such Index shall be
discontinued or transferred to any other governmental department or bureau or
agency, then the parties shall mutually agree upon another index that similarly
reflects changes in purchasing power of money.





7



--------------------------------------------------------------------------------




1.2
Table of Articles and Sections

ARTICLE I Reference Data
1


1.1    Subjects Referred To
1


1.2    Table of Articles and Sections
8


1.3    Exhibits
10


ARTICLE II Premises
11


2.1    Demise and Lease of Premises
11


2.2    Appurtenant Rights and Reservations
12


2.3    Tenant’s Access
15


ARTICLE III Lease Term and Extension Options
15


3.1    Term
15


3.2    Extension Option
15


ARTICLE IV Condition of Premises
18


4.1    Preparation of Premises
18


ARTICLE V Annual Fixed Rent and Electricity
19


5.1    Fixed Rent
19


5.2    Electricity
20


ARTICLE VI Taxes
21


6.1    Definitions
21


6.2    Tenant’s Share of Real Estate Taxes
22


6.3    Chapter 121A Payments
23


6.4    I-Cubed
24


ARTICLE VII Landlord’s Repairs and Services and Tenant’s Operating Expense
Payments    
25


7.1    Structural Repairs
25


7.2    Other Repairs to be Made by Landlord
25


7.3    Services to be Provided by Landlord
26


7.4    Operating Expenses Defined
26


7.5    Tenant’s Operating Expenses Payments
32


7.6    No Damage
34


7.7    Environmental Performance Objective
36


ARTICLE VIII Tenant’s Repairs
37


8.1    Tenant’s Repairs and Maintenance
37


ARTICLE IX Alterations
38


9.1    Landlord’s Approval
38


9.2    Conformity of Work
40


9.3    Performance of Work, Governmental Permits and Insurance
40


9.4    Liens
41


9.5    Nature of Alterations
41


9.6    Increases in Taxes
42



    
    
    


8



--------------------------------------------------------------------------------




    
9.7    Alterations Permitted Without Landlord’s Consent
42


ARTICLE X Parking
43


10.1    Parking Privileges
43


10.2    Parking Charges
44


10.3    Garage Operation
44


10.4    Limitations
45


ARTICLE XI Certain Tenant Covenants
45


ARTICLE XII Assignment and Subletting
50


12.1    Restrictions on Transfer
50


12.2    Exceptions
51


12.3    Landlord’s Recapture Right
52


12.4    Consent of Landlord
54


12.5    Tenant’s Notice
56


12.6    Profit on Subleasing or Assignment
56


12.7    Additional Conditions
57


ARTICLE XIII Indemnity and Insurance.
59


13.1    Tenant’s Indemnity
59


13.2    Landlord’s Indemnity
60


13.3    Tenant’s Risk
61


13.4    Tenant’s Commercial General Liability Insurance
61


13.5    Tenant’s Property Insurance
62


13.6    Tenant’s Other Insurance
63


13.7    Requirements for Tenant’s Insurance
63


13.8    Additional Insureds
64


13.9    Certificates of Insurance
64


13.10          Subtenants and Other Occupants
64


13.11          No Violation of Building Policies
65


13.12          Tenant to Pay Premium Increases
65


13.13          Landlord’s Insurance
65


13.14          Waiver of Subrogation
66


13.15          Tenant’s Work
67


ARTICLE XIV Fire, Casualty and Taking
67


14.1    Damage Resulting from Casualty
67


14.2    Rights of Termination for Uninsured Casualty
70


14.3    Rights of Termination for Taking
70


14.4    Award
71


ARTICLE XV Default
72


15.1    Tenant’s Default
72


15.2    Termination; Re-Entry
73


15.3    Continued Liability; Re-Letting
74


15.4    Waiver of Redemption
75





9



--------------------------------------------------------------------------------




15.5    Landlord’s Default
76


ARTICLE XVI Miscellaneous Provisions
76


16.1    Waiver
76


16.2    Cumulative Remedies
76


16.3    Quiet Enjoyment
77


16.4    Surrender
77


16.5    Brokerage
78


16.6    Invalidity of Particular Provisions
78


16.7    Provisions Binding, Etc
78


16.8    Recording; Confidentiality
79


16.9    Notices and Time for Action
79


16.10          When Lease Becomes Binding and Authority
80


16.11          Paragraph Headings
80


16.12          Rights of Mortgagee
80


16.13          Rights of Ground Lessor
81


16.14          Notice to Mortgagee and Ground Lessor
81


16.15          Assignment of Rents
82


16.16          Status Report and Financial Statements
83


16.17          Self-Help
84


16.18          Holding Over
85


16.19          Entry by Landlord
86


16.20          Tenant’s Payments
87


16.21          Late Payment
87


16.22          Counterparts
88


16.23          Entire Agreement
88


16.24          Landlord Liability
88


16.25          No Partnership
89


16.26          Security Deposit
89


16.27          Governing Law
92


16.28          Waiver of Trial by Jury
92


16.29          Electronic Signatures
92


16.30          Building Signage
92


16.31          Arbitration
92


16.32          Roof Deck
93



1.3
Exhibits

The following Exhibits attached hereto are a part of this Lease, are
incorporated herein by reference, and are to be treated as a part of this Lease
for all purposes. Undertakings contained in such Exhibits are agreements on the
part of Landlord and Tenant, as the case may be, to perform the obligations
stated therein to be performed by Landlord and Tenant, as and where stipulated
therein.
Exhibit A-1    --    Premises


10



--------------------------------------------------------------------------------




Exhibit A-2 --    Hub Complex Legal Description
Exhibit B-1    --    Work Agreement
Exhibit B-2    --    Base Building Specifications
Exhibit B-3    --    Tenant Plan and Working Drawing Requirements
Exhibit C    --    Landlord’s Services
Exhibit D    --    Form of Declaration Affixing the Commencement Date of Lease
Exhibit E    --    Forms of Lien Waivers
Exhibit F    --    Appraiser Determination of Prevailing Market Rent
Exhibit G    --    List of Mortgages
Exhibit H    --    Form of Letter of Credit
Exhibit I    --    Form of Certificate of Insurance
Exhibit J    --    Plan of Proposed Hub Complex Improvements
ARTICLE II    

Premises
2.1
Demise and Lease of Premises

(A)    Landlord hereby demises and leases to Tenant, and Tenant hereby hires and
accepts from Landlord, the Premises in the Office Tower, excluding exterior
faces of exterior walls, the common stairways and stairwells, elevators and
elevator walls, mechanical rooms, electric and telephone closets, janitor
closets, and pipes, ducts, shafts, conduits, wires and appurtenant fixtures
serving exclusively or in common other parts of the Office Tower, and if the
Premises includes less than the entire rentable area of any floor, excluding the
common corridors, elevator lobbies and toilets located on such floor.
(B)    Tenant acknowledges that the Hub Complex is a mixed use project to
consist of retail areas, office buildings, apartment buildings, hotels and other
commercial and residential uses and may be altered, expanded, reduced or
otherwise changed from time to time and that Landlord and any other HubOwner
reserve the right to modify the Hub Complex, to change the uses thereof, and to
designate areas of the Hub Complex as common areas or as areas for the exclusive
use of one or more occupants or one or more uses, provided that, subject to
Section 4.2, no such alteration, expansion, reduction, change or modification
has a material adverse effect on Tenant’s use of, or access to, the Premises for
the Permitted Use. It is understood that the Office Tower does not and will not
include any portion of the other office, hotel or residential towers in the Hub


11



--------------------------------------------------------------------------------




Complex (or the lobbies for any of the foregoing) or any portion of the garage
facilities located beneath the Podium Building.
(C)    No rights to any view or to light or air over any property, whether
belonging to Landlord or any other person, are granted to Tenant by this Lease.
If at any time any windows of the Premises are temporarily darkened or the light
therefrom is obstructed by reason of any repairs, improvements, maintenance or
cleaning in or about the Hub Complex, provided that Landlord shall use diligent
efforts to complete such repairs, improvements, maintenance or cleaning as
expeditiously as possible, the same shall be without liability to Landlord and
without any reduction or diminution of Tenant’s obligations under this Lease.
2.2
Appurtenant Rights and Reservations.

(A)    Subject to Landlord’s or any other HubOwner’s right to change or alter
any of the following in its discretion as herein provided, Tenant shall have, as
appurtenant to the Premises, the non-exclusive right to use in common with
others, but not in a manner or to the extent that would materially interfere
with the normal operation and use of the Office Tower as a multi-tenant office
building, and subject to reasonable rules of general applicability to tenants of
the Office Tower (which shall be non-discriminatory with respect to tenants in
similar circumstances) from time to time made by Landlord or any other HubOwner
of which Tenant is given written notice: (a) the common lobbies, corridors,
stairways, and elevators of the Office Tower, and the pipes, ducts, shafts,
conduits, wires and appurtenant meters and equipment serving the Premises in
common with others, (b) the loading areas serving the Office Tower and the
common walkways and driveways necessary for access to the Office Tower, (c) if
the Premises include less than the entire rentable floor area of any floor, the
common toilets, corridors and elevator lobby of such floor and (d) such other
common areas of the Hub Complex as Landlord or any other HubOwner, as the case
may be, makes the same available from time to time; and no other appurtenant
rights and easements.
(B)    Landlord reserves for its benefit and the benefit of any HubOwner the
right from time to time, without material interference with Tenant’s use: (i) to
install, use, maintain, repair, replace and relocate for service to the Premises
and other parts of the Office Tower, or either, pipes, ducts, conduits, wires
and appurtenant fixtures, wherever located in the Premises or the Office Tower,
and (ii) to alter or relocate any other common facility, provided that
substitutions are substantially equivalent or better. Installations,
replacements and relocations referred to in clause (i) above shall be located so
far as practicable in the central core area of the Office Tower, above ceiling
surfaces, below floor surfaces or within perimeter walls of the Premises or, if
not so practicable, then in an unobtrusive location within the Premises, in
which event the Rentable Floor Area of the Premises shall be reduced to the
extent that such installations, replacements and relocations reduce the physical
floor space available to Tenant within the Premises. Except in the case of
emergencies or for normal cleaning or maintenance operations, Landlord agrees to
use all reasonable efforts to give, or cause such HubOwner to give, Tenant
reasonable advance notice of any of the foregoing activities which require work
in the Premises. Notwithstanding anything to the contrary contained in this
Lease, in


12



--------------------------------------------------------------------------------




making any entry into the Premises, and in performing any work in the Premises
or the Office Tower, Landlord shall use diligent efforts to minimize
interference with the conduct of Tenant’s business in the Premises, consistent
with the nature of the reason for such entry.
(C)    Notwithstanding anything to the contrary contained in this Lease, Tenant
shall have the right to select its own telecommunications provider from those
providers that serve the Office Tower, subject to Landlord’s reasonable approval
(“Tenant’s Telecom Provider”), and, so long as the Premises are the only
premises in the Office Tower served by Tenant’s Telecom Provider, Landlord
agrees that it shall not charge any fees to Tenant’s Telecom Provider. However,
if Tenant’s Telecom Provider serves any other premises in the Office Tower,
Landlord shall have the right to charge fees to Tenant’s Telecom Provider in
connection with the services being performed by Tenant’s Telecom Provider at the
reasonable, prevailing rates, from time to time, then being charged by Landlord
to other telecommunication service providers in the Office Tower providing the
same or similar services to other office tenants in the Office Tower. Landlord
agrees not to discriminate against Tenant or to act arbitrarily in assessing
such fees to Tenant’s Telecom Provider. Subject to: (i) the foregoing, and (ii)
Tenant’s Telecom Provider entering into reasonable access agreement consistent
with this Section 2.2, Landlord shall permit Tenant’s Telecom Provider to
install cabling to Tenant’s floors and to have access to the Office Tower and
the Premises to install telecommunications equipment, using a portion of
available Office Tower shafts, conduits, and related telecommunications rooms
(on floors on which the Premises is located and in the Office Tower shafts
proportionate to the portion of the Office Tower leased by Tenant). All such
installations and replacements from time to time shall be made by Tenant or the
applicable service provider in accordance with Article IX. Any
telecommunications equipment installed by or on behalf of Tenant (“Tenant’s
Telecom Equipment”) shall not cause any interference with Verizon Corporate
Services Group Inc.’s (together with its successors or assigns “Verizon”)
then-existing telecommunications equipment, antennas, related receiving
equipment, related cable connections and other related telecommunications
equipment located on the rooftop of the Office Tower or in risers of the Office
Tower (collectively, the “Verizon Telecom Equipment”). If any of Tenant’s
Telecom Equipment causes any measurable interference with any of the Verizon
Telecom Equipment, then, promptly after receiving notice of such interference,
Tenant shall promptly use reasonable efforts to eliminate the interference, and
if Tenant either fails to or is unable to promptly eliminate the interference,
then either: (1) if Tenant engaged the Tenant’s Telecom Provider (or other
party) whose equipment is causing the interference, then, upon notice from
Landlord, Tenant shall immediately terminate Tenant’s agreement with the
Tenant’s Telecom Provider (or other party), or (2) if Landlord engaged the
Tenant’s Telecom Provider (or other party) whose equipment is causing the
interference, then Landlord may immediately terminate the agreement or cause the
Tenant’s Telecom Provider (or other party) to immediately suspend the service
that is causing the interference. Tenant’s Telecom Equipment shall not include
any signage or identification for a competitor of any present or future parent,
subsidiary, affiliate, business unit or division of Verizon or Verizon
Communications Inc., a Delaware corporation (collectively, the “Verizon
Entities”) that is of a size visible from outside of the roof of the Office
Tower or from the


13



--------------------------------------------------------------------------------




roof terrace atop a portion of the 30th floor roof of the Office Tower and
accessible from the 31st floor of the Office Tower.
(D)    Landlord reserves and excepts for its benefit and the benefit of any
HubOwner all rights of ownership and use in all respects outside the Premises,
including without limitation, the Office Tower and all other structures and
improvements and plazas and common areas in the Hub Complex, provided that at
all times during the Term of this Lease, Tenant shall have a reasonable means of
access from a public street to the Premises. Without limitation of the foregoing
reservation of rights by Landlord, it is understood that in its sole discretion,
Landlord or any HubOwner (as the case may be) shall have the right to change and
rearrange the plazas and other common areas, to change, relocate and eliminate
facilities therein, to erect new buildings thereon, to permit the use of or
lease all or part thereof for exhibitions and displays and to sell, lease or
dedicate all or part thereof to public use; and further that Landlord or any
HubOwner, as the case may be, shall have the right to make changes in, additions
to and eliminations from the Office Tower and other structures and improvements
in the Hub Complex, the Premises excepted; provided, however, that Tenant, its
employees, agents, clients, customers, and invitees shall at all times have
reasonable access to the Premises. Landlord is not under any obligation to
permit individuals without proper building identification or proper registration
on a visitor list to enter the Office Tower during the hours outside of 8:00 AM
to 6:00 PM.
(E)    Landlord (on behalf of itself and all Landlord affiliates) shall have the
right at any time and from time to time, in its sole discretion, to submit all
or any portion of the Hub Complex to one or more condominiums pursuant to
Massachusetts General Laws, Chapter 183A (the “Condominiums”) and/or to create
different fee or leasehold parcels (including air rights parcels) for the
different components of the Hub Complex (the Condominiums and any such fee or
leasehold parcels being hereinafter referred to, singly and collectively, as the
“Ownership Parcels”). Subject to the terms and conditions set forth in this
paragraph, Tenant covenants and agrees for itself and for the holders of any
mortgages or other security interests in Tenant’s leasehold (“Leasehold Security
Holders”) that (i) the consent or approval of Tenant (and any such Leasehold
Security Holders) shall not be necessary or required in order to create any of
the Ownership Parcels, and (ii) this Lease shall be subject and subordinate to
all of the documents creating such Ownership Parcels and pursuant to which such
Ownership Parcels are governed (collectively the “Ownership Documents”) with the
same force and effect as if this Lease (and any Notice of Lease) were executed,
acknowledged, delivered and recorded subsequent to the execution,
acknowledgment, delivery and recording of the Ownership Documents. Such
subordination shall be upon the conditions that (i) in no event shall the
creation of any one or more Ownership Parcels (A) adversely modify, or expressly
permit adverse modification of, the operation and maintenance requirements set
forth in this Lease; and (B) unreasonably interfere with or materially,
adversely affect Tenant’s use of, or access to, the Premises or to the common
areas in the Hub Complex and/or any of Tenant’s rights or benefits under the
terms of this Lease, and (ii) the creation of any Ownership Parcels shall not
affect Landlord’s obligations under this Lease, including, without limitation,
Landlord’s obligations to provide maintenance, repairs and services as required
pursuant to this Lease. Landlord shall give Tenant thirty


14



--------------------------------------------------------------------------------




(30) days’ prior notice accompanied by proposed condominium documents before
submitting any portion of the Office Tower to a condominium.
2.3
Tenant’s Access

During the Term of this Lease, Tenant shall have the right to access the
Premises and its appurtenances and the common areas of the Hub Complex on a
24-hours-per-day, 7-days-per-week basis, subject to Landlord’s reasonable
security requirements and in accordance with the provisions of this Lease,
including, without limitation, Legal Requirements, Insurance Requirements (as
hereinafter defined), and Force Majeure (as hereinafter defined).
ARTICLE III    

Lease Term and Extension Options
3.1
Term

The Term of this Lease shall be the period specified in Section 1.1 hereof as
the “Lease Term.” The Lease Term hereof shall commence on, and the “Commencement
Date” shall be, the date on which the Landlord’s Work is “substantially
complete” (as defined in Exhibit B-1) and delivered by Landlord to Tenant. As
soon as may be convenient after the Commencement Date has been determined,
Landlord and Tenant agree to join with each other in the execution, in the form
of Exhibit D hereto, of a written Declaration Affixing the Commencement Date of
Lease in which the Commencement Date and specified Lease Term of this Lease
shall be stated.
3.2
Extension Option

(A)    Provided that Tenant satisfies all of the Extension Option Conditions, as
hereinafter defined (any of which Extension Option Conditions Landlord may waive
by written notice to Tenant), Tenant shall have the right to extend the Lease
Term for up to two (2) periods of five (5) years each upon all the same terms,
conditions, covenants and agreements herein contained, except (i) the Annual
Fixed Rent shall be adjusted during the option period as hereinbelow set forth,
(ii) there shall be no further option to extend the Term of this Lease after the
second (2nd) Extended Term, and (iii) Tenant shall not receive any free rent or
abatement with respect to the Premises for the Extended Term. Each option period
is sometimes herein referred to as the “Extended Term.” Notwithstanding any
implication to the contrary, Landlord has no obligation to make any additional
payment to Tenant in respect of any construction allowance or the like or to
perform any work to the Premises as a result of the exercise by Tenant of any
such option.
Tenant shall be deemed to have satisfied the “Extension Option Conditions” if:
(1) at the time of exercise of the herein described option to extend, there
exists no continuing monetary or material non-monetary Event of Default and this
Lease is then in full force and effect, (2) as of the commencement of the
Extended Term, there exists no continuing Event of Default pursuant to
subsections (f) through (k) of Section 15.1, and this Lease is


15



--------------------------------------------------------------------------------




then in full force and effect, and (3) at the time of exercise of the herein
described option to extend, Tenant is not then subletting more than fifty
percent (50%) of the Rentable Floor Area of the then-current Premises, except
for a Permitted Transfer permitted in accordance with Section 12.2 hereof
(“Extension Option Occupancy Test”); Landlord hereby agreeing, however, that if
Tenant fails to satisfy the Extension Option Occupancy Test as of the time of
option exercise, Tenant will be deemed to have satisfied the Extension Option
Occupancy Test if the Extension Option Occupancy Test is satisfied in all
respects as of the commencement of the Extended Term.
(B)    Exercise Procedures. If Tenant desires to exercise an option to extend
the Term, then Tenant shall give notice (“Extension Exercise Notice”) to
Landlord, no earlier than twenty-four (24) months and no later than eighteen
(18) months prior to the expiration of the then Term of this Lease (as it may
have been previously extended) exercising such option to extend. If Tenant shall
not have timely given Tenant’s Extension Exercise Notice on or before the date
that is eighteen (18) months prior to the expiration of the then Term of this
Lease (as it may have been previously extended), then such option shall be void
and of no further force and effect. If Tenant timely gives an Extension Exercise
Notice, then, subject to the conditions to Tenant’s exercise of its right to
extend the Term, as set forth in this Section 3.2, the Term of this Lease shall
be extended for the Extended Term in question, without the need for further act
or deed of either party, and without the necessity for the execution of any
additional documents, except that Landlord and Tenant agree to enter into an
instrument in writing setting forth the Annual Fixed Rent for the applicable
Extended Term as determined in the relevant manner set forth in this Section
3.2; and in such event all references herein to the Lease Term or the Term of
this Lease shall be construed as referring to the Lease Term, as so extended,
unless the context clearly otherwise requires, and except that there shall be no
further option to extend the Lease Term.
(C)    Determination of Annual Fixed Rent. Within thirty (30) days after
Landlord’s receipt of the Extension Exercise Notice, Landlord shall provide
Landlord’s quotation to Tenant of a proposed fair market rental rate for the
Annual Fixed Rent for the applicable Extended Term (“Landlord’s Rent
Quotation”). If at the expiration of thirty (30) days after Tenant’s receipt of
Landlord’s Rent Quotation (or, if earlier, sixty (60) days after Landlord’s
receipt of the Extension Exercise Notice) (the “Extension Term Negotiation
Period”), Landlord and Tenant have not reached agreement on a determination of
the fair market rental rate for the Annual Fixed Rent for such Extended Term and
executed a written instrument extending the Term of this Lease pursuant to such
agreement, then Tenant shall have the right, for thirty (30) days following the
expiration of the Extension Term Negotiation Period, to make a request to
Landlord for an appraiser determination (the “Appraiser Determination”) of the
Prevailing Market Rent (as defined in Exhibit F) for such Extended Term, which
Appraiser Determination shall be made in the manner set forth in Exhibit F. If
Tenant timely shall have requested the Appraiser Determination, then the Annual
Fixed Rent for such Extended Term shall be an amount equal to the Prevailing
Market Rent as determined by the Appraiser Determination. If Tenant does not
timely request the Appraiser Determination and the parties have not timely
signed an agreement regarding the Annual Fixed Rent that is payable by Tenant
during the Extended Term, then Tenant shall be deemed to have elected to
withdraw its Extension


16



--------------------------------------------------------------------------------




Exercise Notice, in which event Tenant option to extend shall be deemed null and
void and of no further force or effect. In addition, if the Appraiser
Determination results in a determination of Prevailing Market Rent that is more
than ten percent (10%) higher than the determination of Prevailing Market Rent
submitted by Tenant’s Appraiser (as defined in Exhibit F attached hereto), then
Tenant shall have the right, by notice (“Extension Rescission Notice”) delivered
to Landlord within ten (10) days after the date Tenant was advised in writing of
the final Appraiser Determination, to rescind its Extension Exercise Notice, in
which event (i) Tenant’s option to extend shall be deemed null and void and of
no force or effect and (ii) either of Landlord or Tenant may, by notice to the
other given within ten (10) days after delivery of Tenant’s Extension Rescission
Notice, extend the Term until the later of (a) six (6) months after the
then-scheduled expiration date and (b) twenty (20) months after the date of
Tenant’s Extension Rescission Notice, with the Annual Fixed Rent during such
extended period being at the rate determined pursuant to the Appraiser
Determination, and with no obligation on the part of Landlord to provide any
tenant improvement allowance or perform any construction in the Premises, and no
obligation to pay any fee to Tenant’s Appraiser. If Tenant delivers an Extension
Rescission Notice, then, notwithstanding anything to the contrary herein
contained, Tenant shall reimburse Landlord, within thirty (30) days after demand
therefor, for all of Landlord’s actual third-party expenses in connection with
the Appraiser Determination, and Tenant shall indemnify Landlord against any
commission due to a broker representing Tenant in connection with the foregoing
extension. Upon the first to occur of: (1) the written agreement by Landlord and
Tenant during the Extension Term Negotiation Period on an Annual Fixed Rent for
the Extended Term, and (2) the timely request by Tenant for an Appraiser
Determination in accordance with the provisions of this subsection (C) above,
this Lease and the Lease Term hereof shall automatically be deemed extended, for
the Extended Term, without the necessity for the execution of any additional
documents. Notwithstanding the foregoing, at the request of either party, the
parties agree to enter into an instrument in writing setting forth the Annual
Fixed Rent for the Extended Term as determined in the relevant manner set forth
in this Section 3.2, provided however, that the execution of such instrument
shall not be a condition to the effectiveness of Tenant’s exercise of its
extension option under this Section 3.2. In the event that this Lease is
extended, as aforesaid, all references herein to the Lease Term or the Term of
this Lease shall be construed as referring to the Lease Term, as so extended,
unless the context clearly otherwise requires, and except that there shall be no
further option to extend the Lease Term. Notwithstanding anything contained
herein to the contrary, in no event shall Tenant have the right to exercise more
than one extension option at a time and, further, Tenant shall not have the
right to exercise its second extension option unless it has duly exercised the
first extension option and in no event shall the Lease Term hereof be extended
for more than ten (10) years after the expiration of the initial Lease Term
hereof.






17



--------------------------------------------------------------------------------




ARTICLE IV    

Condition of Premises
4.1
Preparation of Premises

The condition of the Premises upon Landlord’s delivery along with any work to be
performed by either Landlord or Tenant shall be as set forth in the Work
Agreement attached hereto as Exhibit B-1 and made a part hereof.
4.2
Landlord and Tenant acknowledge and agree that (i) the Office Tower and any
other Proposed Hub Complex Improvements (as hereinafter defined) may be
constructed by Landlord or Landlord’s affiliates and (ii) Landlord and/or its
affiliates have the right (but not the obligation) to construct any such
additional portions of the Hub Complex. Attached hereto as Exhibit J, is a
phasing plan showing the proposed improvements, including the Office Tower, to
be constructed by Landlord and/or its affiliates as part of the Hub Complex (as
the same may be modified, revised, or amended by Landlord and/or its affiliates,
the “Proposed Hub Complex Improvements”). As a material inducement to Landlord
to enter into this Lease, Tenant acknowledges and expressly agrees that
Landlord, its affiliates, and/or other third parties shall have the right (but
without any obligation so to do) to complete and construct the Proposed Hub
Complex Improvements prior to or at any time during the Lease Term and while
Tenant is in occupancy of the Premises and such construction shall not be
considered an eviction, actual or constructive, of Tenant from the Premises and
shall not entitle Tenant to either (a) terminate this Lease, or (b) abate any
Annual Fixed Rent or Additional Rent except in accordance with the terms of
Section 7.6(C). Tenant acknowledges and agrees that such ongoing construction
may result in noise, dust, vibrations and other disturbances and Tenant has
entered into this Lease and agreed to perform the obligations of Tenant
hereunder with knowledge of the on-going performance of the Proposed Hub Complex
Improvements. Landlord shall, in its conduct of construction activities at the
Hub Complex and performance of the Proposed Hub Complex Improvements, perform
the following construction mitigation measures: exercise diligent efforts (in
light of the construction activities being performed) to minimize interference
with Tenant’s use of, and access to, the Premises pursuant to this Lease and to
implement construction measures and procedures consistent with first class
construction and engineering practices to mitigate dust and noise to the extent
commercially feasible, provided that such efforts and measures shall not require
Landlord to perform the Proposed Hub Complex Improvements outside of normal
building hours or at material additional cost to Landlord.

Without limitation of the foregoing, Tenant agrees that:
(i)    Landlord shall incur no liability to Tenant, nor shall Tenant be entitled
to any abatement of Annual Fixed Rent or any Additional Rent, on account of any
noise, vibration, or other disturbance to Tenant’s business at the Premises that
may arise out of the performance by Landlord of the Proposed Hub Complex
Improvements, including, but not limited to, Landlord’s use of and access to any


18



--------------------------------------------------------------------------------




loading dock(s). The foregoing shall not limit Landlord’s obligation under this
Section 4.2 to exercise diligent efforts (in light of the construction
activities being performed) to minimize interference with Tenant’s use of, and
access to, the Premises during the performance and/or construction of the
Proposed Hub Complex Improvements.
(ii)    For the purposes of performing the Proposed Hub Complex Improvements,
Landlord reserves the right to (i) erect, store and/or temporarily maintain a
hoist, tower crane, staging, scaffolding and/or similar installations and/or
equipment (“Improvements Equipment”) at any time or from time to time at the Hub
Complex (including the Hub Complex common areas and the Office Tower),
including, but not limited to, the right to (a) attach and maintain Improvements
Equipment on the Podium Building or the Office Tower, which Tenant acknowledges
may obstruct the views from the Premises, and (b) access the Premises as may be
necessary therefor, after reasonable prior notice to Tenant, and (ii) utilize
common areas of the Hub Complex for deliveries to and from the Hub Complex in
connection with the Proposed Hub Complex Improvements.


ARTICLE V    

Annual Fixed Rent and Electricity
5.1
Fixed Rent

Tenant agrees to pay to Landlord, on the Rent Commencement Date, and thereafter
monthly, in advance, on the first day of each and every calendar month during
the initial Lease Term, a sum equal to one-twelfth (1/12) of the Annual Fixed
Rent specified in Section 1.1 hereof and on the first day of each and every
calendar month during each Extended Term (if exercised), a sum equal to
one-twelfth of the Annual Fixed Rent as determined in Section 3.2 for the
applicable Extended Term. Until notice of some other designation is given, fixed
rent and all other charges for which provision is herein made shall be paid by
remittance to or for the order of Boston Properties Limited Partnership, as
agent of Landlord, either (i) by ACH transfer to Bank of America in Dallas,
Texas, Bank Routing Number 111 000 012 or (ii) by mail to P.O. Box 3557, Boston,
Massachusetts 02241-3557, and in the case of (i) referencing Account Number
3756454460, Account Name of Boston Properties Limited Partnership, Tenant’s name
and the Office Tower address. All remittances received by BOSTON PROPERTIES
LIMITED PARTNERSHIP, as agent as aforesaid, or by any subsequently designated
recipient, shall be treated as a payment to Landlord.
Annual Fixed Rent for any partial month shall be paid by Tenant to Landlord at
such rate on a pro rata basis, and, if the Rent Commencement Date shall be other
than the first day of a calendar month, the first payment of Annual Fixed Rent
which Tenant shall make to Landlord shall be a payment equal to a proportionate
part of such monthly Annual Fixed


19



--------------------------------------------------------------------------------




Rent for the partial month from the Rent Commencement Date to the first day of
the succeeding calendar month.
Additional Rent payable by Tenant on a monthly basis, as elsewhere provided in
this Lease, likewise shall be prorated, and the first payment on account thereof
shall be determined in similar fashion and shall commence on the Commencement
Date and other provisions of this Lease calling for monthly payments shall be
read as incorporating this undertaking by Tenant. Notwithstanding the foregoing,
the first payment on account of Additional Rent in respect of Landlord’s Tax
Expenses Allocable to the Premises, and Additional Rent in respect of Operating
Expenses Allocable to the Premises shall commence on the Rent Commencement Date
and other provisions of this Lease calling for monthly payments shall be read as
incorporating this undertaking by Tenant.
The Annual Fixed Rent and all other charges for which provision is made in this
Lease shall be paid by Tenant to Landlord without setoff, deduction or
abatement, except as otherwise expressly set forth in this Lease.
Notwithstanding that the payment of Annual Fixed Rent, Additional Rent in
respect of Landlord’s Tax Expenses Allocable to the Premises, and Additional
Rent in respect of Operating Expenses Allocable to the Premises payable by
Tenant to Landlord with respect to the Premises shall not commence until the
Rent Commencement Date, Tenant shall be subject to, and shall comply with, all
other provisions of this Lease with respect to the Premises as and at the times
provided in this Lease.
5.2
Electricity

Prior to the Commencement Date, Tenant shall establish an account directly with
the utility company or provider and shall make payment, not later than the due
date therefor, of all charges associated with the meter measuring consumption of
electricity in the Premises for Tenant. Electrical meters shall be installed by
the utility provider at the direction of Tenant but in all events prior to the
Commencement Date. Tenant shall provide to Landlord from time to time, promptly
following Landlord’s request therefor, evidence of payment to, and good standing
with, such utility company or provider as Landlord may reasonably require.
Tenant further covenants and agrees to defend, save harmless and indemnify
Landlord against all liability, cost and damage arising out of or in any way
connected to the payment, nonpayment or late payment of any charges or deposits
to such utility company or provider. Furthermore, Tenant shall provide Landlord,
within ten (10) business days after written request therefor (but not more than
once per Lease Year), with readily available information regarding Tenant’s
consumption of electricity, water/sewer, and/or other utilities at the Premises
as may be reasonably required by Landlord in connection with any LEED or similar
environmental grading system applicable to the Office Tower or any Legal
Requirements. The provisions of this Section shall survive the expiration or
termination of this Lease. Tenant shall ensure it meets all tenant
responsibilities regarding electricity as detailed in Exhibit B-2.




20



--------------------------------------------------------------------------------




ARTICLE VI    

Taxes
6.1
Definitions

With reference to the real estate taxes referred to in this Article VI, it is
agreed that terms used herein are defined as follows:
(a)
“Tax Year” means the 12-month period beginning July 1 each year during the Lease
Term or if the appropriate governmental tax fiscal period shall begin on any
date other than July 1, such other date.

(b)
“Landlord’s Tax Expenses Allocable to the Premises” means the same proportion of
Landlord’s Tax Expenses as the Rentable Floor Area of the Premises bears to 97%
of the Total Rentable Floor Area of the Office Tower.

(c)
“Landlord’s Tax Expenses” with respect to any Tax Year means the aggregate “real
estate taxes” (as hereinafter defined) with respect to that Tax Year, reduced by
any net abatement receipts with respect to that Tax Year.

(d)
“Real estate taxes” means all taxes and special assessments of every kind and
nature and user fees and other like fees assessed by any governmental authority
(including, but not limited to, any tax, assessment or charge resulting from the
creation of a special improvement district, business improvement district or
similar district) on, or allocable to the Office Tower and reasonable expenses
of any formal or informal proceedings for negotiation or abatement of taxes. The
amount of special taxes or special assessments to be included shall be limited
to the amount of the installment (plus any interest other than penalty interest
payable thereon) of such special tax or special assessment required to be paid
during the year in respect of which such taxes are being determined. There shall
be excluded from such taxes interest or penalties on late payment of real estate
taxes, all income, estate, succession, gift, inheritance, corporate excise and
transfer taxes; provided, however, that if at any time during the Lease Term the
present system of ad valorem taxation of real property shall be changed so that
in lieu of, or in addition to, the whole or any part of the ad valorem tax on
real property, there shall be assessed on Landlord a capital levy or other tax
on the gross rents received with respect to the Office Tower, or a Federal,
State, County, Municipal, or other local income, franchise, excise or similar
tax, assessment, levy or charge (distinct from any now in effect in the
jurisdiction in which the Office Tower is located) measured by or based, in
whole or in part, upon any such gross rents, then any and all of such taxes,
assessments, levies or charges, to the extent so measured or based, shall be
deemed to be



21



--------------------------------------------------------------------------------




included within the term “real estate taxes” but only to the extent that the
same would be payable if the Office Tower, as applicable were the only property
of Landlord. To the extent that the Office Tower is not separately assessed for
real estate tax purposes, but is assessed as part of a larger parcel, then
Landlord shall make a reasonable allocation as to the amount of the real estate
taxes that should be allocated to the Office Tower for the purposes of
determination of Tenant’s share of real estate taxes under this Lease. For the
purposes of this Lease, real estate taxes shall include any payment in lieu of
taxes or any payments made under Chapter 121A of the Massachusetts General Laws
or any similar law and any payments to, for or relating in whole or in part to
any business improvement district in which the Hub Complex may be located.
Notwithstanding the foregoing, “real estate taxes” shall not include and Tenant
shall not be required to pay any portion of any tax or assessment expense or any
increase therein (i) levied on Landlord’s rental income, unless such tax or
assessment is imposed in lieu of or as a substitute, either in whole or in part,
for real property taxes as set forth above; (ii) in excess of the amount which
would be payable if such tax or assessment expense were paid in installments
over the longest permitted term; (iii) except to the extent expressly set forth
in this Section 6.1(d), imposed on land and improvements other than the Office
Tower; (iv) linkage payments, development expenses, sinking funds, and other
exactions related to development (as opposed to operations), and (v) any
increases in real estate taxes resulting from alterations, additions or
improvements to areas leased to tenants of the Office Tower, if the taxing
authority specifically determines such increase results from such alterations,
additions or improvements made by, or on behalf of, such tenant.
6.2
Tenant’s Share of Real Estate Taxes

Commencing as of the Rent Commencement Date, and continuing thereafter
throughout the remainder of the Lease Term, Tenant shall pay Landlord’s Tax
Expenses Allocable to the Premises to Landlord as Additional Rent. Payments by
Tenant on account of Landlord’s Tax Expenses Allocable to the Premises shall be
made monthly at the time and in the fashion herein provided for the payment of
Annual Fixed Rent. The amount so to be paid to Landlord shall be an amount from
time to time reasonably estimated by Landlord to be sufficient to provide
Landlord, in the aggregate, a sum equal to Landlord’s Tax Expenses Allocable to
the Premises, at least ten (10) days before the day on which tax payments by
Landlord would become delinquent. Not later than ninety (90) days after
Landlord’s Tax Expenses Allocable to the Premises are determinable for the first
such Tax Year or fraction thereof and for each succeeding Tax Year or fraction
thereof during the Lease Term, Landlord shall render Tenant a statement in
reasonable detail certified by a representative of Landlord showing for the
preceding year or fraction thereof, as the case may be, the actual amount of
real estate taxes allocated to the Office Tower, abatements and refunds, if any,
of any such taxes and assessments, expenditures incurred


22



--------------------------------------------------------------------------------




in seeking such abatement or refund, the amount of Landlord’s Tax Expenses
Allocable to the Premises, the amount thereof already paid by Tenant and the
amount thereof
overpaid by, or remaining due from, Tenant for the period covered by such
statement. Within thirty (30) days after the receipt of such statement, Tenant
shall pay any sum remaining due. Any balance shown as due to Tenant shall be
credited against Annual Fixed Rent next due, or refunded to Tenant if the Lease
Term has then expired and Tenant has no further obligation to Landlord.
Expenditures for legal fees and for other expenses incurred in obtaining an
abatement or refund may be charged against the abatement or refund before the
adjustments are made for the Tax Year. Only Landlord shall have the right to
institute tax reduction or other proceedings to reduce real estate taxes or the
valuation of the Office Tower and the Hub Complex.
At any time during which the 6A Contract (as hereinafter defined) is not in
effect with respect to the Office Tower, Landlord shall use commercially
reasonable efforts to cause the City of Boston to separately assess the Office
Tower or to otherwise separately allocate real estate taxes for the Office
Tower. If such separate assessment or allocation occurs, then Tenant may provide
a written tax abatement request to Landlord and thereafter Landlord shall
initiate, and diligently prosecute, real estate abatement proceedings with
respect to the Office Tower for the Tax Year identified in such request. Tenant
may not require Landlord to seek an abatement of real estate taxes with respect
to the Office Tower more frequently than once in any trailing five (5) year
period. Such appeal shall be at the cost and expense of Tenant, except that
Tenant shall be reimbursed for the reasonable third-party costs incurred in
prosecuting such proceedings from any proceeds received by Landlord as the
result of such abatement proceedings.
To the extent that real estate taxes shall be payable to the taxing authority in
installments with respect to periods less than a Tax Year, the statement to be
furnished by Landlord shall be rendered and payments made on account of such
installments.
6.3
Chapter 121A Payments

The Hub Complex is a project approved and undertaken under Chapter 121A of the
Massachusetts General Laws and Chapter 652 of the Acts of 1960, both as amended.
Tenant hereby acknowledges that it has received and reviewed, prior to execution
of this Lease, the project designation for the Hub Complex under the provisions
of said Chapter 121A which sets forth fully the permitted uses and limitations
for the Hub Complex and, therefore, for the Demised Premises (the “121A
Designation”). Tenant hereby covenants and agrees that it shall do nothing which
would be in violation of the permitted uses under the 121A Designation. The Hub
Complex is also subject to and has the benefit of the provisions of a certain
contract between the City of Boston and the Podium Land Owner pursuant to
Section 6A of Chapter 121A of the Massachusetts General Laws dated January 3,
2014 (the “6A Contract”). Notwithstanding the foregoing provisions of this
Article VI, if and only for so long as the 6A Contract is in effect with respect
to the Office Tower, Tenant shall pay to Landlord, in lieu of the Landlord’s Tax
Expenses Allocable to the Premises, an amount equal to the payments under the 6A
Contract which are attributable to the Premises. If and only for so long as the
6A Contract remains in effect with respect to the Office Tower, Tenant shall pay
Landlord on account of Tenant’s


23



--------------------------------------------------------------------------------




obligations under this Section 6.3 (i.e., the payment under the 6A Contract
attributable to the Premises) an amount equal to 1/12th of the annual payment as
reasonably estimated by Landlord from time to time on the Rent Commencement Date
and on the first day of each calendar month thereafter during the Lease Term. If
and only for so long as the 6A Contract is in effect with respect to the Office
Tower, Landlord shall render to Tenant annually a statement in reasonable detail
certified by a representative of Landlord setting out for the preceding year or
fraction thereof, as the case may be, the payment due under the 6A Contract in
respect of the Premises, the amount thereof already paid by Tenant and the
amount thereof overpaid by, or remaining due from, Tenant for the period covered
by such statement and within thirty days after receipt of such statement Tenant
shall pay any sum remaining due. Any balance shown as due to Tenant shall be
credited against minimum rent due, or refunded to Tenant if the Lease Term is
then expired and Tenant has no further monetary obligations to Landlord.
Notwithstanding anything to the contrary contained herein, if and only for so
long as the 6A Contract is in effect with respect to the Office Tower, Tenant
shall only be responsible to pay to Landlord the amount of Taxes or payments
under the 6A Contract actually paid or payable by Landlord to the applicable
taxing authority allocable to the Premises for such applicable period.
6.4
I-Cubed

Landlord may seek a grant under the Massachusetts Infrastructure Investment
Incentive Program (“I-Cubed”). In the event Landlord participates in I-Cubed or
other incentive programs, Tenant agrees to provide, within 30 days after request
therefor, reasonable information to Landlord to the extent Landlord is required
to provide to the municipality and/or the Commonwealth of Massachusetts under
such program, including, without limitation: (i) taxpayer id number, and (ii)
the aggregate number of persons employed by Tenant and its affiliates in
Massachusetts and the aggregate amount of all salaries and other forms of
compensation payable to such employees; provided, however, that Landlord agrees
to keep all such information confidential and to use the same only to the extent
required under the I-Cubed program. Landlord shall apply the requirements of the
I-Cubed program in a consistent fashion among the office tenants. Under some
circumstances, I-Cubed could result in special assessments (“I-Cubed Special
Assessments”) being levied against the Hub Complex. In no event shall Tenant be
required to pay I-Cubed Special Assessments, debt service on bonds, shortfalls,
the cost of removing any liens resulting from the I-Cubed Program or other costs
associated with any such program. If Tenant fails to deliver the required
information within such 30-day period, then the failure to do so shall
constitute a default by Tenant hereunder, entitling Landlord to all remedies set
forth in Article XV hereof. In the event that the Hub Complex obtains any
so-called tax increment financing agreement under the Massachusetts Economic
Development Incentive Program or other agreement that, as an incentive to or
support of the construction of the Hub Complex, provides an exemption from
property taxation, such exemption shall not be considered an abatement, and the
Landlord shall be entitled to retain the benefit of such exemption and shall not
be obligated to pass any portion of such exemption through to Tenant and real
estate taxes shall be calculated as if no such benefit were received.


24



--------------------------------------------------------------------------------




ARTICLE VII    

Landlord’s Repairs and Services and Tenant’s Operating Expense Payments
7.1
Structural Repairs

Except for (a) normal and reasonable wear and use, and (b) damage caused by fire
or casualty and by eminent domain, Landlord shall, throughout the Lease Term,
subject to provisions for reimbursement by Tenant as contained in Section 7.5,
keep and maintain, or cause to be kept and maintained, in good order, condition
and repair, consistent with the level of maintenance expected for first-class
office buildings in the Market Area, the following portions of the Office Tower:
the roof (including structural portions of the roof and roof membrane), the
exterior (including exterior windows and Building façade) and load bearing
walls, the foundation, the structural columns and floor slabs and other
structural elements of the Office Tower; provided however, that Tenant shall pay
to Landlord, as Additional Rent, the cost of any and all such repairs which may
be required as a result of repairs, alterations, or installations made by Tenant
or any subtenant, assignee, licensee or concessionaire of Tenant or any agent,
servant, employee or contractor of any of them or to the extent of any loss,
destruction or damage caused by the omission, negligence or willful misconduct
of Tenant, any assignee or subtenant or any agent, servant, employee, customer,
visitor or contractor of any of them.
7.2
Other Repairs to be Made by Landlord

Except for (a) normal and reasonable wear and use and (b) damage caused by fire
or casualty and by eminent domain, and except as otherwise provided in this
Lease, and subject to provisions for reimbursement by Tenant as contained in
Section 7.5, Landlord agrees to (i) perform its maintenance and other
obligations under the Declaration and (ii) keep and maintain, or cause to be
kept and maintained, in good order, condition and repair, consistent with the
level of maintenance expected for first-class office buildings in the Market
Area, the common areas and facilities of the Office Tower and those common areas
and facilities of the Hub Complex that Tenant is permitted to use under this
Lease, including heating, ventilating, air conditioning, plumbing and other
Building systems equipment servicing the Premises (including all lines, pipes,
wires, conduits and the like except to the extent installed by Tenant and
serving the Premises exclusively), except that Landlord shall in no event be
responsible to Tenant for (1) the condition of glass in and about the Premises
(other than for glass in exterior walls for which Landlord shall be responsible
unless the damage thereto is attributable to Tenant’s negligence or misuse, in
which event the responsibility therefor shall be Tenant’s), or (2) any condition
in the Premises or the Office Tower caused by any act or neglect of Tenant or
any agent, employee, contractor, assignee, subtenant, licensee, concessionaire
or invitee of Tenant. Without limitation, Landlord shall not be responsible to
make any improvements or repairs to the Office Tower or the Premises other than
as expressly provided in Section 7.1 or in this Section 7.2, unless expressly
otherwise provided in this Lease.




25



--------------------------------------------------------------------------------




7.3
Services to be Provided by Landlord

In addition, and except as otherwise provided in this Lease and subject to (i)
provisions for reimbursement by Tenant as contained in Section 7.5 and in
Exhibit C hereto and (ii) Tenant’s responsibilities in regard to electricity as
provided in Section 5.2, Landlord agrees to furnish services, utilities,
facilities and supplies as set forth in said Exhibit C equal in quality
comparable to those customarily provided by landlords in high quality buildings
in Boston, Massachusetts. In addition, Landlord agrees to furnish, at Tenant’s
request and at Tenant’s expense, reasonable additional Office Tower operation
services which are usual and customary in first class office buildings in the
Market Area, and such additional special services as may be mutually agreed upon
by Landlord and Tenant, upon reasonable and equitable rates from time to time
established by Landlord. Tenant agrees to pay to Landlord, as Additional Rent,
the cost of any such additional Office Tower services requested by Tenant and
for the cost of any additions, alterations, improvements or other work performed
by Landlord in the Premises at the request of Tenant within thirty (30) days
after being billed therefor.
Tenant shall have the right, at its sole cost and expense, to contract directly
for any supplemental cleaning and/or security services necessary and desirable
for the Premises, provided (i) Tenant’s contracting for any such additional
cleaning work and/or security shall not relieve it of the obligation to pay
Additional Rent for cleaning and security services provided by Landlord, (ii)
Tenant’s supplemental work must be coordinated with work being performed by or
for Landlord and in such manner as to maintain harmonious labor relations, and
(iii) Tenant’s contractors shall be subject to Landlord’s approval, not to be
reasonably withheld, it being agreed and understood that it shall be reasonable
for Landlord to withhold approval when Tenant’s proposed contractor would
possibly disrupt or affect harmonious labor relations.
7.4
Operating Expenses Defined

(A)    “Operating Expenses Allocable to the Premises” means the same proportion
of the Operating Expenses for the Office Tower (as hereinafter defined) as the
Rentable Floor Area of the Premises bears to the Total Rentable Floor Area of
the Office Tower. “Operating Expenses for the Office Tower” means the cost of
operation of the Office Tower and the Office Tower’s share (as reasonably and
equitably determined by Landlord) of the cost of operating other areas of the
Hub Complex as more specifically provided below in this Section 7.4(A),
including, without limitation, those incurred in discharging the obligations
under Sections 7.1, 7.2 and 7.3, determined in accordance with GAAP, as modified
as appropriate for the real estate industry; however there shall be excluded
from the Operating Expenses for the Office Tower the Operating Expense
Exclusions set forth in Section 7.4(B). Operating Expenses for the Office Tower
shall include, without limitation:
(a)
compensation, wages and all fringe benefits, workmen’s compensation insurance
premiums and payroll taxes paid to, for or with respect to all persons for their
services in the operating, maintaining, managing, insuring or cleaning of the
Office Tower or the Hub Complex;



26



--------------------------------------------------------------------------------




(b)
payments under service contracts with independent contractors for operating,
maintaining or cleaning of the Office Tower or the Hub Complex;

(c)
steam, water, sewer, gas, oil, electricity and telephone charges (excluding such
utility charges separately chargeable to tenants for additional or separate
services and electricity charges paid by Tenant in the manner set forth in
Section 5.2);

(d)
cost of maintenance, cleaning and repairs (other than repairs not properly
chargeable against income or reimbursed from contractors under guarantees);

(e)
cost of snow removal and care of landscaping;

(f)
cost of building and cleaning supplies and equipment;

(g)
premiums for insurance carried with respect to the Office Tower or Hub Complex
(including, without limitation, liability insurance, insurance against loss in
case of fire or casualty and of monthly installments of Annual Fixed Rent and
any Additional Rent which may be due under this Lease and other leases of space
in the Office Tower for not more than twelve (12) months in the case of both
Annual Fixed Rent and Additional Rent and, if there be any first mortgage on the
Office Tower, including such insurance as may be required by the holder of such
first mortgage);

(h)
management fees at reasonable rates for self-managed buildings consistent with
the type of occupancy and the services rendered, which management fees shall not
exceed three and one-half percent (3.5%) of gross rents;

(i)
the Office Tower’s share of Operating Expenses for the Office Tower (as herein
defined in this Section 7.4) related to the operation of the land, open areas,
public areas and amenities, plazas, common areas, facilities and other
non-leasable areas of the Hub Complex and other mixed use common area
maintenance costs (including, without limitation, the costs for maintenance of
the loading docks, the access way to the Hub project, and the exterior lighting
and landscaping) incurred by Landlord or any other HubOwner and reasonably and
equitably allocated to the Office Tower and any shuttle buses and other like
amenities, for use of tenants of the Office Tower either for Tenant’s exclusive
use or in common with tenants of other buildings in the Hub Complex;

(j)
depreciation for capital expenditures made by Landlord during the Lease Term (x)
to reduce Operating Expenses if Landlord reasonably shall have determined that
the annual reduction in Operating Expenses shall exceed depreciation therefor
(and the included depreciation shall not exceed the actual annual reduction in
Operating Expenses) or (y) to comply with Legal Requirements that first become
applicable to the Building or the



27



--------------------------------------------------------------------------------




Property after the Commencement Date (the capital expenditures described in
subsections (x) and (y) being hereinafter referred to as “Permitted Capital
Expenditures”) plus, in the case of both (x) and (y), an interest factor,
reasonably determined by Landlord, as being the interest rate then charged for
long term mortgages by institutional lenders on like properties within the
Market Area, and depreciation in the case of both (x) and (y) shall be
determined by dividing the original cost of such capital expenditure by the
number of years of useful life of the capital item acquired, which useful life
shall be determined reasonably by Landlord in accordance with the anticipated
useful life of the capital item in question;
(k)
all costs of applying and reporting for the Office Tower or any part thereof to
seek or maintain certification under the U.S. EPA’s Energy Star® rating system,
the U.S. Green Building Council’s Leadership in Energy and Environmental Design
(LEED) rating system or a similar system or standard;

(l)
costs of operating, cleaning and maintaining any fitness center serving the
Office Tower (to the extent the same is open and available to office tenants of
the Office Tower in general);

(m)
costs of operating, cleaning and maintaining any and all future amenities
located within the Hub Complex that are available for use by office tenants of
the Office Tower in general; and

(n)
all other reasonable and necessary expenses paid in connection with the
operating, cleaning and maintenance of the Office Tower or the Hub Complex or
said common areas and facilities and properly chargeable against income.

Notwithstanding the foregoing, in determining the amount of Operating Expenses
for the Office Tower for any calendar year or portion thereof falling within the
Lease Term, if less than ninety-five percent (95%) of the Total Rentable Floor
Area of the Office Tower shall have been occupied by tenants at any time during
the period in question, then, at Landlord’s election, those components of
Operating Expenses for the Office Tower that vary based on occupancy for such
period shall be adjusted to equal the amount such components of Operating
Expenses for the Office Tower would have been for such period had occupancy been
ninety-five percent (95%) throughout such period.
“Operating Expense Exclusions” shall mean
(1)    Taxes and abatement Expenses;
(2)    principal or interest on indebtedness, debt amortization or ground rent
paid by Landlord in connection with any mortgages, deeds of trust or other
financing encumbrances, or ground leases of the Office Tower or the Hub Complex;


28



--------------------------------------------------------------------------------




(3)    capital improvements to the Hub Complex other than Permitted Capital
Expenditures;
(4)    legal, auditing, consulting and professional fees and other costs paid or
incurred in connection with financings, refinancings or sales of any interest in
Landlord or of Landlord’s interest in the Office Tower or the Hub Complex or in
connection with any ground lease (including, without limitation, recording
costs, mortgage recording taxes, title insurance premiums and other similar
costs, but excluding those legal, auditing, consulting and professional fees and
other costs incurred in connection with the normal and routine maintenance and
operation of the Office Tower and/or the Hub Complex);
(5)    legal fees, space planner’s fees, architect’s fees, leasing and brokerage
commissions, advertising and promotional expenditures and any other marketing
expense incurred in connection with the leasing of space in the Office Tower
(including new leases, lease amendments, lease terminations and lease renewals);
(6)    the cost of any items to the extent to which such cost is reimbursed or
is reimbursable to Landlord by tenants of the Office Tower or other third
parties (other than pursuant to operating expense pass-through and expense
reimbursement provisions similar to this Section 7.4), or is covered by a
warranty to the extent of reimbursement for such coverage;
(7)    expenditures for any leasehold improvement which is made in connection
with the preparation of any portion of the Office Tower for occupancy by any
tenant or which is not made generally to or for the benefit of the Office Tower
or the Hub Complex;
(8)    the cost of performing work or furnishing service to or for any tenant
other than Tenant, at Landlord’s expense, to the extent such work or service is
in excess of any work or service Landlord is obligated to provide to Tenant or
generally to other tenants in the Office Tower at Landlord’s expense;
(9)    the cost of repairs or replacements incurred by reason of fire or other
casualty, or condemnation (other than costs not in excess of $100,000 on a per
occurrence basis, increased on an annual basis as of each anniversary of the
Execution Date of this Lease by the corresponding percentage increase in CPI for
the immediately preceding twelve (12) month period);
(10)    the cost of acquiring sculptures, paintings or other objects of fine art
in the Building in excess of amounts typically spent for such items in Class A
office buildings of comparable quality in the competitive area of the Office
Tower;
(11)    bad debt loss, rent loss, or reserves for bad debt or rent loss;
(12)    unfunded contributions to operating expense reserves by other tenants;


29



--------------------------------------------------------------------------------




(13)    contributions to charitable or political organizations in excess of
amounts typically spent for such contributions in Class A office buildings of
comparable quality in the competitive area of the Office Tower;
(14)    expenses related solely and exclusively to the operation of the retail
space in the Hub Complex;
(15)    damage and repairs necessitated by the gross negligence or willful
misconduct of Landlord Parties;
(16)    fees, costs and expenses incurred by Landlord in connection with or
relating to claims against or disputes with tenants of the Office Tower;
(17)    interest, fines or penalties for late payment or violations of Legal
Requirements by Landlord, if any, except to the extent incurring such expense is
caused by a corresponding late payment or violation of a Legal Requirement by
Tenant, in which event Tenant shall be responsible for the full amount of such
expense to the extent caused by Tenant;
(18)    the cost of remediation and removal of Hazardous Materials (as that term
is defined in Section 11.2 below) in the Office Tower or on the Hub Complex
required by Hazardous Materials Laws (as that term is defined in Section 11.2
below), provided, however, that the provisions of this clause (18) shall not
preclude the inclusion of costs with respect to materials (whether existing at
the Office Tower or the Hub Complex as of the Execution Date or subsequently
introduced to the Office Tower or the Hub Complex) which are not as of the
Execution Date (or as of the date of introduction) deemed to be Hazardous
Materials under applicable Hazardous Materials Laws but which are subsequently
deemed to be Hazardous Materials under applicable Hazardous Materials Laws (it
being understood and agreed that Tenant shall nonetheless be responsible under
Section 11.2 of this Lease for all costs of remediation and removal of Hazardous
Materials to the extent caused by Tenant Parties;
(19)    costs of replacements, alterations or improvements necessary to make the
Office Tower or the Hub Complex comply with Legal Requirements in effect and
applicable to the Office Tower, the Hub Complex, or both, prior to the Execution
Date, except to the extent the need for such replacements, alterations or
improvements is caused by Tenant Parties (in which case Tenant shall nonetheless
be responsible for such costs in accordance with Section 11.4 of this Lease),
provided, however, that the provisions of this clause (19) shall not preclude
the inclusion of costs of compliance with Legal Requirements enacted prior to
the Execution Date if such compliance is required for the first time by reason
of any amendment, modification or reinterpretation of a Legal Requirement which
is imposed after the Execution Date;
(20)    costs for the original construction and development of the Office Tower
and nonrecurring costs for the repair or replacement of any structural portion
of


30



--------------------------------------------------------------------------------




the Office Tower made necessary as a result of defects in the original design,
workmanship or materials;
(21)    costs and expenses incurred for the administration of the entity which
constitutes Landlord, as the same are distinguished from the costs of operation,
management, maintenance and repair of the Hub Complex, including, without
limitation, entity accounting and legal matters;
(22)    salaries and all other compensation (including fringe benefits) of
partners, officers and executives above the grade of regional property manager;
(23)    the wages and benefits of any employee who does not devote substantially
all of his or her employed time to the Hub Complex unless such wages and
benefits are prorated on a reasonable basis to reflect time spent on the
operation and management of the Office Tower or the Hub Complex vis-à-vis time
spent on matters unrelated to the operation and management of the Office Tower
or the Hub Complex;
(24)    the cost of any service or materials provided by any party related to
Landlord (other than the management fee, which shall be subject to the terms and
provisions of Section 7.4(h)), to the extent such costs exceed the reasonable
cost for such service or materials absent such relationship in buildings similar
to the Office Tower in the Market Area;
(25)    except as may be otherwise expressly provided in this Lease with respect
to specific items, the cost of any services or materials provided by any party
related to Landlord, to the extent such cost exceeds, the reasonable cost for
such services or materials absent such relationship in self-managed buildings
similar to the Office Tower in the vicinity of the Office Tower;
(26)    depreciation for the Office Tower;
(27)    payments for rented equipment (other than fitness equipment located in
any fitness center serving the Office Tower), the cost of which equipment would
constitute a capital expenditure if the equipment were purchased to the extent
that such payments exceed the amount which could have been included in Operating
Expenses had Landlord purchased such equipment rather than leasing such
equipment.
However, if, in Landlord’s reasonable judgment, there exist Operating Expenses
Allocable to the Premises which should be allocated on other than a per rentable
square foot basis (e.g., because Tenant is the sole consumer of any Operating
Expenses Allocable to the Office Tower or because a party other than Tenant is
the sole consumer thereof), such Operating Expenses Allocable to the Premises
shall be adjusted accordingly.


31



--------------------------------------------------------------------------------




7.5
Tenant’s Operating Expenses Payments

(A)    Commencing as of the Rent Commencement Date, and continuing thereafter
through the remainder of the Lease Term, Tenant shall pay to Landlord, as
Additional Rent, on or before the thirtieth (30th) day following receipt by
Tenant of the statement referred to below in this Section 7.5, the amount of
Operating Expenses Allocable to the Premises.
(B)    Payments by Tenant on account of the Operating Expenses Allocable to the
Premises shall be made monthly at the time and in the fashion herein provided
for the payment of Annual Fixed Rent. The amount so to be paid to Landlord shall
be an amount from time to time reasonably estimated by Landlord to be sufficient
to cover, in the aggregate, a sum equal to the Operating Expenses Allocable to
the Premises for each calendar year during the Lease Term.
(C)    No later than one hundred twenty (120) days after the end of the first
calendar year or fraction thereof ending December 31 and of each succeeding
calendar year during the Lease Term or fraction thereof at the end of the Lease
Term, Landlord shall render Tenant a statement in reasonable detail and
according to usual accounting practices certified by a representative of
Landlord, showing for the preceding calendar year or fraction thereof, as the
case may be, the Operating Expenses for the Office Tower and the Operating
Expenses Allocable to the Premises. Said statement to be rendered to Tenant also
shall show for the preceding year or fraction thereof, as the case may be, the
amounts already paid by Tenant on account of Operating Expenses Allocable to the
Premises and the amount of Operating Expenses Allocable to the Premises
remaining due from, or overpaid by, Tenant for the year or other period covered
by the statement. If such statement shows a balance remaining due to Landlord,
Tenant shall pay same to Landlord on or before the thirtieth (30th) day
following receipt by Tenant of said statement. Any balance shown as due to
Tenant shall be credited against Annual Fixed Rent next due, or refunded to
Tenant if the Lease Term has then expired and Tenant has no further obligation
to Landlord. Any payment by Tenant for the Operating Expenses Allocable to the
Premises shall not be deemed to waive any rights of Tenant to claim that the
amount thereof was not determined in accordance with the provisions of this
Lease.
(D)    Subject to the provisions of this Section 7.5(D), and provided that no
uncured monetary Event of Default of Tenant exists, Tenant shall have the right,
at Tenant’s sole cost and expense, to examine all documentation and calculations
prepared in the determination of Landlord’s Tax Expenses Allocable to the
Premises or Operating Expenses Allocable to the Premises. Tenant hereby
acknowledges and agrees that Tenant’s sole right and remedy to contest any
statement (the “Year End Statement”) setting forth the charges for Landlord’s
Tax Expenses Allocable to the Premises or Operating Expenses Allocable to the
Premises shall be as expressly set forth in this Section 7.5(D). Tenant hereby
waives any and all other rights provided pursuant to applicable laws to inspect
Landlord’s books and records and/or to contest the Year End Statement. If Tenant
shall fail to timely exercise Tenant’s right to inspect Landlord’s books and
records as provided in this Section, or if Tenant shall fail to timely
communicate to Landlord the results of Tenant’s examination as provided in this
Section,


32



--------------------------------------------------------------------------------




with respect to any Lease Year, then the Year End Statement delivered by
Landlord to Tenant shall be conclusive and binding on Tenant.
(1)    Such documentation and calculations shall be made available to Tenant at
the offices where Landlord keeps such records (Landlord hereby agreeing that, so
long as Landlord is an affiliate of Boston Properties Limited Partnership, such
records will be maintained in the greater Boston area, and that otherwise, such
records shall be maintained in the continental United States) during normal
business hours within thirty (30) days after Landlord receives a written request
from Tenant to make such examination.
(2)    Tenant shall have the right to make such examination no more than once in
respect of any period for which Landlord has given Tenant a statement of the
actual amount of Landlord’s Tax Expenses or Operating Expenses, as applicable.
(3)    Any request for examination in respect of any Tax Year or calendar year,
as applicable, may be made no more than twelve (12) months after Landlord
advises Tenant in writing of the actual amount of Landlord’s Tax Expenses or
Operating Expenses, as applicable in respect of such period and provides to
Tenant the appropriate year-end statement required under Section 6.2 or Section
7.5(C), as applicable; provided however, that, in performing such examination
with respect to any Tax Year or calendar year, as applicable, Tenant may also
perform such examination with respect to the immediately preceding Tax Year or
calendar year, as applicable, unless Landlord’s documentation and calculations
with respect to such preceding Tax Year or calendar year has already been
examined by Tenant in accordance with the provisions of this paragraph (3).
(4)    In no event shall Tenant utilize the services of any examiner who is
being paid by Tenant on a contingent fee basis, unless such examiner is being
retained by Tenant on a national basis to examine payments under Tenant’s other
leases of space.
(5)    As a condition to performing any such examination, Tenant and its
examiners shall be required to execute and deliver to Landlord an agreement, in
form reasonably acceptable to Landlord, agreeing to keep confidential any
information which it discovers about Landlord or the Hub Complex (or any part
thereof) in connection with such examination, provided however, that (i) Tenant
shall be permitted to share such information with each of its permitted
subtenants so long as such subtenants execute and deliver to Landlord similar
confidentiality agreements, and (ii) no subtenant shall have any right to
conduct any such examination and no assignee may conduct any such examination
with respect to any period during which the assignee was not in possession of
the Premises.
(6)    If, after the audit by Tenant of Landlord’s books and records pursuant to
this Section 7.5(D) with respect to any calendar year, it is finally determined
that: (i) Tenant has made an overpayment on account of Landlord’s Tax Expenses
Allocable to the Premises and/or Operating Expenses Allocable to the Premises,


33



--------------------------------------------------------------------------------




as applicable, Landlord shall credit any such overpayment against the next
installment(s) of Annual Fixed Rent thereafter payable by Tenant, except that if
such overpayment is determined after the termination or expiration of the term
of this Lease, Landlord shall promptly refund to Tenant the amount of any such
overpayment less any amounts then due from Tenant to Landlord; and (ii) Tenant
has made an underpayment on account of Landlord’s Tax Expenses Allocable to the
Premises and/or Operating Expenses Allocable to the Premises, as applicable,
Tenant shall, within forty-five (45) days of such determination, pay any such
underpayment to Landlord.
(7)    If, after any such audit is performed, it is finally determined that
Tenant has been overcharged on account of Landlord’s Tax Expenses Allocable to
the Premises and/or Operating Expenses Allocable to the Premises by more than
three percent (3%) for the Tax Year or calendar year in question, Landlord shall
reimburse Tenant for the reasonable third-party costs incurred by Tenant in
performing such audit.
(8)    Any disputes between the parties with respect to Tenant’s audit may be
submitted to arbitration pursuant to Section 16.31.
(9)    Landlord shall have no right to correct any year end statement with
respect to any Tax Year or calendar year after the date (“Lapse Date”) one (1)
year after Tenant’s receipt of such year-end statement, except where such
correction is based upon an invoice, bill, or statement from a third party of
which Landlord receives for the first time after the applicable Lapse Date, in
which event, Landlord shall have a period of thirty (30) days from its receipt
of such invoice, bill, or statement to correct such year-end statement.
Notwithstanding any provision hereof to the contrary, if Landlord provides
Tenant with any such corrected statement, then Tenant shall have one hundred
eighty (180) days from the receipt of any such corrected statement to request an
examination with respect to the items which are the subject of such corrected
statement only (and not to the entire year-end statement) as set forth in this
Section 7.5(D) (subject to the proviso set forth at the end of paragraph (3) of
this Section 7.5(D) regarding Tenant’s ability to request examinations for prior
years).
7.6
No Damage

(A)    Landlord shall not be liable to Tenant for any compensation or, except as
set forth in this Section 7.6, reduction of rent by reason of inconvenience or
annoyance or for loss of business arising from the necessity of Landlord or its
agents entering the Premises for any purposes in this Lease authorized, or for
repairing the Premises or any portion of the Office Tower or Hub Complex however
the necessity may occur. In case Landlord is prevented or delayed from making
any repairs, alterations or improvements, or furnishing any services or
performing any other covenant or duty to be performed on Landlord’s part, by
reason of any cause reasonably beyond Landlord’s control, including, without
limitation, by reason of Force Majeure (as defined in Section 14.1 hereof) or
for any cause due to any act or neglect of Tenant or Tenant’s servants, agents,
employees,


34



--------------------------------------------------------------------------------




licensees or any person claiming by, through or under Tenant, Landlord shall not
be liable to Tenant therefor, nor, except as expressly otherwise provided in
this Lease, shall Tenant be entitled to any abatement or reduction of rent by
reason thereof, or right to terminate this Lease, nor shall the same give rise
to a claim in Tenant’s favor that such failure constitutes actual or
constructive, total or partial, eviction from the Premises, but Landlord shall
nonetheless use commercially reasonably efforts to mitigate the adverse impact
of any such event on Tenant’s use and enjoyment of the Premises to the extent it
is within Landlord’s reasonable ability to do so under the circumstances.
(B)    Landlord reserves the right to stop any service or utility system, when
necessary by reason of accident or emergency, or until necessary repairs have
been completed; provided, however, that in each instance of stoppage, Landlord
shall exercise reasonable diligence to eliminate the cause thereof. Except in
case of emergency repairs, Landlord will give Tenant reasonable advance notice
of any contemplated stoppage and will use reasonable efforts to avoid
unnecessary inconvenience to Tenant by reason thereof.
(C)    Notwithstanding anything to the contrary in this Lease contained, if due
to: (i) any repairs, alterations, replacements, or improvements made by Landlord
(other than the Proposed Hub Complex Improvements), (ii) Landlord’s failure to
make any repairs, alterations, or improvements required to be made by Landlord
hereunder, or to provide any service required to be provided by Landlord
hereunder, (iii) a failure of the portions of the HVAC system serving the
Premises for which Landlord is responsible hereunder, or (iv) an interruption in
service from one or more Base Building systems to the Premises as a result of
the performance of the Proposed Hub Complex Improvements, any portion of the
Premises becomes untenantable or inaccessible so that for the Premises
Untenantability Cure Period, as hereinafter defined, the continued operation in
the ordinary course of Tenant’s business at the Premises is materially adversely
affected, and that such untenantability or inaccessibility, as applicable, and
Landlord’s inability to cure such condition is not caused by the fault or
neglect of Tenant or Tenant’s agents, employees or contractors, Annual Fixed
Rent, Landlord’s Tax Expenses Allocable to the Premises and Operating Expenses
Allocable to the Premises shall thereafter be abated in proportion to such
condition and its impact on the continued operation in the ordinary course of
Tenant’s business at the Premises until the day such condition no longer has the
material adverse effect referred to above. Tenant agrees that the presence of
noise, dust, vibrations and other disturbances that are reasonably expected in
connection with any urban construction project will not be deemed to render the
Premises “untenantable” or “inaccessible” for any purpose under this Lease. For
the purposes hereof, the “Premises Untenantability Cure Period” shall be defined
as five (5) consecutive business days after Landlord’s receipt of written notice
from Tenant of the condition causing the Premises to be untenantable or
inaccessible, as applicable, or five (5) calendar days after Landlord’s receipt
of written notice from Tenant of the condition causing the Premises to be
untenantable or inaccessible, as applicable, within a consecutive (10) calendar
day period if the cause of such untenantability or inaccessibility is the same
event, provided however, that, notwithstanding the foregoing, the Premises
Untenantability Cure Period shall be ten (10) consecutive business days after
Landlord’s receipt of written notice from Tenant of such condition causing the
Premises to be untenantable inaccessible, as applicable, if either the condition
was caused by causes beyond Landlord’s control or


35



--------------------------------------------------------------------------------




Landlord is unable to cure such condition as the result of causes beyond
Landlord’s control.
(D)    In addition, if due to (i) any repairs, alterations, replacements, or
improvements made by Landlord other than the Proposed Hub Complex Improvements,
(ii) Landlord’s failure to make any repairs, alterations, or improvements
required to be made by Landlord hereunder, or to provide any service required to
be provided by Landlord hereunder, or (iii) a failure of the portions of the
HVAC system serving the Premises for which Landlord is responsible hereunder,
the operation of Tenant’s business in the Premises in the normal course is
materially adversely affected for a period of four (4) consecutive months after
Landlord’s receipt of written notice of such condition from Tenant, then, Tenant
may, by giving Landlord written notice as follows, terminate this Lease (x) with
respect to such affected portion provided that Tenant ceases to use the affected
portion of the Premises for the period of such untenantability or (y) with
respect to the entire Premises provided such untenantability renders the
Premises unsuitable for Tenant’s purposes (according to the meaning of such
phrase in Section 14.3) and provided further, in either instance, Landlord’s
inability to cure such condition is not caused by the fault or neglect of
Tenant, or Tenant’s agents, employees or contractors:
(a)
Said notice shall be given after such four (4) month period.

(b)
Said notice shall set forth an effective date which is not earlier than thirty
(30) days after Landlord receives said notice.

(c)
If said condition is remedied on or before the date thirty (30) days after the
receipt of such notice, said notice shall have no further force and effect.

(d)
If said condition is not remedied on or before the date thirty (30) days after
the receipt of such notice for any reason other than Tenant’s fault, as
aforesaid, then this Lease with respect to the affected portion of the Premises
shall terminate as of said effective date, and the Annual Fixed Rent, Rentable
Floor Area of the Premises, and Additional Rent due under the Lease shall be
adjusted as of said effective date.

The remedies set forth in this Section 7.6 shall be Tenant’s sole remedies for
the events described herein, other than: (x) Tenant’s right (subject to Section
15.5 of this Lease) to establish a claim to terminate the Lease based upon
constructive eviction, and (y) claims (subject to the limitations on Landlord’s
liability set forth in this Lease) arising from the gross negligence or willful
misconduct of Landlord’s agents, employees, or contractors. The provisions of
this subsection (D) shall not apply in the event of untenantability caused by
fire or other casualty, or taking (which shall be subject to the terms and
conditions of Article XIV below).
7.7
Environmental Performance Objective

The parties agree it is in their mutual best interest that the Office Tower be
operated and maintained in a manner that is environmentally responsible,
fiscally prudent, and provides a productive work environment. Accordingly,
Tenant agrees to use


36



--------------------------------------------------------------------------------




commercially reasonable efforts conduct its operations in the Office Tower and
within the Premises so as to minimize: (i) direct and indirect energy
consumption and greenhouse gas emissions; (ii) water consumption; (iii) the
material entering the waste stream; and (iv) negative impacts on the indoor air
quality of the Office Tower and the Premises. Landlord similarly agrees to use
commercially reasonable efforts to operate and maintain the Office Tower so as
to minimize: (i) direct and indirect energy consumption and greenhouse gas
emissions; (ii) water consumption; (iii) the material entering the waste stream;
and (iv) negative impacts on the indoor air quality of the Office Tower and the
Premises.
ARTICLE VIII    

Tenant’s Repairs
8.1
Tenant’s Repairs and Maintenance

(A)    Tenant covenants and agrees that, from and after the date that possession
of the Premises is delivered to Tenant and until the end of the Lease Term,
Tenant will keep neat and clean and maintain in good order, condition and repair
the Premises and every part thereof, excepting only (i) normal and reasonable
wear and use, (ii) repairs for which Landlord is responsible under the terms of
Article VII of this Lease, (iii) damage by fire or casualty and as a consequence
of the exercise of the power of eminent domain, and (iv) damage caused by the
negligence or willful misconduct of Landlord, Landlord’s agents, employees, or
contractors to the extent not covered by the insurance required to be carried by
Tenant under this Lease. Tenant shall not permit or commit any waste. Tenant
shall be responsible for the cost of repairs which may be made necessary by
reason of damages to common areas in the Office Tower or Hub Complex by the
negligence or willful misconduct of Tenant, or, when acting within the scope of
their employment, of Tenant’s agents, employees, contractors, sublessees,
licensees, invitees, or concessionaires; provided, however, that the provisions
of this sentence shall not require Tenant to pay for the repair or restoration
damage caused by a peril covered by casualty insurance which Landlord is
required to carry pursuant to the provisions of this Lease or which Landlord in
fact carries, except to the extent of the amount of Landlord’s deductible under
such insurance. Tenant shall maintain all its equipment, furniture and
furnishings in good order and repair.
(B)    If repairs are required to be made by Tenant pursuant to the terms
hereof, Landlord may, upon reasonable advance notice, except that no notice
shall be required in an emergency, demand that Tenant make the same forthwith,
and if Tenant refuses or neglects to commence such repairs and complete the same
with reasonable dispatch after such demand, Landlord may (but shall not be
required to do so) make or cause such repairs to be made pursuant to the
provisions of Section 16.17 below.




37



--------------------------------------------------------------------------------




ARTICLE IX    

Alterations
The provisions of this Article IX shall apply to alteration, additions or
improvements to the Premises made by Tenant or anyone claiming by, through or
under Tenant. To the extent of any inconsistency between the terms of this
Article IX and the terms of the Work Agreement attached as Exhibit B-1, the
terms of the Work Agreement shall control.
9.1
Landlord’s Approval

Tenant covenants and agrees not to make alterations, additions or improvements
to the Premises, whether before or during the Lease Term, except in accordance
with plans and specifications therefor first approved by Landlord in writing,
which approval shall not be unreasonably withheld or delayed. However,
Landlord’s determination of matters relating to aesthetic issues relating to
alterations, additions or improvements which are visible outside the Premises
shall be in Landlord’s sole discretion. Landlord shall respond (i.e., by giving
Tenant written notice which either grants Landlord’s consent to the final
proposed plans and specifications, or withholds such consent and sets forth,
with reasonable specificity, the basis of such withholding), on or before the
Plan Approval Response Date (as hereinafter defined). Any item as to which
Landlord does not disapprove in its response shall be deemed approved. The “Plan
Approval Response Date” with respect to Tenant’s final plans shall be defined as
the date fifteen (15) business days after Landlord receives Tenant’s written
request for Landlord’s consent to such proposed plans and specifications (or ten
(10) business days in the case of revised plans which are resubmitted in
response to Landlord’s review, so long as the changes between the resubmitted
plans and the prior versions of the plans are readily identified, by bubbles or
otherwise), unless Landlord: (i) has a reasonable basis for requesting
additional time to review such request, and (ii) within five (5) business days
after Landlord receives such request, Landlord gives Tenant written notice
specifying a later Plan Approval Response Date, provided however, that in no
event shall the Plan Approval Response Date be later than the date twenty-five
(25) business days after Landlord receives such request. Without limiting such
standard, Landlord shall not be deemed unreasonable:
(a)
for withholding approval of any alterations, additions or improvements which (i)
in Landlord’s opinion would reasonably be expected to adversely affect any
structural or exterior element of the Office Tower, any area or element outside
of the Premises or any facility or Base Building (as hereinafter defined)
mechanical system serving any area of the Office Tower outside of the Premises,
or (ii) involve or affect the exterior design, size, height or other exterior
dimensions of the Office Tower, or (iii) are inconsistent with the building
standards for first-class office buildings in the Downtown Boston Market, or
(iv) will require unusual expense to readapt the Premises to normal office use
upon Lease termination or expiration or increase the cost of construction or of
insurance or taxes on the Office Tower or of the services provided by Landlord
herein unless



38



--------------------------------------------------------------------------------




Tenant agrees to payment of such increased cost and that such readaptation will
be made prior to termination and/or expiration without expense to Landlord
(alterations, additions, and improvements described in this clause (iv) being
sometimes collectively referred to as “Special Improvements”); or
(b)
for making its approval of any Special Improvements conditional on Tenant’s
agreement to restore the Premises to its condition prior to construction of such
Special Improvements at the expiration or earlier termination of the Lease Term,
reasonable wear and tear excepted.

To the extent that Landlord approves plans for portions of the Premises and
Tenant has obtained all required building permits and other governmental
approvals, Tenant’s alterations, additions or improvements based upon such
approved plans may proceed while remaining plans are being revised or prepared,
unless other systems or portions of Tenant’s alterations, additions or
improvements will, in Landlord’s reasonable opinion, be affected by the
performance of such alterations, additions or improvements. In that regard,
Tenant shall be entitled to apply for a building permit for portions (or all) of
Tenant’s work under this Article IX prior to Landlord’s final approval of
Tenant’s plans, but such application (and, if applicable, the granting thereof)
shall neither affect Landlord’s approval rights hereunder nor shall Tenant
commence any such alterations, additions or improvements prior to obtaining all
required building permits and other governmental approvals and Landlord’s
approval of the final plans and specifications covering such alterations,
additions or improvements.
Landlord’s review and approval of any such plans and specifications and consent
to perform work described therein shall not be deemed an agreement by Landlord
that such plans, specifications and work conform with applicable Legal
Requirements and requirements of insurers of the Office Tower and the other
requirements of the Lease with respect to Tenant’s insurance obligations (herein
called “Insurance Requirements”) nor deemed a waiver of Tenant’s obligations
under this Lease with respect to applicable Legal Requirements and Insurance
Requirements nor impose any liability or obligation upon Landlord with respect
to the completeness, design sufficiency or compliance of such plans,
specifications and work with applicable Legal Requirements and Insurance
Requirements. Further, Tenant acknowledges that Tenant is acting for its own
benefit and account, and that Tenant shall not be acting as Landlord’s agent in
performing any work in the Premises, accordingly, no contractor, subcontractor
or supplier shall have a right to lien Landlord’s interest in the Office Tower
(or any other HubOwner’s interest in the Hub Complex or any portion thereof) in
connection with any such work. Within thirty (30) days after receipt of an
invoice from Landlord (together with reasonable supporting back up
documentation), Tenant shall pay to Landlord, as a fee for Landlord’s review of
any plans or work (including any review of plans or work relating to any
assignment or subletting), as Additional Rent, an amount equal to the sum of:
(i) $150.00 per hour of Landlord’s staff time to review the plans or work (which
hourly rate Landlord may increase from time to time by the percentage increase
in CPI in effect on the Execution Date to the CPI then in effect at the time of
increase), plus (ii) third-party expenses


39



--------------------------------------------------------------------------------




incurred by Landlord to review Tenant’s plans and Tenant’s work (Landlord
agreeing that it shall, promptly after Landlord’s receipt of written request
therefore from Tenant, provide to Tenant reasonable documentation, e.g.
invoices, evidencing any such third-party expenses).
9.2
Conformity of Work

Tenant covenants and agrees that any alterations, additions, improvements or
installations made by it to or upon the Premises shall be done in a good and
workmanlike manner and in compliance with all applicable Legal Requirements and
Insurance Requirements now or hereafter in force, that materials of first and
otherwise good quality shall be employed therein, that the structure of the
Office Tower shall not be endangered or impaired thereby and that the Premises
shall not be diminished in value thereby.
9.3
Performance of Work, Governmental Permits and Insurance

All of Tenant’s alterations, additions and improvements, and installation of
furnishings, shall be coordinated with any work being performed by or for
Landlord and in such manner as to maintain harmonious labor relations and not to
damage the Office Tower or Hub Complex or interfere with Office Tower
construction or operation and, except for installation of furnishings, shall be
performed by Landlord’s general contractor or by contractors or workers first
approved by Landlord, which approval shall not be unreasonably withheld or
delayed. Except for work by Landlord’s general contractor, Tenant shall procure
all necessary governmental permits before making any repairs, alterations, other
improvements or installations. Tenant agrees to save harmless and indemnify
Landlord from any and all injury, loss, claims or damage to any person or
property occasioned by or arising out of the doing of any such work whether the
same be performed prior to or during the Term of this Lease, except to the
extent caused by the negligence or willful misconduct of Landlord or its agents,
employees or contractors. In addition, Tenant shall cause each contractor to
carry insurance in accordance with Section 13.15 hereof and to deliver to
Landlord certificates of all such insurance. Tenant shall also prepare and
submit to Landlord a set of as-built plans, in both print and electronic forms,
showing such work performed by Tenant to the Premises promptly after any such
alterations, improvements or installations are substantially complete and
promptly after any wiring or cabling for Tenant’s computer, telephone and other
communications systems is installed by Tenant or Tenant’s contractor. Without
limiting any of Tenant’s obligations hereunder, Tenant shall be responsible, as
Additional Rent, for the costs of any alterations, additions or improvements in
or to the Office Tower that are required in order to comply with Legal
Requirements as a result of any work performed by Tenant. Landlord shall have
the right to provide rules and regulations relative to the performance of any
alterations, additions, improvements and installations by Tenant hereunder and
Tenant shall abide by all such reasonable rules and regulations and shall cause
all of its contractors to so abide including, without limitation, payment for
the costs of using Building services. Tenant acknowledges and agrees that
Landlord shall be the owner of any additions, alterations and improvements in
the Premises or the Office Tower to the extent paid for by Landlord.


40



--------------------------------------------------------------------------------




9.4
Liens

Tenant covenants and agrees to pay promptly when due the entire cost of any work
done on the Premises by Tenant, its agents, employees or contractors, and not to
cause or permit any liens for labor or materials performed or furnished in
connection therewith to attach to the Premises or the Office Tower or the Hub
Complex that are not discharged or bonded over within ten (10) business days
after Tenant receives written notice of such liens.
9.5
Nature of Alterations

All work, construction, repairs, alterations, other improvements or
installations made to or upon the Premises (including, but not limited to, the
construction performed by Landlord under Article IV), shall become part of the
Premises and shall become the property of Landlord and remain upon and be
surrendered with the Premises as a part thereof upon the expiration or earlier
termination of the Lease Term, except as follows:
(a)
All trade fixtures whether by law deemed to be a part of the realty or not,
installed at any time or times by Tenant or any person claiming under Tenant
shall remain the property of Tenant or persons claiming under Tenant and may be
removed by Tenant or any person claiming under Tenant at any time or times
during the Lease Term or any occupancy by Tenant thereafter and shall be removed
by Tenant at the expiration or earlier termination of the Lease Term if so
requested by Landlord. Tenant shall repair any damage to the Premises occasioned
by the removal by Tenant or any person claiming under Tenant of any such
property from the Premises.

(b)
At the expiration or earlier termination of the Lease Term, unless otherwise
expressly agreed in writing by Landlord, Tenant shall remove any and all
alterations, additions and improvements made with Landlord’s consent during the
Lease Term for which such removal was made a condition of such consent under
Section 9.1. Upon such removal, Tenant shall either: (i) repair any damage
occasioned by such removal and restoration, and, with respect to the removal of
Special Improvements that materially alter the condition consistent with general
office use, restore the Premises to the Return Condition (as hereinafter
defined), or (ii) pay to Landlord an amount reasonably estimated by Landlord to
repair such damage and restore the Premises to such condition. For purposes
hereof, the “Return Condition” shall mean that (i) the Premises are in a
broom-clean condition, and (ii) any elements of the Premises which were impacted
by the installation or removal of the applicable Special Improvement have been
restored to such an extent that the next user of such space could use it for
general office purposes without incurring additional demolition or construction
costs (other than minor incremental costs) resulting from the presence of such
Special Improvement on such



41



--------------------------------------------------------------------------------




element. Any disputes about the Return Condition may be submitted to arbitration
in accordance with Section 16.31.
(c)
If Tenant shall make any alterations, additions or improvements to the Premises
for which Landlord’s approval is required under Section 9.1 (after giving effect
to the provisions of Section 9.7) without obtaining such approval, then at
Landlord’s request at any time during the Lease Term, and at any event at the
expiration or earlier termination of the Lease Term, Tenant shall remove such
alterations, additions and improvements and restore the Premises to their
condition prior to same and repair any damage occasioned by such removal and
restoration. Nothing herein shall be deemed to be a consent to Tenant to make
any such alterations, additions or improvements, the provisions of Section 9.1
being applicable to any such work.

9.6
Increases in Taxes

Tenant shall pay, as Additional Rent, one hundred percent (100%) of any increase
in real estate taxes on the Office Tower which shall, at any time after the
Commencement Date, result from alterations, additions or improvements to the
Premises made by Tenant if the taxing authority specifically determines such
increase results from such alterations, additions or improvements made by
Tenant.
9.7
Alterations Permitted Without Landlord’s Consent

Notwithstanding the terms of Section 9.1, Tenant shall have the right, without
obtaining the prior consent of Landlord but upon notice to Landlord given ten
(10) business days prior to the commencement of any work (which notice shall
specify the nature of the work in reasonable detail), to make alterations,
additions or improvements to the Premises where:
(a)
the same are within the interior of the Premises within the Office Tower, and do
not affect, and are not visible from, the exterior of the Premises or the Office
Tower;

(b)
subject to Landlord’s approval, not to be unreasonably withheld, and upon prior
written request from the Tenant, the same do not affect the roof, any structural
element of the Office Tower, or the mechanical, electrical, plumbing, heating,
ventilating, air-conditioning and fire protection systems of the Office Tower
(it being understood that Landlord shall not be unreasonable in denying any
Tenant request to conduct work that requires any permit(s) or approval(s) from
any one or more governmental authorities);

(c)
with the exception of painting and carpeting (which shall not be subject to the
dollar limits set forth in this subsection (c)), the cost of any individual
alteration, addition or improvement shall not exceed: $150,000.00 (“Individual
Alteration Cost Threshold”) and the aggregate cost of said alterations,
additions or improvements made by Tenant during any calendar



42



--------------------------------------------------------------------------------




year shall not exceed: $500,000.00 (“Annual Alteration Cost Threshold”) in cost;
and
(d)
Tenant shall comply with the provisions of this Lease and if such work increases
the cost of insurance or taxes or of services, Tenant shall pay for any such
increase in cost;

provided, however, that Tenant shall, within thirty (30) days after the making
of such alterations, additions or improvements, send to Landlord final plans and
specifications describing the same in reasonable detail and provided further
that Landlord, by notice to Tenant given at least thirty (30) days prior to the
expiration or earlier termination of the Lease Term, may, if any such
alterations, addition or improvement constitutes a Special Improvement, require
Tenant to remove such Special Improvement and restore the Premises to the Return
Condition at the expiration or earlier termination of the Lease Term. Each of
the Individual Alteration Cost Threshold and the Annual Alteration Cost
Threshold shall, as of each anniversary of the Commencement Date of the
applicable portion of the Premises, to be equal to the product of such
Threshold, multiplied by a fraction, the numerator of which is the CPI as of
such anniversary, and the denominator of which is the CPI as of the Execution
Date of this Lease.
ARTICLE X    

Parking
10.1
Parking Privileges

Parking privileges shall be made available to Tenant in the Garage by Garage
Expansion Owner, LP, a Delaware limited partnership (together with its
successors and assigns, the “Garage Owner”), and Garage Expansion Developer,
LLC, a Delaware limited liability company (together with its successors and
assigns, the “Garage Ground Tenant”), as the ground tenant of the Garage
Expansion Parcel (as defined in the Declaration), for one (1) passenger
automobile for every three thousand (3,000) square feet of Rentable Floor Area
in the Premises from time to time (the “Parking Ratio”) for the parking of motor
vehicles in unreserved stalls in the Garage by Tenant’s employees commencing on
the Commencement Date of the Term. On or before the Commencement Date, Tenant
shall provide written notice to Landlord stating the total number of parking
privileges (not to exceed the Parking Ratio) that Tenant elects to use (as it
may be adjusted pursuant to this Section 10.1, the “Total Number of Parking
Privileges”). All parking privileges shall be unassigned, non-reserved parking
privileges. If Tenant fails to provide such written notice to Landlord on or
before the Commencement Date, then the Total Number of Parking Privileges shall
be deemed to be twenty two (22) (i.e., one (1) for every three thousand (3,000)
square feet of Rentable Floor Area in the Premises as of the Commencement Date).
If the Total Number of Parking Privileges is fewer than twenty two (22), then
Tenant shall be deemed to have waived its right to the additional parking
privileges (subject to adjustment of the Total Number of Parking Privileges, as
provided below). If the Rentable Floor Area of the Premises increases or
decreases at any time during the Lease Term, then, unless otherwise agreed in
writing by Landlord and Tenant, the number


43



--------------------------------------------------------------------------------




of unreserved parking stalls to which Tenant is entitled under this Lease shall
be increased or reduced, as applicable, proportionately therewith. On an annual
basis, Tenant may increase or decrease the Total Number of Parking Privileges by
up to ten (10) spaces per year, but Tenant may never increase the Total Number
of Parking Privileges in excess of the Parking Ratio. To increase or decrease
the Total Number of Parking Privileges, Tenant shall give written notice to
Landlord on or before October 1 of the immediately preceding calendar year, and
any such adjustment shall be effective as of January 1 of the immediately
following calendar year and shall remain in effect for the entirety of such
calendar year. If Tenant does not provide written notice of any adjustment to
the Total Number of Parking Privileges by October 1 in any year, then there
shall not be any adjustment to the Total Number of Parking Privileges for the
following calendar year.
10.2
Parking Charges

Tenant shall pay for such Total Number of Parking Privileges subscribed to from
time to time by Tenant at the applicable prevailing monthly rates from time to
time charged by the operator or operators of the Garage (the “Garage Operator”)
for unreserved parking privileges, whether or not such operator is an affiliate
of Landlord or Garage Owner. Such monthly parking charges for parking privileges
shall constitute Additional Rent and shall be payable monthly as directed by
Landlord upon billing therefor by Landlord or such operator. Tenant acknowledges
that said monthly charges to be paid under this Section are for the use by the
Tenant of the parking privileges referred to herein, and not for any other
service.
10.3
Garage Operation

Unless otherwise determined by the Garage Operator, the Garage is to be operated
on an attendant-managed basis, whereupon Tenant shall be obligated to cooperate
with such attendants in parking and removing its automobiles, or on a self-park
basis, whereupon Tenant shall be obligated to park and remove its own
automobiles, or a combination of both, provided that Garage Operator or Landlord
shall give Tenant at least thirty (30) days prior written notice of any material
change in the method by which Garage Operator or Landlord shall commence
operating the Garage. In any case, Tenant’s parking shall be on an unreserved
basis, Tenant having the right to park in any available unreserved stalls.
Tenant’s access and use privileges with respect to the Garage shall be in
accordance with regulations of uniform applicability to the users of the Garage
from time to time established by the Landlord or the Garage Operator and made
available to all such users. Tenant shall receive one (1) identification sticker
or pass and one (1) magnetic card so-called, or other suitable device providing
access to the Garage, for each parking privilege paid for by Tenant. Tenant
shall supply Landlord with an identification roster listing, for each
identification sticker or pass, the name of the employee and the make, color and
registration number of the vehicle to which it has been assigned, and shall
provide a revised roster to Landlord monthly indicating changes thereto. Any
automobile found parked in the Garage during normal business hours without
appropriate identification will be subject to being towed at said automobile
owner’s expense. The parking privileges granted herein are non-transferable
(other than in connection with a Permitted Transfer


44



--------------------------------------------------------------------------------




pursuant to Section 12.2 or to any other assignee or subtenant approved by
Landlord pursuant to Article XII). Landlord or the Garage Operator may institute
a so-called valet parking program for the Garage, and in such event Tenant shall
cooperate in all respects with such program. The Garage Owner reserves for
itself the right to alter the Garage as it sees fit, which may result in
significant changes to the Garage that may reduce the amount of parking
available in the Garage, change the location of such parking, change the access
to or egress from the Garage, or have other impacts on the use or operation of
the Garage. The Garage Owner may make any such alterations in its sole and
exclusive discretion, but in no event shall any alteration of or change to the
Garage result in Tenant being deprived of access to a total number of unreserved
parking stalls equal to the Total Number of Parking Privileges.
10.4
Limitations

Tenant agrees that it and all persons claiming by, through and under it, shall
at all times abide by all reasonable and non-discriminatory rules and
regulations promulgated by Landlord or the Garage Operator with respect to the
use of the Garage. Except to the extent of gross negligence or willful acts,
neither the Landlord nor the Garage Operator assumes any responsibility
whatsoever for loss or damage due to fire or theft or otherwise to any
automobile or to any personal property therein, however caused, and Tenant
agrees, upon request from the Landlord, from time to time, to notify its
officers, employees and agents then using any of the parking privileges provided
for herein, of such limitation of liability. Tenant further acknowledges and
agrees that a license only is hereby granted, and no bailment is intended or
shall be created. No act or omission by Garage Owner shall result in a breach by
Landlord under this Lease.
ARTICLE XI    

Certain Tenant Covenants
Tenant covenants and agrees to the following during the Lease Term and for such
further time as Tenant occupies any part of the Premises:
11.1
To pay when due all Annual Fixed Rent and Additional Rent and all charges for
utility services rendered to the Premises and service inspections therefor
except as otherwise provided in Exhibit C and, as further Additional Rent, all
charges for additional and special services rendered pursuant to Section 7.3. In
the event Tenant pays any utilities for the Premises directly to the utility
company or provider, Tenant shall grant Landlord access to Tenant’s account with
such utility company or provider so that Landlord can review the utility bills
relating to the Premises.

11.2
To use and occupy the Premises for the Permitted Use only, and not to injure or
deface the Premises or the Office Tower or Hub Complex and not to permit in the
Premises any auction sale, vending machine (other than vending machines for use
by Tenant’s employees and invitees), or flammable fluids or chemicals, or
nuisance, or the emission from the Premises of any objectionable noise or odor,
nor to permit in the Premises anything which would in any way result in the
leakage of fluid or the growth of mold,



45



--------------------------------------------------------------------------------




and not to use or devote the Premises or any part thereof for any purpose other
than the Permitted Use, nor any use thereof which is inconsistent with the
maintenance of the Office Tower as an office building of the first-class in the
quality of its maintenance, use and occupancy, or which is improper, offensive,
contrary to law or ordinance or liable to invalidate or increase the premiums
for any insurance on the Office Tower or its contents or liable to render
necessary any alteration or addition to the Office Tower. Further, (i) Tenant
shall not, nor shall Tenant permit its employees, invitees, agents, independent
contractors, contractors, assignees or subtenants to, keep, maintain, store or
dispose of (into the sewage or waste disposal system or otherwise) or engage in
any activity which might produce or generate any substance which is or may
hereafter be classified as a hazardous material, waste or substance
(collectively “Hazardous Materials”), under federal, state or local laws, rules
and regulations, including, without limitation, 42 U.S.C. Section 6901 et seq.,
42 U.S.C. Section 9601 et seq., 42 U.S.C. Section 2601 et seq., 49 U.S.C.
Section 1802 et seq. and Massachusetts General Laws, Chapter 21E and the rules
and regulations promulgated under any of the foregoing, as such laws, rules and
regulations may be amended from time to time (collectively “Hazardous Materials
Laws”), (ii) Tenant shall promptly notify Landlord of any incident in, on or
about the Premises, the Office Tower or the Hub Complex that would require the
filing of a notice under any Hazardous Materials Laws, (iii) Tenant shall comply
and shall cause its employees, invitees, agents, independent contractors,
contractors, assignees and subtenants to comply with each of the foregoing and
(iv) Landlord shall have the right to make such inspections (including testing)
as Landlord shall elect from time to time to determine that Tenant is complying
with the foregoing (provided that, except in cases of emergency, Landlord
provides Tenant at least two (2) business days’ prior written notice of any such
inspection). Notwithstanding the foregoing, Tenant may use normal amounts and
types of substances typically used for Tenant’s business operations, provided
that Tenant uses such substances in the manner which they are normally used, and
in compliance with all Hazardous Materials Laws and other applicable laws,
ordinances, bylaws, rules and regulations, and Tenant obtains and complies with
all permits required by Hazardous Materials Laws or any other laws, ordinances,
bylaws, rules or regulations prior to the use or presence of any such substances
in the Premises.
11.3
Not to obstruct in any manner any portion of the Office Tower not hereby leased
or any portion thereof or of the Hub Complex used by Tenant in common with
others; not without prior consent of Landlord to permit the painting or placing
of any signs, curtains, blinds, shades, awnings, aerials or flagpoles, or the
like, visible from outside the Premises; and to comply with all reasonable rules
and regulations or the requirements of any customer handbook currently in
existence or hereafter implemented of which Tenant has been given notice for the
care and use of the Office Tower and the Hub Complex and their facilities and
approaches, but Landlord shall not be liable to Tenant for the failure of other
occupants of the Office Tower to conform to such rules and regulations. Pursuant
to the following, in connection with any alterations or operations by Tenant
with respect to the Premises, Tenant shall, pursuant to that certain Certificate
of the Secretary of Energy and Environmental Affairs of the Final Environmental
Impact Report Regarding the Boston Garden dated March 14, 2014 (i) use variable
frequency drives in HVAC



46



--------------------------------------------------------------------------------




distribution systems; (ii) reduce lighting power density to an average of 0.9
W/SF for office spaces; (iii) design electric wiring and electric systems
compatible with the application of building Energy Management Systems and
automated lighting controls; (iv) participate in the state-wide Green
Initiatives Recycling Program; (v) implement recycling of construction waste;
and (vi) promote best practices to reduce plug load. If and to the extent there
is any conflict between the provisions of this Lease and any rules and
regulations or customer handbook for the Office Tower, the provisions of this
Lease shall control. Landlord shall not enforce such rules and regulations or
customer handbook for the Office Tower against Tenant other than in a
non-discriminatory manner.
11.4
To comply with all applicable Legal Requirements now or hereafter in force
regarding the operation of Tenant’s business and the use, condition,
configuration and occupancy of the Premises, including without limitation, all
applicable standards and regulations of the Federal Occupational Safety and
Health Administration (“OSHA Requirements”), which obligation shall include
using commercially reasonable efforts to ensure that all contractors (including
sub-contractors) that Tenant utilizes to perform work in the Premises comply
with OSHA Requirements and that all required training is provided for such work.
In addition, Tenant shall, at its sole cost and expense, promptly comply with
any Legal Requirements that relate to the Base Building (as hereinafter
defined), but only to the extent such obligations are triggered by Tenant’s use
of the Premises, other than for general office use, or alterations, additions or
improvements in the Premises performed or requested by Tenant. Tenant shall
obtain and maintain all permits, licenses and the like, required by applicable
Legal Requirements in respect of Tenant’s business and Tenant’s use or occupancy
of the Premises. “Base Building” shall include the structural portions of the
Office Tower, the public restrooms, and the Office Tower mechanical, electrical
and plumbing systems and equipment located in the internal core of the Office
Tower on the floor or floors on which the Premises are located. Tenant shall
promptly pay all fines, penalties and damages that may arise out of or be
imposed because of its failure to comply with the provisions of this Section
11.4.

11.5
Not to place a load upon any floor in the Premises exceeding an average rate of
70 pounds of live load (including partitions) per square foot of floor area; and
not to move any safe, vault or other heavy equipment in, about or out of the
Premises except in such manner and at such time as Landlord shall in each
instance authorize. Tenant’s business machines and mechanical equipment shall be
placed and maintained by Tenant at Tenant’s expense in settings sufficient to
absorb and prevent vibration or noise that may be transmitted to the Office
Tower structure or to any other space in the Office Tower.

11.6
To pay promptly when due all taxes which may be imposed upon personal property
(including, without limitation, fixtures and equipment) in the Premises to
whomever assessed.

11.7
To pay, as Additional Rent, all reasonable out-of-pocket costs, counsel and
other fees incurred by Landlord in connection with the successful enforcement by
Landlord of any obligations of Tenant under this Lease or in connection with any
bankruptcy case involving Tenant (Landlord hereby similarly agreeing to
reimburse Tenant for all reasonable out-of-pocket costs, counsel and other fees
incurred by Tenant in connection



47



--------------------------------------------------------------------------------




with the successful enforcement by Tenant of any obligations of Landlord under
this Lease or in connection with any bankruptcy case involving Landlord).
11.8
To comply with all applicable Legal Requirements now or hereafter in force which
shall impose a duty on Landlord or Tenant relating to or as a result of the use
or occupancy of the Premises; provided that Tenant shall not be required (i) to
make any alterations or additions to the Base Building systems or to the
structure, roof, exterior and load bearing walls, foundation, structural floor
slabs and other structural elements of the Office Tower or (ii) perform or
satisfy any other obligation of Landlord under this Lease, unless the same are
required by such Legal Requirements as a result of or in connection with
Tenant’s particular (i.e. other than general office) use or occupancy of the
Premises beyond normal use of space of this kind. Tenant shall promptly pay all
fines, penalties and damages that may arise out of or be imposed because of its
failure to comply with the provisions of this Section 11.8. Landlord agrees to
comply with all applicable Legal Requirements now or hereafter in force relating
to or as a result of the use or occupancy of the common areas of the Office
Tower as a general office building, and the costs so incurred may be included in
Operating Expenses for the Office Tower to the extent permitted under Section
7.4.

11.9
To reasonably cooperate with Landlord, at Landlord’s sole cost and expense, in
Landlord’s fulfillment of its obligations to comply with all present or future
programs required by applicable governmental authorities for the management of
parking, transportation or traffic in and around the Office Tower, and in
connection therewith, Tenant shall use commercially reasonable efforts for the
surveying and reporting on transportation of Tenant’s employees located at the
Premises.

In order to reduce peak-hour trip generation of employees at the Hub Complex,
the Landlord encourages all employers at the Hub Complex to adopt flexible work
schedules for its employees. The Landlord encourages all employers at the Hub
Complex to participate in MassRIDES’ NuRide program which is designed to
encourage walking, bicycling, carpooling, vanpooling and the use of public
transportation. Similarly, in order to reduce offsite trips and overall trip
generation, Landlord encourages all employers at the Hub Complex to provide (i)
direct deposit of paychecks to its employees, (ii) subsidized transit passes,
(iii) bicycle storage facilities and on-site showers and (iv) provisions for car
sharing services. Landlord further encourages Tenant to promote employee
participation to onsite amenities such as ATMs, retail and restaurants.
11.10
Any vendors engaged by Tenant to perform services in or to the Premises
including, without limitation, janitorial contractors and moving contractors
shall be coordinated with any work being performed by or for Landlord and in
such manner as to maintain harmonious labor relations and to not unreasonably
interfere with Office Tower or Hub Complex construction or operation and shall
be performed by vendors first approved by Landlord, which approval shall not be
unreasonably withheld. Notwithstanding the foregoing, the following vendors do
not require Landlord’s approval: brokerage, legal, employment staffing, office
and other supplies, furniture providers (but not installers), construction
consultants not performing any physical work in the Office Tower (but not
architects), food catering, and Regular Vendors, as hereinafter defined.
“Regular



48



--------------------------------------------------------------------------------




Vendors” shall be defined as those vendors who: (i) provide services to support
the Tenant’s business operations, and (ii) occupy a portion of the Premises on a
regular basis (e.g. travel agent and IT support personnel) to provide services
to the Tenant.
11.11
As an inducement to Landlord to enter into this Lease, Tenant hereby represents
and warrants that, to Tenant’s knowledge: (i) Tenant is not, nor is fifty
percent (50%) or more of Tenant owned or controlled directly or indirectly by,
any person, group, entity or nation named on the Specially Designated Nationals
and Blocked Persons List maintained by the Office of Foreign Assets Control of
the United States Treasury (“OFAC”) (any such person, group, entity or nation
being hereinafter referred to as a “Prohibited Person”); (ii) Tenant is not (nor
is fifty percent (50%) or more of Tenant owned, controlled, directly or
indirectly, by any person, group, entity or nation which is) acting directly or
indirectly for or on behalf of any Prohibited Person; and (iii) Tenant (and any
person, group, or entity which Tenant controls, directly or indirectly) has not
knowingly conducted nor will knowingly conduct business nor has knowingly
engaged nor will knowingly engage in any transaction or dealing with any
Prohibited Person that either may cause or causes Landlord to be in violation of
any OFAC rule or regulation, including without limitation any assignment of this
Lease or any subletting of all or any portion of the Premises. In connection
with the foregoing, it is expressly understood and agreed that (x) any breach by
Tenant of the foregoing representations and warranties shall be deemed an
immediate Event of Default by Tenant under Section 15.1 of this Lease (without
the benefit of notice or grace) and shall be covered by the indemnity provisions
of Section 13.1 below, and (y) the representations and warranties contained in
this Section 11.11 shall be continuing in nature and shall survive the
expiration or earlier termination of this Lease. Notwithstanding anything
contained herein to the contrary, for the purposes of this Section 11.11, the
phrase “owned or controlled directly or indirectly by any person, group, entity
or nation” and all similar such phrases shall not include any holder of a direct
or indirect interest in a publicly traded company whose shares are listed and
traded on a United States national stock exchange.

11.12
As an inducement to Tenant to enter into this Lease, Landlord hereby represents
and warrants that, to Landlord’s knowledge: (i) Landlord is not, nor is it owned
or controlled directly or indirectly by, any person, group, entity or nation
named on any list issued by the OFAC pursuant to Executive Order 13224 or any
similar list or by any law, order, rule or regulation or any Executive Order of
the President of the United States as a Prohibited Person; (ii) Landlord is not
(nor is it owned or controlled, directly or indirectly, by any person, group,
entity or nation which is) acting directly or indirectly for or on behalf of any
Prohibited Person; and (iii) from and after the effective date of the
above-referenced Executive Order, Landlord (and any person, group, or entity
which Landlord controls, directly or indirectly) has not knowingly conducted nor
will knowingly conduct business nor has knowingly engaged nor will knowingly
engage in any transaction or dealing with any Prohibited Person in violation of
the U.S. Patriot Act or any OFAC rule or regulation, including without
limitation, the making or receiving of any contribution of funds, goods or
services to or for the benefit of a Prohibited Person in violation of the U.S.
Patriot Act or any OFAC rule or regulation. In connection with the foregoing, is
expressly understood and agreed that the representations and warranties
contained in this Section



49



--------------------------------------------------------------------------------




11.12 shall be continuing in nature and shall survive the expiration or earlier
termination of this Lease. Notwithstanding anything contained herein to the
contrary, for the purposes of this Section 11.12, the phrase “owned or
controlled directly or indirectly by any person, group, entity or nation” and
all similar such phrases shall not include (x) any shareholder of Boston
Properties, Inc., (y) any holder of a direct or indirect interest in a publicly
traded company whose shares are listed and traded on a United States national
stock exchange or (z) any limited partner, unit holder or shareholder owning an
interest of five percent (5%) or less in Boston Properties Limited Partnership
or the holder of any direct or indirect interest in Boston Properties Limited
Partnership.
11.13
Landlord Representation and Warranty

Landlord represents and warrants to the Tenant that: (a) the Permitted Use is
permitted at the Office Tower under all applicable laws and regulations,
including, without limitation, under the Zoning Ordinance for the City of Boston
and related approvals, and the Permitted Use is allowed under all easement and
encumbrance documents affecting the Office Tower; (b) Office Tower Owner, LP
(“Office Tower Owner”), an affiliate of Landlord, holds fee simple title to all
portions of the real property on which the Office Tower is located, subject to
no mortgage other than the mortgages (if any) described on Exhibit G attached
hereto; (c) Landlord has a leasehold interest in all portions of the real
property on which the Office Tower is located pursuant to ground lease between
Office Tower Owner and Landlord; and (d) no other party will have any possessory
right to any portion of the Premises as of the Commencement Date.
ARTICLE XII    

Assignment and Subletting
12.1
Restrictions on Transfer

(A)    Except as otherwise expressly provided herein, Tenant covenants and
agrees that it shall not assign, mortgage, pledge, hypothecate or otherwise
transfer this Lease and/or Tenant’s interest in this Lease or sublet (which
term, without limitation, shall include granting of concessions, licenses or the
like) the whole or any part of the Premises. Any assignment, mortgage, pledge,
hypothecation, transfer or subletting not expressly permitted in or consented to
by Landlord under this Article XII shall be void, ab initio; shall be of no
force and effect; and shall confer no rights on or in favor of third parties. In
addition, Landlord shall be entitled to seek specific performance of or other
equitable relief with respect to the provisions of this Article XII.
(B)    The following transactions will be deemed assignments for purposes of
this Article XII and will require Landlord’s prior written consent in accordance
with and subject to the provisions of this Article XII: (i) an assignment by
operation of law (other than as a result of a Permitted Transfer, as defined in
Section 12.2); (ii) an imposition (whether or not consensual) of a lien,
mortgage, or other encumbrance upon Tenant’s interest in this Lease (other than
in connection with a general pledge of assets provided no lien, mortgage or
other encumbrance is recorded against any part of the Hub Complex in connection
therewith); (iii) if Tenant is a partnership or a limited liability company, a


50



--------------------------------------------------------------------------------




withdrawal or change, whether voluntary, involuntary or by operation of law, of
partners or members owning, individually or collectively, a controlling interest
in Tenant, occurring in one transaction or in a series of related transactions,
unless such withdrawal or change is for a bona fide purpose not principally
designed to effectuate an assignment or transfer of this Lease; (iv) if Tenant
is a corporation, any dissolution, merger, consolidation or other reorganization
of Tenant, or the sale or transfer of a controlling interest of the capital
stock of Tenant occurring in one transaction or in a series of related
transactions (any of the foregoing, an “M&A Transaction”), except that this
clause (iv) will not apply to initial public offerings; and (v) if Tenant is a
general partnership, conversion of Tenant from a general partnership to a
limited liability partnership.
12.2
Exceptions

(A)    For purposes of this Lease, the following terms shall have the following
respective meanings:
“Control”: Having both ownership (directly or indirectly) of at least 51% of the
entity in question and the power to direct or to cause the direction of the
management of the entity in question.
“GAAP”: Generally accepted accounting principles in the United States of
America, as in effect from time to time and consistently applied.
“Liable Entities”: Either of the following, as applicable: (i) in the case of an
assignment of this Lease to a Permitted Tenant Successor, the “Liable Entities”
shall mean, collectively, the Permitted Tenant Successor and each other
individual or entity that is liable for Tenant’s obligations under this Lease
(if any), or (ii) in the case of an M&A Transaction, the “Liable Entities” shall
mean, collectively, Tenant after giving effect to the M&A Transaction (on a pro
forma basis) and each other individual or entity that is liable for Tenant’s
obligations under this Lease (if any).
“Liquid Assets”: Cash and cash equivalents.
“Permitted Tenant Successor”: Any entity into which Tenant may be converted or
with which it may merge, or to any entity purchasing all or substantially all of
Tenant’s assets.
“Permitted Transfer”: Any of the following that is permitted pursuant to this
Section 12.2: (i) any assignment or sublease of the Premises to a Tenant
Affiliate, (ii) any assignment of Tenant’s interest in the Lease to a Permitted
Tenant Successor, or (iii) any M&A Transaction.
“Tenant Affiliate”: Any entity that Controls Tenant, is Controlled by Tenant, or
that is under common Control with Tenant.
(B)    Notwithstanding the foregoing provisions of Section 12.1 above and the
provisions of Section 12.3 and 12.4 below, but subject to the provisions of
Sections 12.5


51



--------------------------------------------------------------------------------




and 12.6, (i) Tenant shall have the right to assign this Lease or to sublet the
Premises (in whole or in part) to any Tenant Affiliate, and (ii) Tenant shall
have the right to (1) assign this Lease to a Permitted Tenant Successor, and (2)
effectuate an M&A Transaction, but only if, in the case of an assignment to a
Permitted Tenant Successor or an M&A Transaction, both (a) the aggregate net
worth of the Liable Entities (as measured in accordance with GAAP) is equal to
or greater than the net worth of Tenant (as measured in accordance with GAAP) as
of the Execution Date, and (b) the aggregate Liquid Assets of the Liable
Entities (as measured in accordance with GAAP) is equal to or greater than the
Liquid Assets of Tenant (as measured in accordance with GAAP) as of the
Execution Date. Except in the case of a statutory merger, in which case the
surviving entity in the merger shall be liable under this Lease, Tenant shall
continue to remain fully liable under this Lease, on a joint and several basis
with the Tenant Affiliate or Permitted Tenant Successor.
(C)    If any Tenant Affiliate to which this Lease is assigned or the Premises
sublet (in whole or in part) shall cease to be such a Tenant Affiliate within
one year of the assignment or subletting, or if such cessation was contractually
contemplated at the time of the assignment or subletting, such cessation shall
be considered an assignment or subletting requiring Landlord’s consent.
12.3
Landlord’s Recapture Right

Notwithstanding anything to the contrary in the Lease contained, except in
connection with a Permitted Transfer or any proposed sublease that is not for
the entirety of a single floor or more for all of or substantially all of the
then-remaining Term (collectively, the “Recapture Exceptions”), in the event
Tenant proposes to assign this Lease or enter into any such sublease:
(A)    Tenant shall, prior to offering or advertising the Premises, or any
portion thereof for sublease or assignment to anyone (other than in connection
with any of the Recapture Exceptions), give Landlord a Recapture Offer (as
hereinafter defined). Once Tenant has delivered the Recapture Offer, it may
begin to show the Premises to prospective subtenants or assignees, provided that
it discloses to any such parties that Landlord’s recapture rights have not yet
lapsed.
(B)    For the purposes hereof a “Recapture Offer” shall be defined as a notice
in writing from Tenant to Landlord which:
(a)
States that Tenant desires to sublet the Premises, or a portion thereof, or to
assign its interest in this Lease.

(b)
Identifies the affected portion of the Premises (“Recapture Premises”).

(c)
Offers to Landlord to terminate this Lease in respect of the Recapture Premises
as of a specified termination date (the “Termination Date”).

(C)    Landlord shall have the Acceptance Period (as hereinafter defined) to
accept a Recapture Offer. If Landlord does not timely give written notice to
Tenant accepting a


52



--------------------------------------------------------------------------------




Recapture Offer, then Landlord agrees that it will not unreasonably withhold or
delay its consent to a sublease of the Recapture Premises for all of or
substantially all of the then-remaining Term, or an assignment of Tenant’s
interest in the Lease, as the case may be, to a Qualified Transferee (as
hereinafter defined). The “Acceptance Period” shall be forty-five (45) days
after Landlord receives the Recapture Offer.
(D)    For the purposes hereof, a “Qualified Transferee” shall be defined as a
person, firm or corporation which, in Landlord’s reasonable opinion, satisfies
the requirements of Section 12.4. Any dispute as to whether a prospective
subtenant or assignee is a Qualified Transferee may be submitted to arbitration
pursuant to Section 16.31.
(E)    Notwithstanding anything to the contrary in this Section 12.3 contained,
if Tenant does not enter into a sublease with a subtenant (or an assignment to
an assignee, as the case may be) in accordance with the terms of the Recapture
Offer (which sublease or assignment shall remain subject to Landlord approval,
as aforesaid), on or before the date that is 365 days after the earlier of: (x)
the expiration of the Acceptance Period, or (y) the date that Landlord notifies
Tenant that Landlord will not accept Tenant’s offer to terminate this Lease with
respect to the Recapture Premises, then Landlord shall have the right
arbitrarily to withhold its consent to any subletting or assignment proposed to
be entered into by Tenant after the expiration of such 365-day period unless
Tenant again offers to Landlord, in accordance with this Section 12.3, to
terminate this Lease with respect to the Recapture Premises. If Tenant shall
make any subsequent offers to terminate this Lease pursuant to this Section
12.3, any such subsequent offers, shall be treated in all respects as if it is
Tenant’s first offer to suspend or terminate the Lease pursuant to this Section
12.3.
(F)    Notwithstanding anything to the contrary in this Section 12.3 contained,
if Tenant does not enter into a sublease with a subtenant (or an assignment to
an assignee, as the case may be) in accordance with the terms of the Recapture
Offer (which sublease or assignment shall remain subject to Landlord approval,
as aforesaid), then before Tenant may enter into such sublease or assignment on
alternative terms inconsistent with the Recapture Offer, Tenant shall give
Landlord a Recapture Offer in accordance with Section 12.3(A) and Landlord shall
have a subsequent right of recapture in accordance with this Section 12.3 with
respect to such alternative terms.
(G)    In the event Landlord shall not exercise its recapture rights as
aforesaid, or shall fail to give any or timely notice pursuant to this Section,
then the provisions of Sections 12.3 through 12.7 shall be applicable.
(H)    If Landlord accepts a Recapture Offer, then, effective as of the
Termination Date, the Lease Term shall terminate with respect to the Recapture
Premises. If Landlord accepts a Recapture Offer with respect to a sublease for
less than all of the Premises, then, from and after the Termination Date, (i)
the Rentable Floor Area of the Premises shall be reduced to the rentable floor
area of the remainder of the Premises and the definition of “Rentable Floor Area
of the Premises” shall be so amended, and (ii) all references in this Lease to
the “Premises” or the “Rentable Floor Area of the Premises” shall be deemed to
be references to the remainder of the Premises and accordingly


53



--------------------------------------------------------------------------------




Tenant’s payments for Annual Fixed Rent, operating costs, real estate taxes and
electricity shall be reduced on a pro rata basis to reflect the size of the
remainder of the Premises. In the case of a subletting involving a partial floor
where Landlord has exercised its recapture right pursuant to this Section 12.3,
Landlord shall be responsible, at its sole cost and expense, for all work
necessary to separately physically demise that portion of the Premises which are
being terminated from the remainder of the Premises.
(I)    This Section 12.3 shall not be applicable to any of the Recapture
Exceptions.
12.4
Consent of Landlord

(A)    Notwithstanding the provisions of Section 12.1 above, but subject to the
provisions of this Section 12.4 and the provisions of Sections 12.5, 12.6 and
12.7 below, in the event that Landlord shall not have exercised the termination
right or had the right to exercise its termination right as set forth in Section
12.3, or shall have failed to give any or timely notice under Section 12.3, then
for a period of three hundred sixty-five (365) days after (i) receipt of
Landlord’s notice stating that Landlord does not elect the termination right,
(ii) receipt of the Proposed Transfer Notice (as hereinafter defined) if Tenant
shall not have been required to provide Landlord with a Recapture Offer under
Section 12.3, or (iii) the expiration of the Acceptance Period, in the event
Landlord shall not give any or timely notice under Section 12.3, as the case may
be, Tenant shall have the right to assign this Lease or sublet the Premises or
portions thereof in accordance with the Proposed Transfer Notice, provided that,
in each instance, Tenant obtains the express prior written consent of Landlord,
which consent shall not be unreasonably withheld or delayed. It is understood
and agreed that Landlord’s consent shall be deemed given hereunder if Landlord
shall fail to respond to a Proposed Transfer Notice meeting the requirements of
Section 12.5 below within ten (10) business days after receipt thereof from
Tenant; provided that such Proposed Transfer Notice, in bold 14 point type,
advises Landlord of the fact that if Landlord fails to respond within the ten
(10) business day period, Landlord shall be deemed to have consented to the
proposed sublease or assignment in question, in accordance with this Section
12.4.
(B)    Without limiting the foregoing standard, Landlord shall not be deemed to
be unreasonably withholding its consent to such a proposed assignment or
subleasing if:
(a)
the proposed assignee or subtenant is then a tenant or subtenant of the Office
Tower or Hub Complex or is in active negotiation with Landlord or a Hub Owner
for premises in the Office Tower or elsewhere in the Hub Complex (as evidenced
by Landlord’s or a HubOwner’s receipt of a proposal or counter-proposal from
such prospective tenant or subtenant prior to Tenant’s receipt of a proposal or
counter-proposal from such prospective tenant or subtenant; withdrawal of any
such proposal or counter-proposal by the proposed assignee or subtenant shall
not act to change such party’s status as being in “active negotiation” with
Landlord or Tenant, as the case may be) and Landlord has existing space that
satisfies such party’s needs;



54



--------------------------------------------------------------------------------




(b)
the proposed assignee or subtenant is not of a character consistent with the
operation of a first-class office building (by way of example Landlord shall not
be deemed to be unreasonably withholding its consent to an assignment or
subleasing to any governmental or quasi-governmental agency whose use is not
consistent with the first-class nature of the other tenancies in the Office
Tower);

(c)
in the case of an assignment, the proposed assignee does not possess adequate
financial capability to perform the Tenant obligations as and when due or
required (recognizing, however, that the originally named Tenant will also
remain liable therefor);

(d)
the assignee or subtenant proposes to use the Premises (or part thereof) for a
purpose other than the purpose for which the Premises may be used as stated in
Section 1.1 hereof;

(e)
the character of the business to be conducted or the proposed use of the
Premises by the proposed subtenant or assignee shall be likely to materially
increase (i) Operating Expenses beyond that which Landlord now incurs for use by
Tenant, or (ii) the burden on elevators or other Base Building systems or
equipment over the burden prior to such proposed subletting or assignment;

(f)
there shall be existing a monetary or material non-monetary Event of Default;

(g)
any part of the rent payable under the proposed assignment or sublease shall be
based in whole or in part on the income or profits derived from the Premises or
if any proposed assignment or sublease shall potentially have any adverse effect
on the real estate investment trust qualification requirements applicable to
Landlord and its affiliates;

(h)
the holder of any mortgage or ground lease on property which includes the
Premises does not approve of the proposed assignment or sublease (where such
holder has approval rights pursuant to the terms and provisions of the
applicable mortgage or ground lease);

(i)
due to the identity or business of a proposed assignee or subtenant, such
approval would cause Landlord to be in violation of any covenant or restriction
contained in another lease or other agreement affecting space in the Office
Tower or elsewhere in the Hub Complex; or

(j)
if Tenant is in default of its monetary or material non-monetary obligations
under the Lease beyond any applicable notice or cure periods at the time that it
makes a Recapture Offer to Landlord in accordance with Section 12.3 above, such
default shall be deemed to be a “reasonable” reason for Landlord withholding its
consent to any proposed subletting or assignment.

(C)    If Landlord shall consent to the proposed assignment or subletting, as
the case may be, then, in such event, Tenant may thereafter sublease or assign
pursuant to Tenant’s


55



--------------------------------------------------------------------------------




notice, as given hereunder; provided, however, that if such assignment or
sublease shall not be executed and delivered to Landlord within three hundred
sixty-five (365) days after the date of Landlord’s consent, the consent shall be
deemed null and void and the provisions of Section 12.3 shall be applicable.
12.5
Tenant’s Notice

Tenant shall give Landlord notice (the “Proposed Transfer Notice”) of any
proposed sublease or assignment, and said notice shall specify the material
provisions of the proposed assignment or subletting, including (a) the name and
address of the proposed assignee or subtenant and the principal(s) thereof, (b)
in the case of a proposed assignment pursuant to Section 12.4, such information
as to the proposed assignee’s net worth and financial capability and standing as
may reasonably be required for Landlord to make the determination referred to in
Section 12.4 above (provided, however, that Landlord shall hold such information
confidential having the right to release same to its officers, accountants,
attorneys and Hub Complex Mortgagees on a confidential basis), (c) all of the
material terms and provisions upon which the proposed assignment or subletting
is to be made, (d) in the case of a proposed assignment or subletting pursuant
to Section 12.4, all other information reasonably necessary to make the
determination referred to in Section 12.4 above and (e) in the case of a
Permitted Transfer pursuant to Section 12.2 above, such information as may be
reasonably required by Landlord to determine that such proposed assignment or
subletting complies with the requirements of said Section 12.2. The Proposed
Transfer Notice shall be given by Tenant to Landlord on or before the time that
Tenant requests Landlord’s consent to the proposed assignment or sublease in
question. Notwithstanding the foregoing, with respect to a proposed assignment,
sublease, or other transfer which is permitted without Landlord’s consent
pursuant to Section 12.2, Tenant shall give such Proposed Transfer Notice to
Landlord on or before the date ten (10) business days prior to the occurrence of
the proposed assignment, sublease or transfer, except that if Tenant is subject
to a confidentiality obligation by operation of a Legal Requirement or by
contractual obligation in connection with such assignment, sublease or transfer,
then Tenant shall give such Proposed Transfer Notice to Landlord as soon as it
is legally permitted to do so, but not later than the date five (5) business
days after the occurrence of the proposed assignment, sublease or transfer in
question.
12.6
Profit on Subleasing or Assignment

In addition, in the case of any assignment or subleasing as to which Landlord
may consent (other than a Permitted Transfer) such consent shall be upon the
express and further condition, covenant and agreement, and Tenant hereby
covenants and agrees that, in addition to the Annual Fixed Rent, Additional
Rent, and other charges to be paid pursuant to this Lease, fifty percent (50%)
of the Assignment/Sublease Profits (as hereinafter defined), if any, shall be
paid to Landlord.
The “Assignment/Sublease Profits” shall be the excess, if any, of (a) the
Assignment/Sublease Net Revenues as hereinafter defined over (b) the Annual
Fixed Rent, Additional Rent and other charges provided in this Lease (provided,
however, that for the purpose of


56



--------------------------------------------------------------------------------




calculating the Assignment/Sublease Profits in the case of a sublease,
appropriate proportions in the applicable Annual Fixed Rent, Additional Rent and
other charges under this Lease shall be made based on the percentage of the
Premises subleased and on the terms of the sublease). The “Assignment/Sublease
Net Revenues” shall be the fixed rent, additional rent and all other charges and
sums actually payable either initially or over the term of the sublease or
assignment, less the reasonable costs of Tenant incurred in such subleasing or
assignment (the definition of which shall be limited to brokerage commissions,
advertising and marketing costs, rent concessions, attorneys’ fees, architect
and construction management fees, and alteration expenses and allowances,
including costs to demise any sublease space, in each case actually paid), as
set forth in a statement certified by an appropriate officer of Tenant and
delivered to Landlord within thirty (30) days of the full execution of the
sublease or assignment document, or as soon thereafter as practical if all costs
are not known at that time. In calculating Assignment/Sublease Net Revenues, all
Sublease/Assignment Costs shall be deducted “up front” from Assignment/Sublease
Revenues, such that there shall be no Assignment/Sublease Net Revenues until all
Sublease/Assignment Costs have been fully recovered by Tenant.
All payments of the Assignment/Sublease Profits due to Landlord hereunder shall
be made within ten (10) days of receipt of same by Tenant.
12.7
Additional Conditions

(A)    It shall be a condition of the validity of any assignment consented to
under Section 12.4 above, that both Tenant and the assignee enter into a
separate written instrument (“Assignment Consent Agreement”) directly with
Landlord in a form and containing terms and provisions reasonably required by
Landlord, including, without limitation, the agreement of the assignee to be
bound by all the obligations of the Tenant hereunder, including, without
limitation, the obligation (a) to pay the Annual Fixed Rent, Additional Rent,
and other amounts provided for under this Lease and (b) to comply with the
provisions of this Article XII. Furthermore, with respect to an assignment as of
right under Section 12.2 above which is not a merger with Tenant as the
surviving entity, Tenant and such assignee shall enter into an Assignment
Consent Agreement promptly following such assignment. It shall be a condition of
the validity of any sublease consented to under Section 12.4 above, that both
Tenant and the sublessee enter into a separate written instrument (“Sublease
Consent Agreement”) directly with Landlord in a form and containing terms and
provisions reasonably required by Landlord. Furthermore, with respect to a
subletting as of right under Section 12.2 above, Tenant and such sublessee shall
enter into a Sublease Consent Agreement in form reasonably satisfactory to
Landlord, Tenant and such sublessee promptly following such subletting. Such
assignment or subletting shall not relieve the Tenant named herein of any of the
obligations of the Tenant hereunder, and Tenant shall remain fully and primarily
liable therefor and the liability of Tenant and such assignee (or subtenant, as
the case may be) shall be joint and several. Further, and notwithstanding the
foregoing, the provisions hereof shall not constitute a recognition of the
sublease or the subtenant thereunder, and at Landlord’s option, upon the
termination or expiration of this Lease (whether such


57



--------------------------------------------------------------------------------




termination is based upon a cause beyond Tenant’s control, a default of Tenant,
the agreement of Tenant and Landlord or any other reason), the sublease shall be
terminated.
(B)    As Additional Rent, Tenant shall pay to Landlord as a fee for Landlord’s
review of any proposed assignment or sublease requested by Tenant and the
preparation of any associated documentation in connection therewith, within
thirty (30) days after receipt of an invoice from Landlord, an amount equal to
the lesser of (i) $1,000.00 (which amount Landlord may increase from time to
time by the percentage increase in CPI in effect on the Execution Date to the
CPI then in effect at the time of increase), and (ii) reasonable out of pocket
legal fees or other expenses incurred by Landlord in connection with such
request.
(C)    If this Lease be assigned, or if the Premises or any part thereof be
sublet or occupied by anyone other than Tenant, Landlord may upon prior notice
to Tenant, at any time and from time to time, collect Annual Fixed Rent,
Additional Rent, and other charges from the assignee, sublessee or occupant and
apply the net amount collected to the Annual Fixed Rent, Additional Rent and
other charges herein reserved, but no such assignment, subletting, occupancy or
collection shall be deemed a waiver of this covenant, or a waiver of the
provisions of this Article XII, or the acceptance of the assignee, sublessee or
occupant as a tenant or a release of Tenant from the further performance by
Tenant of covenants on the part of Tenant herein contained, the Tenant herein
named to remain primarily liable under this Lease.
(D)    The consent by Landlord to an assignment or subletting under any of the
provisions of Sections 12.2 or 12.4 shall in no way be construed to relieve
Tenant from obtaining the express consent in writing of Landlord to any further
assignment or subletting (except where such consent is not required pursuant to
Section 12.2).
(E)    On or after the occurrence of any monetary or material non-monetary Event
of Default, Landlord shall be entitled to one hundred percent (100%) of any
Assignment/Sublease Profits accruing during the pendency of such Event of
Default provided that, if such Event of Default is cured prior to the
termination of this Lease, Tenant’s share of any such Assignment/Sublease
Profits shall be applied as a credit against Annual Fixed Rent or Additional
Rent, as applicable, being due and payable hereunder.
(F)    Without limiting Tenant’s obligations under Article IX, Tenant shall be
responsible, at Tenant’s sole cost and expense, for performing all work
necessary to comply with Legal Requirements and Insurance Requirements in
connection with any assignment or subletting hereunder including, without
limitation, any work in connection with such assignment or subletting.
(G)    In addition to the other requirements set forth in this Lease and
notwithstanding any other provision of this Lease, partial sublettings of the
Premises shall only be permitted under the following terms and conditions: (i)
the layout of both the subleased premises and the remainder of the Premises must
comply with applicable laws, ordinances, rules and/or regulations and be
reasonably approved by Landlord, including,


58



--------------------------------------------------------------------------------




without limitation, all requirements concerning access and egress; (ii) in the
event the subleased premises are separately physically demised from the
remainder of the Premises, Tenant shall pay all costs of separately physically
demising the subleased premises; and (iii) at any given time, there shall be no
more than four (4) subleases in total, and no more than two (2) subleases on any
given floor.
(H)    No subletting or assignment shall relieve Tenant of its primary
obligation as party Tenant hereunder, nor shall it reduce or increase Landlord’s
obligations under the Lease.
ARTICLE XIII    

Indemnity and Insurance.
13.1
Tenant’s Indemnity

(a)
Indemnity. To the fullest extent permitted by law, but subject to Section 13.14,
and to the extent not resulting from any negligence or willful misconduct of the
Landlord Parties (as hereinafter defined), Tenant agrees to indemnify and save
harmless the Landlord Parties from and against all claims of whatever nature by
a third party to the extent arising from or claimed to have arisen from (i) any
accident, injury or damage whatsoever caused to any person, or to the property
of any person, occurring in or about the Premises from the earlier of (A) the
date on which any Tenant Party first enters the Premises for any reason and (B)
the Commencement Date, and thereafter throughout and until the end of the Lease
Term, and after the end of the Lease Term for so long after the end of the Lease
Term as Tenant or anyone acting by, through or under Tenant is in occupancy of
the Premises or any portion thereof; (ii) any accident, injury or damage
whatsoever occurring outside the Premises but within the Office Tower or the
Garage, or on common areas or the Hub Complex, where such accident, injury or
damage results, or is claimed to have resulted, from any negligence or willful
misconduct on the part of any of the Tenant Parties; or (iii) any breach or
default by Tenant in the performance or observance of its covenants or
obligations under this Lease (but only to the extent that Landlord is subject to
a claim asserted by a third party by reason of such breach). This
indemnification shall not be construed to deny or reduce any other rights or
obligations of indemnity that any of the Landlord Parties may have under this
Lease. The indemnification rights of the Landlord Parties provided in this Lease
are their exclusive indemnification rights with respect to this Lease. Landlord
Parties waive any additional rights to indemnification they may have against
Tenant Parties with respect to this Lease under common law. Notwithstanding
anything contained herein to the contrary, Tenant shall not be obligated to
indemnify a Landlord Party for any claims to the extent that such Landlord
Party’s damages in fact result from matters included in Landlord’s indemnity in
Section 13.2.



59



--------------------------------------------------------------------------------




(b)
No limitation. The indemnification obligations under this Section 13.1 shall not
be limited in any way by any limitation on the amount or type of damages,
compensation or benefits payable by or for Tenant or any subtenant or other
occupant of the Premises under workers’ compensation acts, disability benefit
acts, or other employee benefit acts. Tenant waives any immunity from or
limitation on its indemnity or contribution liability to the Landlord Parties
based upon such acts.

(c)
Subtenants and other occupants. Tenant shall require its subtenants and other
occupants of the Premises to provide similar indemnities to the Landlord Parties
in a form reasonably acceptable to Landlord.

(d)
Survival. The terms of this Section 13.1 shall survive any termination or
expiration of this Lease.

(e)
Costs. The foregoing indemnity and hold harmless agreement shall include
indemnity for all costs, expenses and liabilities (including, without
limitation, attorneys’ fees and disbursements) incurred by the Landlord Parties
in connection with any such claim or any action or proceeding brought thereon,
and the defense thereof. In addition, in the event that any action or proceeding
shall be brought against one or more Landlord Parties by reason of any such
claim, Tenant, upon request from the Landlord Party, shall resist and defend
such action or proceeding on behalf of the Landlord Party by counsel appointed
by Tenant’s insurer (if such claim is covered by insurance without reservation)
or otherwise by counsel reasonably satisfactory to the Landlord Party. The
Landlord Parties shall not be bound by any compromise or settlement of any such
claim, action or proceeding without the prior written consent of such Landlord
Parties.

(f)
Landlord Parties and Tenant Parties. The term “Landlord Party” or “Landlord
Parties” shall mean Landlord, any affiliate of Landlord, Landlord’s managing
agents for the Office Tower, each mortgagee (if any), each ground lessor (if
any), and each of their respective direct or indirect partners, officers,
shareholders, directors, members, trustees, beneficiaries, servants, employees,
principals, contractors, licensees, agents or representatives. For the purposes
of this Lease, the term “Tenant Party” or “Tenant Parties” shall mean Tenant,
any affiliate of Tenant, any permitted subtenant or any other permitted occupant
of the Premises, and each of their respective direct or indirect partners,
officers, shareholders, directors, members, trustees, beneficiaries, servants,
employees, principals, contractors, licensees, agents, invitees or
representatives.

13.2
Landlord’s Indemnity.

Subject to the limitations in Section 16.24, Section 13.3, and Section 13.14 of
this Article, and to the extent not resulting from the negligence or willful
misconduct of the Tenant Parties, Landlord agrees to indemnify and save harmless
Tenant from and against any claim by a third party arising from any injury to
any person occurring in the Premises or


60



--------------------------------------------------------------------------------




in the Hub Complex after the date that possession of the Premises is first
delivered to Tenant and until the expiration or earlier termination of the Lease
Term, to the extent such injury results from the negligence or willful
misconduct of Landlord or Landlord’s agents or employees, or from any breach or
default by Landlord in the performance or observance of its covenants or
obligations under this Lease (but only to the extent that Tenant is subject to a
claim asserted by a third party by reason of such breach). Tenant shall provide
notice of any such third party claim to Landlord as soon as practicable.
Landlord shall have the right, but not the duty, to defend the claim. The
provisions of this Section 13.2 shall not be applicable to (i) the holder of any
Hub Complex Mortgagee (whether or not such holder shall be a mortgagee in
possession of or shall have exercised any rights under a conditional, collateral
or other assignment of leases and/or rents), or (ii) any person acquiring title
as a result of, or subsequent to, a foreclosure of any such mortgage or a deed
in lieu of foreclosure, except to the extent of liability insurance maintained
by either of the foregoing. The indemnification rights of Tenant provided in
this Lease are its exclusive indemnification rights with respect to this Lease.
Tenant waives any additional rights to indemnification it may have against
Landlord Parties with respect to this Lease under common law.
13.3
Tenant’s Risk

Tenant agrees to use and occupy the Premises, and to use such other portions of
the Office Tower and the Hub Complex as Tenant is given the right to use by this
Lease at Tenant’s own risk. Except as otherwise provided in this Lease, the
Landlord Parties shall not be liable to the Tenant Parties for any damage,
injury, loss, compensation, or claim (including, but not limited to, claims for
the interruption of or loss to a Tenant Party’s business) based on, arising out
of or resulting from any cause whatsoever, including, but not limited to,
repairs to any portion of the Premises or the Office Tower or the Hub Complex,
any fire, robbery, theft, mysterious disappearance, or any other crime or
casualty, the actions of any other tenants of the Office Tower or of any other
person or persons, or any leakage in any part or portion of the Premises or the
Office Tower or the Hub Complex, or from water, rain or snow that may leak into,
or flow from any part of the Premises or the Office Tower or the Hub Complex, or
from drains, pipes or plumbing fixtures in the Office Tower or the Hub Complex.
Any goods, property or personal effects stored or placed in or about the
Premises shall be at the sole risk of the Tenant Party, and neither the Landlord
Parties nor their insurers shall in any manner be held responsible therefor. The
Landlord Parties shall not be responsible or liable to a Tenant Party, or to
those claiming by, through or under a Tenant Party, for any loss or damage that
may be occasioned by or through the acts or omissions of persons occupying
adjoining premises or any part of the premises adjacent to or connecting with
the Premises or any part of the Office Tower or otherwise. The provisions of
this section shall be applicable to the fullest extent permitted by law until
the expiration or earlier termination of the Lease Term and during such further
period as Tenant or anyone acting by, through or under Tenant may use or be in
occupancy of all or any part of the Premises or the Office Tower.


61



--------------------------------------------------------------------------------




13.4
Tenant’s Commercial General Liability Insurance

Tenant agrees to maintain in full force on or before the earlier of (i) the date
on which any Tenant Party first enters the Premises for any reason or (ii) the
Commencement Date, and thereafter throughout and until the end of the Lease
Term, and after the end of the Lease Term for so long as any of Tenant’s
Property remains on the Premises, or Tenant or anyone acting by, through or
under Tenant may use, be in occupancy of any part of, or have access to the
Premises or any portion thereafter, a policy of commercial general liability
insurance, on an occurrence basis, issued on a form at least as broad as
Insurance Services Office (“ISO”) Commercial General Liability Coverage
“occurrence” form CG 00 01 10 01 or another Commercial General Liability
“occurrence” form providing equivalent coverage. Such insurance shall include
contractual liability coverage, specifically covering but not limited to the
indemnification obligations undertaken by Tenant in this Lease. The minimum
limits of liability of such insurance shall be Ten Million and 00/100 Dollars
($10,000,000.00) per occurrence, which may be satisfied through a combination of
primary and excess/umbrella insurance. In addition, in the event Tenant hosts a
function in the Premises, in the Office Tower or on the Hub Complex, Tenant
agrees to obtain, and cause any persons or parties providing services for such
function to obtain, the appropriate insurance coverages as may be reasonably
determined by Landlord (including liquor liability coverage, if applicable) and
provide Landlord with evidence of the same upon written request therefor (unless
such evidence has already been provided to Landlord pursuant to Section 13.9).
13.5
Tenant’s Property Insurance

Tenant shall maintain at all times during the Term of this Lease, and during
such earlier or later time as Tenant may be performing work in or to the
Premises or have property, fixtures, furniture, equipment, machinery, goods,
supplies, wares or merchandise on the Premises, and continuing thereafter so
long as any of Tenant’s Property, remains on the Premises, or Tenant or anyone
acting by, through or under Tenant may use, be in occupancy of or have access
to, any part of the Premises, business interruption insurance and insurance
against loss or damage covered by the so-called “all risk” or equivalent type
insurance coverage with respect to any of the following (collectively “Tenant’s
Property”): (i) Tenant’s property, fixtures, furniture, equipment, machinery,
goods, supplies, wares and merchandise, and other property of Tenant located at
the Premises, (ii) all additions, alterations and improvements made by or on
behalf of the Tenant in the Premises (except to the extent paid for by Landlord
in connection with this Lease) (all such additions, alterations and improvements
described in this clause (ii), the “Leasehold Improvements”), and (iii) any
property of third parties, including but not limited to leased or rented
property, in the Premises in Tenant’s care, custody, use or control, provided
that such insurance in the case of (iii) may be maintained by such third
parties. At the request of Landlord, Tenant shall provide to Landlord a detailed
description of the Leasehold Improvements made by or on behalf of Tenant and the
costs thereof. The business interruption insurance required by this section
shall be in minimum amounts typically carried by prudent tenants engaged in
similar operations, but in no event shall such insurance be in an amount less
than the Annual Fixed Rent then in effect during any Lease Year, plus any
Additional Rent due and payable for the immediately preceding


62



--------------------------------------------------------------------------------




Lease Year. The “all risk” insurance required by this section shall be in an
amount at least equal to the full replacement cost of Tenant’s Property. In
addition, during such time as Tenant is performing work in or to the Premises,
Tenant, at Tenant’s expense, shall also maintain, or shall cause its
contractor(s) to maintain, builder’s risk insurance for the full insurable value
of such work. Landlord and such additional persons or entities as Landlord may
reasonably request shall be named as loss payees, as their interests may appear,
on the policy or policies required by this section for Leasehold Improvements.
In the event of loss or damage covered by the “all risk” insurance required by
this Lease, the responsibilities for repairing or restoring the loss or damage
shall be determined in accordance with Article XIV. To the extent that Landlord
is obligated to pay for the repair or restoration of the loss or damage covered
by the policy, Landlord shall be paid the proceeds of the “all risk” insurance
covering the loss or damage. To the extent Tenant is obligated to pay for the
repair or restoration of the loss or damage, covered by the policy, Tenant shall
be paid the proceeds of the “all risk” insurance covering the loss or damage. If
both Landlord and Tenant are obligated to pay for the repair or restoration of
the loss or damage covered by the policy, the insurance proceeds shall be paid
to each of them in the pro rata proportion of their obligations to repair or
restore the loss or damage. If the loss or damage is not repaired or restored
(for example, if the Lease is terminated pursuant to Article XIV), the insurance
proceeds shall be paid to Landlord and Tenant in the pro rata proportion of
their relative contributions to the cost of the Leasehold Improvements covered
by the policy.
13.6
Tenant’s Other Insurance

Tenant agrees to maintain in full force on or before the earlier of (i) the date
on which any Tenant Party first enters the Premises for any reason or (ii) the
Commencement Date, and thereafter throughout the end of the Term, and after the
end of the Term for so long after the end of the Term any of Tenant’s Property
remains on the Premises or as Tenant or anyone acting by, through or under
Tenant may use, be in occupancy of, or have access to the Premises or any
portion thereafter, (1) automobile liability insurance (covering any automobiles
owned or operated by Tenant at the Office Tower, or the Hub Complex); (2)
worker’s compensation insurance carrying minimum limits as defined by the law of
the jurisdiction in which the Premises are located (as the same may be amended
from time to time); and (3) employer’s liability insurance. Such automobile
liability insurance shall be in an amount not less than One Million Dollars
($1,000,000) for each accident. Such employer’s liability insurance shall be in
an amount not less than One Million Dollars ($1,000,000) for each accident, One
Million Dollars ($1,000,000) disease-policy limit, and One Million Dollars
($1,000,000) disease-each employee.
13.7
Requirements for Tenant’s Insurance

All insurance required to be maintained by Tenant pursuant to this Lease shall
be maintained with responsible companies that are admitted to do business, and
are in good standing in the Commonwealth of Massachusetts and that have a rating
of at least “A” and are within a financial size category of not less than “Class
X” in the most current Best’s Key Rating Guide or such similar rating as may be
reasonably selected by Landlord. All such insurance shall be reasonably
acceptable in form and content to Landlord, and Tenant shall immediately notify
Landlord upon any cancellation, failure to


63



--------------------------------------------------------------------------------




renew, reduction of amount of insurance, or change in coverage with respect to
any such insurance. All commercial general liability, excess/umbrella liability
and automobile liability insurance policies shall be primary and
noncontributory. No such policy shall contain any self-insured retention greater
than Five Hundred Thousand and 00/100 Dollars ($500,000.00) for property
insurance and Twenty Five Thousand and 00/100 Dollars ($25,000.00) for
commercial general liability insurance. Any deductibles and such self-insured
retentions shall be deemed to be “insurance” for purposes of the waiver in
Section 13.14 below. Landlord reserves the right from time to time to require
Tenant to obtain higher minimum amounts of insurance based on such limits as are
customarily carried with respect to similar properties in the area in which the
Premises are located. The minimum amounts of insurance required by this Lease
shall not be reduced by the payment of claims or for any other reason. In the
event Tenant shall fail to obtain or maintain any insurance meeting the
requirements of this Article, or to deliver such policies or certificates as
required by this Article, Landlord may, at its option, on five (5) days’ notice
to Tenant, procure such policies for the account of Tenant, and the cost thereof
shall be paid to Landlord within five (5) days after delivery to Tenant of bills
therefor.
13.8
Additional Insureds

To the fullest extent permitted by law, the commercial general liability and
auto insurance carried by Tenant pursuant to this Lease, and any additional
liability insurance carried by Tenant pursuant to Section 13.6 of this Lease or
any other provision of this Lease, shall name Landlord, Landlord’s managing
agent, and such other persons as Landlord may reasonably request from time to
time as additional insureds with respect to liability arising out of or related
to this Lease or the operations of Tenant (collectively “Additional Insureds”).
Such insurance shall provide primary coverage without contribution from any
other insurance carried by or for the benefit of Landlord, Landlord’s managing
agent, or other Additional Insureds. Such insurance shall also waive any right
of subrogation against each Additional Insured. For the avoidance of doubt, each
primary policy and each excess/umbrella policy through which Tenant satisfies
its obligations under this Section 13.8 must provide coverage to the Additional
Insureds that is primary and non-contributory.
13.9
Certificates of Insurance

On or before the earlier of (i) the date on which any Tenant Party first enters
the Premises for any reason or (ii) the Commencement Date, Tenant shall furnish
Landlord with certificates evidencing the insurance coverage required by this
Lease, and renewal certificates shall be furnished to Landlord at least annually
thereafter and at the time of renewal of each policy for which a certificate
must be furnished (acceptable forms of such certificates for liability and
property insurance, respectively, as of the Execution Date, are attached as
Exhibit I, however, other forms of certificates may satisfy the requirements of
this Section 13.9). Failure by the Tenant to provide the certificates required
by this Section 13.9 shall not be deemed to be a waiver of the requirements in
this Section 13.9.


64



--------------------------------------------------------------------------------




13.10
Subtenants and Other Occupants

Tenant shall require its subtenants and other occupants of the Premises to
provide written documentation evidencing the obligation of such subtenant or
other occupant to indemnify the Landlord Parties to the same extent that Tenant
is required to indemnify the Landlord Parties pursuant to Section 13.1 above,
and to maintain insurance that meets the requirements of this Article, and
otherwise to comply with the requirements of this Article, provided that the
terms of this Section 13.10 shall not relieve Tenant of any of its obligations
to comply with the requirements of this Article. Tenant shall require all such
subtenants and occupants to supply certificates of insurance evidencing that the
insurance requirements of this Article have been met and shall forward such
certificates to Landlord on or before the earlier of (i) the date on which the
subtenant or other occupant or any of their respective direct or indirect
partners, officers, shareholders, directors, members, trustees, beneficiaries,
servants, employees, principals, contractors, licensees, agents, invitees or
representatives first enters the Premises or (ii) the commencement of the
sublease. Tenant shall be responsible for identifying and remedying any
deficiencies in such certificates or policy provisions.
13.11
No Violation of Building Policies

Tenant shall not knowingly commit or permit any violation of the policies of
fire, boiler, sprinkler, water damage or other insurance covering the Hub
Complex and/or the fixtures, equipment and property therein carried by Landlord,
or do or permit anything to be done, or keep or permit anything to be kept, in
the Premises, which in case of any of the foregoing (i) would result in
termination of any such policies, (ii) would adversely affect Landlord’s right
of recovery under any of such policies, or (iii) would result in reputable and
independent insurance companies refusing to insure the Hub Complex or the
property of Landlord in amounts reasonably satisfactory to Landlord.
13.12
Tenant to Pay Premium Increases

If and solely to the extent that, because of anything done, caused or permitted
to be done, or omitted by Tenant (or its subtenant or other occupants of the
Premises), the rates for liability, fire, boiler, sprinkler, water damage or
other insurance on the Hub Complex or on the property and equipment of Landlord
or any other tenant or subtenant in the Office Tower shall be higher than they
otherwise would be, and if Tenant fails to cure such condition within thirty
(30) days after Tenant receives written notice from Landlord of such condition,
Tenant shall reimburse Landlord and/or the other tenants and subtenants in the
Office Tower for the additional insurance premiums thereafter paid by Landlord
or by any of the other tenants and subtenants in the Office Tower which shall
have been charged because of the aforesaid reasons, such reimbursement to be
made from time to time on Landlord’s demand. Landlord agrees that Tenant shall
have no obligation to make any payment to Landlord pursuant to the provisions of
this Section 13.12 based upon the use of the Premises for general business
offices (i.e. as opposed to the manner of use of the Premises).
13.13
Landlord’s Insurance



65



--------------------------------------------------------------------------------




(a)
Required insurance. Landlord shall maintain insurance against loss or damage
with respect to the Office Tower on an “all risk” or equivalent type insurance
form, with customary exceptions, subject to such deductibles and self-insured
retentions as Landlord may determine, in an amount equal to at least the
replacement value of the Office Tower. Landlord shall also maintain such
insurance with respect to any improvements, alterations, and fixtures made or
installed by or on behalf of Tenant located at the Premises (including pursuant
to Exhibit B-1 attached hereto) to the extent paid for by Landlord
(collectively, “Landlord Insured Items”). The cost of such insurance shall be
treated as a part of Operating Expenses for the Office Tower. Such Insurance
shall be maintained with an insurance company selected by Landlord. Payment for
losses thereunder shall be made solely to Landlord.

(b)
Optional insurance. Landlord may maintain such additional insurance with respect
to the Office Tower and the Hub Complex, including, without limitation,
earthquake insurance, terrorism insurance, flood insurance, liability insurance
and/or rent insurance; provided that: (i) so long as Landlord is an affiliate of
Boston Properties Limited Partnership or so long as an affiliate of Boston
Properties Limited Partnership owns the Office Tower, such insurance is
consistent with the insurance coverages then being carried by Landlord and its
affiliates on office buildings in New England, and (ii) if neither Landlord nor
an affiliate of Boston Properties Limited Partnership owns the Office Tower,
such insurance is consistent with the insurance coverages then being carried by
landlords of other first-class office buildings in the Downtown Boston Market.
Landlord may also maintain such other insurance as may from time to time be
required by the holder of any mortgage on the Office Tower or the Hub Complex.
The cost of all such additional insurance shall also be part of the Operating
Expenses for the Office Tower. Landlord may also maintain such other insurance
as may from time to time be required by any Hub Complex Mortgagee. The cost of
all such additional insurance shall also be part of the Operating Expenses for
the Office Tower.

(c)
Blanket and self-insurance. Any or all of Landlord’s insurance may be provided
by blanket coverage maintained by Landlord or any affiliate of Landlord under
its insurance program for its portfolio of properties, or by Landlord or any
affiliate of Landlord under a program of self-insurance, and in such event
Operating Expenses for the Office Tower shall include the portion of the
reasonable cost of blanket insurance or self-insurance that is allocated to the
Office Tower.

(d)
No obligation. Landlord shall not be obligated to insure, and shall not assume
any liability of risk of loss for, Tenant’s Property, including any such
property or work of Tenant’s subtenants or occupants. Landlord will also have no
obligation to carry insurance against, nor be responsible for,



66



--------------------------------------------------------------------------------




any loss suffered by Tenant, subtenants or other occupants due to interruption
of Tenant’s or any subtenant’s or occupant’s business.
13.14
Waiver of Subrogation

To the fullest extent permitted by law, and notwithstanding any term or
provision of this Lease to the contrary, the parties hereto waive and release
any and all rights of recovery against the other, and agree not to seek to
recover from the other or to make any claim against the other, and in the case
of Landlord, against all Tenant Parties, and in the case of Tenant, against all
Landlord Parties, for any loss or damage incurred by the waiving/releasing party
to the extent such loss or damage is insured under any insurance policy required
by this Lease or which would have been so insured had the party carried the
insurance it was required to carry hereunder. Tenant shall obtain from its
subtenants and other occupants of the Premises a similar waiver and release of
claims against any or all of Tenant or Landlord. In addition, the parties hereto
(and in the case of Tenant, its subtenants and other occupants of the Premises)
shall procure an appropriate clause in, or endorsement on, any insurance policy
required by this Lease pursuant to which the insurance company waives
subrogation. The insurance policies required by this Lease shall contain no
provision that would invalidate or restrict the parties’ waiver and release of
the rights of recovery in this section. The parties hereto covenant that no
insurer shall hold any right of subrogation against the parties hereto by virtue
of such insurance policy.
13.15
Tenant’s Work

During such times as Tenant is performing work or having work or services
performed in or to the Premises, Tenant shall require its contractors, and their
subcontractors of all tiers, to obtain and maintain commercial general
liability, automobile, workers compensation, employer’s liability, builder’s
risk, and equipment/property insurance in such amounts and on such terms as are
customarily required of such contractors and subcontractors on similar projects
in first class office buildings in the Market Area. The amounts and terms of all
such insurance are subject to Landlord’s written approval, which approval shall
not be unreasonably withheld. The commercial general liability and auto
insurance carried by Tenant’s contractors and their subcontractors of all tiers
pursuant to this Section 13.15 shall name the Additional Insureds as additional
insureds with respect to liability arising out of or related to their work or
services. Such insurance shall provide primary coverage without contribution
from any other insurance carried by or for the benefit of Landlord, Landlord’s
managing agent, or other Additional Insureds. Such insurance shall also waive
any right of subrogation against each Additional Insured. Tenant shall obtain
and submit to Landlord, prior to the earlier of (i) the entry onto the Premises
by such contractors or subcontractors or (ii) commencement of the work or
services, certificates of insurance evidencing compliance with the requirements
of this Section 13.15.
ARTICLE XIV    

Fire, Casualty and Taking
14.1
Damage Resulting from Casualty



67



--------------------------------------------------------------------------------




(A)    Within sixty (60) days after a fire or other casualty damages either (i)
the Office Tower, or (ii) any material part of the Podium Building that is
required to support or operate the Office Tower, Landlord shall deliver to
Tenant an estimate (“Casualty Restoration Estimate”) from a reputable
engineering or contractor firm as to the period of time which such firm
estimates will be required to substantially complete the work necessary to
repair the damage caused by such fire or other casualty (“Estimated Restoration
Period”). If the Estimated Restoration Period exceeds two hundred forty (240)
days from the date of such fire or casualty (“Outside Restoration Period”),
Landlord may, at its election, terminate this Lease by notice given to Tenant at
the time that Landlord delivers the Casualty Restoration Estimate; provided that
Landlord also terminates the leases of all tenants of premises in the Office
Tower that have been similarly affected by such fire or other casualty and that
are subject to leases that the Landlord has the right to terminate. If the
Estimated Restoration Period exceeds the Outside Restoration Period, and the
fire or other casualty materially adversely affects Tenant’s use of, or access
to, the Premises, Tenant may, at its election, terminate this Lease by written
notice given within sixty (60) days after Tenant receives the Casualty
Restoration Estimate. In the event that the Lease is terminated by either party,
as aforesaid, the termination notice given by such party shall specify the
effective date of termination which shall not be less than sixty (60) days nor
more than ninety (90) days after the date of notice of such termination. Unless
terminated pursuant to the foregoing provisions, this Lease shall remain in full
force and effect following any such damage subject, however, to the following
provisions. Notwithstanding the foregoing, with respect to a fire or casualty
occurring during the last eighteen (18) months of the Lease Term as it may have
been extended, the Outside Restoration Period shall be one hundred fifty (150)
days after the date of the fire or casualty in question.
(B)    If the Office Tower (or any part thereof), or a material part of the
Podium Building that is required to support or operate the Office Tower, is
damaged by fire or casualty and this Lease is not so terminated, or neither
party has the right to terminate this Lease, and in either such case the holder
of any mortgage that includes the Office Tower or the Podium Building (as the
case may be) as a part of the mortgaged premises or any ground lessor of any
ground lease that includes the Office Tower or the Podium Building (as the case
may be) as part of the premises demised thereunder allows the net insurance
proceeds to be applied to the restoration of the Office Tower or the Podium
Building (as the case may be), then Landlord shall, at its expense (but only to
the extent of the net proceeds that are available from the insurance Landlord is
required to carry under this Lease or would have been available if such
insurance were obtained), proceed with diligence, subject to the then applicable
statutes, building codes, zoning ordinances and regulations of any governmental
authority, to repair or cause to be repaired such damage, including any damaged
portion of the Landlord Insured Items. If Landlord is proceeding with the
restoration of the Premises, then Landlord shall also restore, at Tenant’s
expense, any alterations, additions or improvements within the Premises that are
part of Tenant’s Property (i) that were previously approved by Landlord in
accordance with the terms and provisions of this Lease, and (ii) with respect to
which Tenant has carried “all risk” insurance covering the loss or damage in
accordance with Section 13.5 and pays the


68



--------------------------------------------------------------------------------




proceeds of such insurance (or an amount equivalent thereto) plus the amount of
any deductible (or other form of risk retention) to Landlord within five (5)
business days following Landlord’s written request; provided, however, that in
no event shall Landlord be required to fund any insufficiency in the insurance
proceeds (or equivalent amount) provided by Tenant with respect to such loss or
damage (or to fund any of the costs of restoration in the absence of any payment
by Tenant). A just proportion of the Annual Fixed Rent, the Operating Expenses
Allocable to the Premises and the Landlord’s Tax Expenses Allocable to the
Premises according to the nature and extent of the injury to the Premises shall
be abated from the date of casualty until the Premises (including the Landlord
Insured Items, but excluding Tenant’s Property) shall have been restored as
nearly as practicably may be to the condition in which they were in immediately
prior to such fire or other casualty. Landlord shall not be liable for delays in
the making of any such repairs nor shall Landlord be liable for any
inconvenience or annoyance to Tenant or injury to the business of Tenant
resulting from delays in repairing such damage (but the foregoing shall not
affect Tenant’s termination rights set forth in this Article XIV).
(C)    If (i) the Office Tower (or any part thereof), or a material part of the
Podium Building that is required to support or operate the Office Tower, is
damaged by fire or other casualty and the holder of any mortgage that includes
the Office Tower or the Podium Building (as the case may be) as a part of the
mortgaged premises or any ground lessor of any ground lease that includes the
Office Tower or the Podium Building (as the case may be) as part of the premises
demised thereunder does not allow the net insurance proceeds to be applied to,
or such net proceeds are otherwise insufficient for, the restoration of the
Office Tower or the Podium Building (as the case may be), and (ii) Landlord does
not otherwise elect to spend the additional funds necessary to fully restore the
Office Tower or the Podium Building (as the case may be), then Landlord shall
give notice (“Landlord’s Insufficient Insurance Proceeds Notice”) to Tenant
within sixty (60) days after the date of such casualty that Landlord does not
elect to fund the amount of the insufficiency and Tenant shall thereafter have
the right to terminate this Lease by providing Landlord with a notice of
termination within thirty (30) days after Tenant’s receipt of Landlord’s
Insufficient Insurance Proceeds Notice (the effective date of which termination
shall not be less than thirty (30) days after the date of such notice of such
termination.
(D)    If (i) Landlord is obligated or otherwise elects to effect restoration of
the Premises and (ii) the restoration is not completed on or before the date (as
extended by any period of up to four (4) months for any delay in completion of
the restoration due to Force Majeure, “Outside Restoration Date”) that is the
later of: (1) the last day of the Outside Restoration Period, and (2) the last
day of the Estimated Restoration Period, then Tenant, as its sole and exclusive
remedy, shall have the right to terminate this Lease at any time after the
Outside Restoration Date until the restoration is substantially completed. Any
such termination by Tenant under this Section 14.1(D) shall take effect as of
the thirtieth (30th) day after the date of receipt by Landlord of Tenant’s
notice with the same force and effect as if such date were the date originally
established as the expiration date hereof unless the restoration is
substantially completed within such thirty (30) day period, in


69



--------------------------------------------------------------------------------




which case Tenant’s notice of termination shall be of no force and effect and
this Lease and the Lease Term shall continue in full force and effect.
(E)    As used in this Lease, “Force Majeure” shall mean any prevention, delay
or stoppage due to governmental regulation, strikes, lockouts, acts of God, acts
of war, terrorists acts, civil commotions, unusual scarcity of or inability to
obtain labor or materials, labor difficulties, casualty or other causes
reasonably beyond Landlord’s control in all events not known to Landlord when it
derives the estimate of the time to restore or attributable to Tenant’s action
or inaction. A party shall have the right to invoke the benefit of the Force
Majeure provisions of this Article XIV only if (a) it advises the other party of
the occurrence of the Force Majeure event within three (3) business days after
it becomes aware thereof and (b) such party uses commercially reasonable efforts
to mitigate the impact of such Force Majeure event to the extent it within such
party’s reasonable ability to do so under the circumstances).
14.2
Rights of Termination for Uninsured Casualty

If, after the Commencement Date, all or any portion of the Office Tower or all
or any portion of the Podium Building that is required to support or operate the
Office Tower is damaged by fire (including, without limitation, damage caused by
smoke) or other casualty (i) at any time by an occurrence that is not covered by
the insurance Landlord is required to obtain under this Lease and the cost to
repair such damage exceeds five percent (5%) of the then fair market value of
the Office Tower immediately before such casualty, or (ii) Landlord elects to
demolish the Office Tower and terminate the leases for substantially all of the
space in the Office Tower, or (iii) at any time during the last eighteen (18)
months of the Lease Term (taking into account any extension option term that has
not lapsed unexercised), if Landlord reasonably estimates that the time to
repair such damage would exceed six (6) months or (iv) such fire or casualty
requires such substantial alteration or reconstruction of the Office Tower that
the damage cannot, in the ordinary course, reasonably be expected to be repaired
within ten (10) months from the date of such fire or casualty as reasonably
determined by Landlord and Landlord terminates the leases for substantially all
of the space in the Office Tower, then, in any such events, this Lease and the
Term hereof may be terminated at the election of Landlord by a notice in writing
of its election so to terminate which shall be given by Landlord to Tenant
within sixty (60) days following such fire or other casualty, the effective
termination date of which shall be not less than thirty (30) days after the day
on which such termination notice is received by Tenant.
14.3
Rights of Termination for Taking

(A)    If the Office Tower, or a portion of the Podium Building or the Hub
Complex materially affecting Tenant’s access to the Premises, the Premises or
such portion thereof as to render the balance (if reconstructed to the maximum
extent practicable in the circumstances) unsuitable for Tenant’s purposes (with
the inability to use, or have reasonable access to, more than twenty-five
percent (25%) of the Premises as the same were configured prior to the taking
being deemed to render the balance “unsuitable for Tenant’s purposes”), shall be
taken by condemnation or right of eminent domain, Landlord or Tenant shall have
the right to terminate this Lease by notice to the other of its desire to do so,
provided that such notice is given not later than thirty (30) days after


70



--------------------------------------------------------------------------------




Tenant has been deprived of possession. If either party shall give such notice,
then this Lease shall terminate as of the date of such notice with the same
force and effect as if such date were the date originally established as the
expiration date hereof.
(B)    If (i) so much of the Hub Complex shall be so taken that continued
operation of the Office Tower would be uneconomic as determined by Landlord in
its reasonable discretion, or (ii) access to the Office Tower shall be taken
(such that Tenant and other tenants of the Office Tower do not have any
reasonable practical means of access to their premises for purposes of use and
occupancy), then Landlord shall have the right to terminate this Lease by giving
notice to Tenant of Landlord’s desire to do so not later than thirty (30) days
after Tenant has been deprived of possession of the Premises (or such portion
thereof as may be taken). Landlord agrees not to exercise such termination right
in a discriminatory manner insofar as any election Landlord makes, or refrains
from making, pursuant to any termination right Landlord may have with respect to
other tenants of the Office Tower whose premises are similarly affected. If
Landlord shall give such notice to Tenant hereunder, then this Lease shall
terminate as of the date of such notice with the same force and effect as if
such date were the date originally established as the expiration date hereof.
(C)    Should any part of the Premises or the Office Tower be so taken or
condemned during the Lease Term hereof, and should this Lease not be terminated
in accordance with the foregoing provisions, and the holder of any mortgage
which includes the Office Tower as part of the mortgaged premises or any ground
lessor of any ground lease which includes the Office Tower as part of the
demised premises thereunder allows the net condemnation proceeds to be applied
to the restoration of the Office Tower, Landlord agrees that after the
determination of the net amount of condemnation proceeds available to Landlord,
Landlord shall use due diligence to put what may remain of the Premises and the
Office Tower into proper condition for use and occupation as nearly like the
condition of the Premises and the Office Tower prior to such taking as shall be
practicable. Notwithstanding the foregoing, Landlord shall not be obligated to
expend for such repair and restoration any amount in excess of the net
condemnation proceeds made available to it. If such net condemnation proceeds
are not allowed by such mortgagee or ground lessor to be applied to, or are
otherwise insufficient for, the restoration of the Premises and the Office Tower
and if Landlord does not otherwise elect to spend the additional funds necessary
to fully restore the Premises and the Office Tower, then Landlord shall give
notice (“Landlord’s Insufficient Condemnation Proceeds Notice”) to Tenant that
Landlord does not elect to fund the amount of the insufficiency and Tenant shall
thereafter have the right to terminate this Lease by providing Landlord with a
notice of termination within thirty (30) days after Tenant’s receipt of
Landlord’s Insufficient Condemnation Proceeds Notice (the effective date of
which termination shall not be less than sixty (60) days after the date of such
notice of such termination).
(D)    If the Premises shall be affected by any exercise of the power of eminent
domain and neither Landlord nor Tenant shall terminate this Lease as provided
above, then the Annual Fixed Rent, Additional Rent and other charges due under
the Lease shall be justly and equitably abated and reduced according to the
nature and extent of the loss of use thereof suffered by Tenant; and in case of
a taking which permanently reduces the


71



--------------------------------------------------------------------------------




Rentable Floor Area of the Premises, a just proportion of the Annual Fixed Rent,
Additional Rent and other charges due under the Lease shall be abated for the
remainder of the Lease Term.
14.4
Award

Except as otherwise provided in this Section 14.4, Landlord shall have and
hereby reserves and excepts, and Tenant hereby grants and assigns to Landlord,
all rights to recover for damages to the Office Tower, the Hub Complex, and the
Garage and the leasehold interest hereby created, and compensation accrued or
hereafter to accrue by reason of such taking, damage or destruction, as
aforesaid, and by way of confirming the foregoing, Tenant hereby grants and
assigns, and covenants with Landlord to grant and assign to Landlord, all rights
to such damages or compensation. However, nothing contained herein shall be
construed to prevent Tenant from prosecuting in any such proceedings a claim for
its trade fixtures so taken or relocation, moving and other dislocation
expenses.
ARTICLE XV    

Default
15.1
Tenant’s Default

This Lease and the term of this Lease are subject to the limitation that Tenant
shall be in default if, at any time during the Lease Term, any one or more of
the following events (herein called an “Event of Default” a “default of Tenant”
or similar reference) shall occur and not be cured prior to the expiration of
the grace period (if any) herein provided, as follows:
(a)
Tenant shall fail to pay any installment of the Annual Fixed Rent, or any
Additional Rent or any other monetary amount due under this Lease on or before
the date on which the same becomes due and payable, and such failure continues
for five (5) days after written notice from Landlord thereof; or

(b)
Landlord having rightfully given the notice specified in (a) above to Tenant
twice in any twelve (12) month period, Tenant shall fail thereafter to pay the
Annual Fixed Rent, Additional Rent or any other monetary amount due under this
Lease on or before the date on which the same becomes due and payable; or

(c)
Tenant shall assign its interest in this Lease or sublet any portion of the
Premises in violation of the requirements of Article XII of this Lease and shall
fail to cure such violation within thirty (30) days after Tenant receives
written notice of such violation from Landlord; or

(d)
Tenant shall fail to maintain general liability insurance as required pursuant
to Section 13.4 or fails to comply with its obligations pursuant to



72



--------------------------------------------------------------------------------




Section 9.4 with respect to the discharge or bonding over of liens, and such
failure continues for three (3) days after notice from Landlord to Tenant
thereof; or
(e)
Tenant shall fail to perform or observe any other requirement, term, covenant or
condition of this Lease (not hereinabove in this Section 15.1 specifically
referred to) on the part of Tenant to be performed or observed and such failure
shall continue for thirty (30) days after written notice thereof from Landlord
to Tenant, or if said default shall reasonably require longer than thirty (30)
days to cure, if Tenant shall fail to commence to cure said default within
thirty (30) days after written notice thereof and/or fail to continuously
prosecute the curing of the same to completion with due diligence; or

(f)
The estate hereby created shall be taken on execution or by other process of
law; or

(g)
Tenant shall make an assignment or trust mortgage arrangement, so-called, for
the benefit of its creditors; or

(h)
Tenant shall judicially be declared bankrupt or insolvent according to law; or

(i)
a receiver, guardian, conservator, trustee in involuntary bankruptcy or other
similar officer is appointed to take charge of all or any substantial part of
Tenant’s property by a court of competent jurisdiction; or

(j)
any petition shall be filed against Tenant in any court, whether or not pursuant
to any statute of the United States or of any State, in any bankruptcy,
reorganization, composition, extension, arrangement or insolvency proceeding,
and such proceedings shall not be fully and finally dismissed within sixty (60)
days after the institution of the same; or

(k)
Tenant shall file any petition in any court, whether or not pursuant to any
statute of the United States or any State, in any bankruptcy, reorganization,
composition, extension, arrangement or insolvency proceeding.

15.2
Termination; Re-Entry

Upon the happening of any one or more of the aforementioned Events of Default
(notwithstanding any waiver of a former breach of covenant or consent in a
former instance), Landlord or Landlord’s agents or servants may give to Tenant a
notice (hereinafter called “notice of termination”) terminating this Lease on a
date specified in such notice of termination (which shall be not less than five
(5) days after the date of the mailing of such notice of termination), and this
Lease and the Lease Term, as well as any and all of the right, title and
interest of the Tenant hereunder, shall wholly cease and expire on the date set
forth in such notice of termination (Tenant hereby waiving any


73



--------------------------------------------------------------------------------




rights of redemption) in the same manner and with the same force and effect as
if such date were the date originally specified herein for the expiration of the
Lease Term, and Tenant shall then quit and surrender the Premises to Landlord.
In addition or as an alternative to the giving of such notice of termination,
Landlord or Landlord’s agents or servants may, by any suitable action or
proceeding at law, immediately or at any time thereafter re-enter the Premises
and remove therefrom Tenant, its agents, employees, servants, licensees, and any
subtenants and other persons, and all or any of its or their property therefrom,
and repossess and enjoy the Premises, together with all additions, alterations
and improvements thereto; but, in any event under this Section 15.2, Tenant
shall remain liable as hereinafter provided.
15.3
Continued Liability; Re-Letting

(A)    If this Lease is terminated or if Landlord shall re-enter the Premises as
aforesaid, or in the event of the termination of this Lease, or of re- entry, by
or under any proceeding or action or any provision of law by reason of an Event
of Default hereunder on the part of Tenant, Tenant covenants and agrees
forthwith to pay and be liable for, on the days originally fixed herein for the
payment thereof, amounts equal to the several installments of Annual Fixed Rent,
all Additional Rent and other charges reserved as they would, under the terms of
this Lease, become due if this Lease had not been terminated or if Landlord had
not entered or re-entered, as aforesaid, and whether the Premises be relet or
remain vacant, in whole or in part, or for a period less than the remainder of
the Lease Term, or for the whole thereof, but, in the event the Premises be
relet by Landlord, Tenant shall be entitled to a credit in the net amount of
rent and other charges received by Landlord in reletting, after deduction of all
reasonable expenses incurred in reletting the Premises (including, without
limitation, remodeling costs, brokerage fees and the like), and in collecting
the rent in connection therewith, in the following manner:
Amounts received by Landlord after reletting shall first be applied against such
Landlord’s reasonable expenses, until the same are recovered, and until such
recovery, Tenant shall pay, as of each day when a payment would fall due under
this Lease, the amount which Tenant is obligated to pay under the terms of this
Lease (Tenant’s liability prior to any such reletting and such recovery not in
any way to be diminished as a result of the fact that such reletting might be
for a rent higher than the rent provided for in this Lease); when and if such
expenses have been completely recovered, the amounts received from reletting by
Landlord as have not previously been applied shall be credited against Tenant’s
obligations as of each day when a payment would fall due under this Lease, and
only the net amount thereof shall be payable by Tenant. Further, Tenant shall
not be entitled to any credit of any kind for any period after the date when the
term of this Lease is scheduled to expire according to its terms.
(B)    Landlord agrees to use reasonable efforts to relet the Premises after
Tenant vacates the same in the event that this Lease is terminated based upon an
Event of Default by Tenant hereunder. The marketing of the Premises in a manner
similar to the manner in which Landlord markets other premises within Landlord’s
control within the Office Tower shall be deemed to have satisfied Landlord’s
obligation to use “reasonable efforts”


74



--------------------------------------------------------------------------------




hereunder. In no event shall Landlord be required to (i) solicit or entertain
negotiations with any other prospective tenant for the Premises until Landlord
obtains full and complete possession of the Premises (including, without
limitation, the final and unappealable legal right to relet the Premises free of
any claim of Tenant), (ii) relet the Premises before leasing other vacant space
in the Office Tower, or (iii) lease the Premises for a rental less than the
current fair market rent then prevailing for similar office space in the Office
Tower.
(C)    Landlord may elect, as an alternative, to have Tenant pay liquidated
damages, which election may be made by notice given to Tenant at any time within
24 months after the termination of this Lease under Section 15.2, above, and
whether or not Landlord shall have collected any damages as hereinbefore
provided in this Article XV, and in lieu of all other such damages beyond the
date of such notice. Upon such notice, Tenant shall promptly pay to Landlord, as
liquidated damages, in addition to any damages collected or due from Tenant from
any period prior to such notice, such a sum as at the time of such notice
represents the amount of the excess, if any, of (a) the discounted present
value, at a discount rate equal to the Treasury bond rate (“Discount Rate”) in
effect at such time for bonds having a maturity date which is the same as the
date that the Term of this Lease would have expired but for Tenant’s default, of
the Annual Fixed Rent, Additional Rent and other charges which would have been
payable by Tenant under this Lease for the remainder of the Lease Term if the
Lease terms had been fully complied with by Tenant, over and above (b) the
discounted present value, at the Discount Rate, of the Annual Fixed Rent,
Additional Rent and other charges that would be received by Landlord if the
Premises were re-leased at the time of such notice for the remainder of the
Lease Term at the fair market value (including provisions regarding periodic
increases in Annual Fixed Rent if such are applicable) prevailing at the time of
such notice.
For the purposes of this Article, if Landlord elects to require Tenant to pay
liquidated damages in accordance with this Section 15.3(C), the total rent shall
be computed by assuming the Landlord’s Tax Expenses Allocable to the Premises
under Section 6.2 and the Operating Expenses Allocable to the Premises under
Section 7.5 to be the same as were payable for the twelve (12) calendar months
(or if less than twelve (12) calendar months have been elapsed since the
Execution Date, the partial year) immediately preceding such termination of
re-entry.
(D)    Nothing contained in this Lease shall limit or prejudice the right of
Landlord to prove for and obtain in proceedings for bankruptcy or insolvency by
reason of the termination of this Lease, an amount equal to the maximum allowed
by any statute or rule of law in effect at the time when, and governing the
proceeds in which, the damages are to be proved, whether or not the amount be
greater, equal to, or less than the amount of the loss or damages referred to
above.
15.4
Waiver of Redemption

Tenant, for itself and any and all persons claiming through or under Tenant,
including its creditors, upon the termination of this Lease and of the term of
this Lease in accordance with the terms hereof, or in the event of entry of
judgment for the recovery of the possession of the Premises in any action or
proceeding, or if Landlord shall enter the


75



--------------------------------------------------------------------------------




Premises by process of law or otherwise, hereby waives any right of redemption
provided or permitted by any statute, law or decision now or hereafter in force,
and does hereby waive, surrender and give up all rights or privileges which it
or they may or might have under and by reason of any present or future law or
decision, to redeem the Premises or for a continuation of this Lease for the
term of this Lease hereby demised after having been dispossessed or ejected
therefrom by process of law, or otherwise.
15.5
Landlord’s Default

(A)    Except as otherwise expressly provided in this Lease, Landlord shall in
no event be in default in the performance of any of Landlord’s obligations
hereunder unless and until Landlord shall have failed to perform such
obligations within thirty (30) days, or such additional time as is reasonably
required to correct any such default, after notice by Tenant to Landlord
properly specifying wherein Landlord has failed to perform any such obligation.
(B)    The Tenant shall not assert any right to deduct the cost of repairs or
any monetary claim against the Landlord from rent thereafter due and payable,
but shall look solely to the Landlord for satisfaction of such claim.
ARTICLE XVI    

Miscellaneous Provisions
16.1
Waiver

(A)    Failure on the part of Landlord or Tenant to complain of any action or
non-action on the part of the other, no matter how long the same may continue,
shall in no event be deemed to be a waiver by Tenant or Landlord, respectively,
of any of its rights hereunder.
(B)    No waiver at any time of any of the provisions hereof by Landlord or
Tenant shall be construed as a waiver of any of the other provisions hereof, and
a waiver at any time of any of the provisions hereof shall not be construed as a
waiver at any subsequent time of the same provisions. The consent or approval of
Landlord or Tenant to or of any action by the other requiring such consent or
approval shall not be construed to waive or render unnecessary Landlord’s or
Tenant’s consent or approval to or of any subsequent similar act by the other.
(C)    No payment by Tenant, or acceptance by Landlord, of a lesser amount than
shall be due from Tenant to Landlord shall be treated otherwise than as a
payment on account. The acceptance by Landlord of a check for a lesser amount
with an endorsement or statement thereon, or upon any letter accompanying such
check, that such lesser amount is payment in full, shall be given no effect, and
Landlord may accept such check without prejudice to any other rights or remedies
which Landlord may have against Tenant. Further, the acceptance by Landlord of
Annual Fixed Rent, Additional Rent or any other charges paid by Tenant under
this Lease shall not be or be deemed to be a waiver by


76



--------------------------------------------------------------------------------




Landlord of any default by Tenant, whether or not Landlord knows of such
default, except for such defaults as to which such payment relates.
16.2
Cumulative Remedies

Except as expressly provided in this Lease, the specific remedies to which
either Landlord or Tenant may resort under the terms of this Lease are
cumulative and are not intended to be exclusive of any other remedies or means
of redress which they may be lawfully entitled to seek in case of any breach or
threatened breach of any provisions of this Lease. In addition to the other
remedies provided in this Lease, Landlord shall be entitled to the restraint by
injunction of the violation or attempted or threatened violation of any of the
covenants, conditions or provisions of this Lease or to seek specific
performance of any such covenants, conditions or provisions, provided, however,
that the foregoing shall not be construed as a confession of judgment by Tenant.
16.3
Quiet Enjoyment

This Lease is subject and subordinate to all matters of record. Landlord agrees
that, subject to the terms of Section 4.2, above, upon Tenant’s paying the
Annual Fixed Rent, Additional Rent and other charges herein reserved, and
performing and observing the covenants, conditions and agreements hereof upon
the part of Tenant to be performed and observed, Tenant shall and may peaceably
hold and enjoy the Premises during the term of this Lease (exclusive of any
period during which Tenant is holding over after the expiration or termination
of this Lease without the consent of Landlord), without interruption or
disturbance from Landlord or persons claiming through or under Landlord,
subject, however, to the terms of this Lease. This covenant shall be construed
as running with the land to and against subsequent owners and successors in
interest, and is not, nor shall it operate or be construed as, a personal
covenant of Landlord, except to the extent of the Landlord’s interest in the
Premises, and this covenant and any and all other covenants of Landlord
contained in this Lease shall be binding upon Landlord and upon such subsequent
owners or successors in interest of Landlord’s interest under this Lease,
including ground or master lessees, to the extent of their respective interests,
as and when they shall acquire same and then only for so long as they shall
retain such interest.
16.4
Surrender

(A)    No act or thing done by Landlord during the Lease Term shall be deemed an
acceptance of a surrender of the Premises, and no agreement to accept such
surrender shall be valid, unless in writing signed by Landlord. No employee of
Landlord or of Landlord’s agents shall have any power to accept the keys of the
Premises as an acceptance of a surrender of the Premises prior to the
termination of this Lease; provided, however, that the foregoing shall not apply
to the delivery of keys to Landlord or its agents in its (or their) capacity as
managing agent or for purpose of emergency access. In any event, however, the
delivery of keys to any employee of Landlord or of Landlord’s agents shall not
operate as a termination of the Lease or a surrender of the Premises.


77



--------------------------------------------------------------------------------




(B)    Upon the expiration or earlier termination of the Lease Term, Tenant
shall surrender the Premises to Landlord in the condition as required by
Sections 8.1 and 9.5, first removing all goods and effects of Tenant and
completing such other removals as may be permitted or required pursuant to
Section 9.5. In lieu of making the repairs, removals and restorations required
under this Lease at the time of surrender, Tenant may elect instead to pay
Landlord the reasonably estimated cost of satisfying such obligations, with
disputes subject to arbitration in accordance with Section 16.31 (but the
resolution of such arbitration shall be the payment of money only, and Tenant
shall have no obligation to perform the repair, removal or restoration
obligations at issue, and its failure to have performed such obligations shall
not constitute holdover or be subject to specific enforcement remedies);
provided, however, in order to elect to make such payment, Tenant shall give
Landlord notice of its intention to elect to may such payment in lieu of making
such repairs, removals and restorations required under this Lease at least
one-hundred twenty (120) days prior to the expiration or earlier termination of
this Lease.
16.5
Brokerage

(A)    Tenant warrants and represents that Tenant has not dealt with any broker
in connection with the consummation of this Lease other than the broker, person
or firm designated in Section 1.1 hereof (the “Approved Broker”), and in the
event any claim is made against the Landlord relative to dealings with brokers
other than the Approved Broker, Tenant shall defend the claim against Landlord
with counsel of Landlord’s selection first reasonably approved by Tenant and
save harmless and indemnify Landlord on account of loss, cost or damage which
may arise by reason of such claim.
(B)    Landlord warrants and represents that Landlord has not dealt with any
broker in connection with the consummation of this Lease other than the Approved
Broker, and in the event any claim is made against the Tenant relative to
dealings by Landlord with brokers other than the Approved Broker, Landlord shall
defend the claim against Tenant with counsel of Tenant’s selection first
reasonably approved by Landlord and save harmless and indemnify Tenant on
account of loss, cost or damage which may arise by reason of such claim.
Landlord agrees that it shall be solely responsible for the payment of brokerage
commissions to the Approved Broker pursuant to a separate agreement between
Landlord and the Approved Broker.
16.6
Invalidity of Particular Provisions

If any term or provision of this Lease, including but not limited to any waiver
of contribution or claims, indemnity, obligation, or limitation of liability or
of damages, or the application thereof to any person or circumstance shall, to
any extent, be invalid or unenforceable, the remainder of this Lease, or the
application of such term or provision to persons or circumstances other than
those as to which it is held invalid or unenforceable, shall not be affected
thereby, and each term and provision of this Lease shall be valid and be
enforced to the fullest extent permitted by law.
16.7
Provisions Binding, Etc.



78



--------------------------------------------------------------------------------




The obligations of this Lease shall run with the land, and except as herein
otherwise provided, the terms hereof shall be binding upon and shall inure to
the benefit of the successors and assigns, respectively, of Landlord and Tenant
and, if Tenant shall be an individual, upon and to his heirs, executors,
administrators, successors and assigns. Each term and each provision of this
Lease to be performed by Tenant shall be construed to be both a covenant and a
condition. The reference contained to successors and assigns of Tenant is not
intended to constitute a consent to assignment by Tenant, but has reference only
to those instances in which Landlord may have later given consent to a
particular assignment as required by the provisions of Article XII hereof.
16.8
Recording; Confidentiality

(A)    Each of Landlord and Tenant agree not to record the within Lease, but
each party hereto agrees, on the request of the other, to execute a so-called
Notice of Lease or short form lease in form recordable and complying with
applicable law and reasonably satisfactory Landlord and Tenant. In no event
shall such document set forth the rent or other charges payable by Tenant under
this Lease; and any such document shall expressly state that it is executed
pursuant to the provisions contained in this Lease, and is not intended to vary
the terms and conditions of this Lease.
(B)    Tenant agrees that this Lease and the terms contained herein will be
treated as strictly confidential and except as required by law (or except with
the written consent of Landlord) Tenant shall not disclose the same to any third
party except for Tenant’s partners, lenders, accountants and attorneys who have
been advised of the confidentiality provisions contained herein and agree to be
bound by the same. In the event Tenant is required by law to provide this Lease
or disclose any of its terms, Tenant shall give Landlord prompt notice of such
requirement prior to making disclosure so that Landlord may seek an appropriate
protective order. If failing the entry of a protective order Tenant is compelled
to make disclosure, Tenant shall only disclose portions of the Lease which
Tenant is required to disclose and will exercise reasonable efforts to obtain
assurance that confidential treatment will be accorded to the information so
disclosed. In connection with the foregoing, it is acknowledged and agreed that
Tenant will be required by applicable governmental regulations to disclose this
Lease in its public filings with the United States Securities and Exchange
Commission, and such disclosures shall not violate this Section 16.8.
16.9
Notices and Time for Action

(A)    Whenever, by the terms of this Lease, notice shall or may be given either
to Landlord or to Tenant, such notices shall be in writing and shall be sent by
hand, registered or certified mail, or overnight or other commercial courier,
postage or delivery charges, as the case may be, prepaid as follows:
(i)    If intended for Landlord, addressed to Landlord at the address set forth
in Article I of this Lease (or to such other address or addresses as may from
time to time hereafter be designated by Landlord by like notice), with a copy to
Landlord, Attention: Regional General Counsel.


79



--------------------------------------------------------------------------------




(ii)    If intended for Tenant, addressed to Tenant at the address set forth in
Article I of this Lease except that from and after the Commencement Date the
address of Tenant shall be the Premises (or to such other address or addresses
as may from time to time hereafter be designated by Tenant by like notice).
(B)    Except as otherwise provided herein, all such notices shall be effective
when received; provided, that (i) if receipt is refused, notice shall be
effective upon the first occasion that such receipt is refused, (ii) if the
notice is unable to be delivered due to a change of address of which no notice
was given, notice shall be effective upon the date such delivery was attempted,
(iii) if the notice address is a post office box number, notice shall be
effective the day after such notice is sent as provided hereinabove or (iv) if
the notice is to a foreign address, notice shall be effective two (2) days after
such notice is sent as provided hereinabove.
(C)    Where provision is made for the attention of an individual or department,
the notice shall be effective only if the wrapper in which such notice is sent
is addressed to the attention of such individual or department.
(D)    Any notice given by an attorney on behalf of Landlord or by Landlord’s
managing agent shall be considered as given by Landlord and shall be fully
effective. Any notice given by an attorney on behalf of Tenant shall be
considered as given by Tenant and shall be fully effective.
(E)    Time is of the essence with respect to any and all notices and periods
for giving of notice or taking any action thereto under this Lease.
16.10
When Lease Becomes Binding and Authority

Employees or agents of Landlord have no authority to make or agree to make a
lease or any other agreement or undertaking in connection herewith. The
submission of this document for examination and negotiation does not constitute
an offer to lease, or a reservation of, or option for, the Premises, and this
document shall become effective and binding only upon the execution and delivery
hereof by both Landlord and Tenant. All negotiations, considerations,
representations and understandings between Landlord and Tenant are incorporated
herein and may be modified or altered only by written agreement between Landlord
and Tenant, and no act or omission of any employee or agent of Landlord shall
alter, change or modify any of the provisions hereof. Each of Landlord and
Tenant represents and warrants to the other that all necessary action has been
taken to enter this Lease and that the person signing this Lease on behalf of
such party has been duly authorized to do so.
16.11
Paragraph Headings

The paragraph headings throughout this instrument are for convenience and
reference only, and the words contained therein shall in no way be held to
explain, modify, amplify or aid in the interpretation, construction or meaning
of the provisions of this Lease.


80



--------------------------------------------------------------------------------




16.12
Rights of Mortgagee

(A)    This Lease shall be subject and subordinate to any mortgage now or
hereafter encumbering the Office Tower (or any part thereof), and to all
renewals, modifications, consolidations, replacements and extensions thereof and
all substitutions therefor (and Tenant’s rights under Article X shall be subject
and subordinate to any mortgage now or hereafter on the Garage (or any part
thereof), and to all renewals, modifications, consolidations, replacements and
extensions thereof and all substitutions therefor), provided that in the case of
a future mortgage, the holder of such mortgage agrees to recognize the right of
Tenant to use and occupy the Premises (or, in the case of the holder of any
mortgage now or hereafter on the Garage (or any part thereof), Tenant’s rights
under Article X) upon the payment of rent and other charges payable by Tenant
under this Lease and the performance by Tenant of Tenant’s obligations
hereunder. In confirmation of such subordination and recognition, and as a
condition to such subordination with respect to any future mortgage, Tenant
shall execute and deliver promptly such instruments of subordination and
non-disturbance in the customary form used by the holder of such mortgage, with
such commercially reasonable changes as Tenant may request.
(B)    In the event that any mortgagee or its respective successor in title
shall succeed to the interest of Landlord, then this Lease shall nevertheless
continue in full force and effect and Tenant shall and does hereby agree to
attorn to such mortgagee or successor and to recognize such mortgagee or
successor as its landlord.
(C)    If any holder of a mortgage that includes the Premises, executed and
recorded prior to the Execution Date, shall so elect, this Lease, and the rights
of Tenant hereunder, shall be superior in right to the rights of such holder,
with the same force and effect as if this Lease had been executed, delivered and
recorded, or a statutory notice hereof recorded, prior to the execution,
delivery and recording of any such mortgage. The election of any such holder
shall become effective upon either notice from such holder to Tenant in the same
fashion as notices from Landlord to Tenant are to be given hereunder or by the
recording in the appropriate registry or recorder’s office of an instrument in
which such holder subordinates its rights under such mortgage to this Lease.
(D)    If in connection with obtaining financing, a bank, insurance company,
pension trust or other institutional lender shall request reasonable
modifications in this Lease as a condition to such financing, Tenant will not
unreasonably withhold, delay or condition its consent thereto, provided that (i)
such modifications do not increase the monetary obligations of Tenant hereunder
or materially adversely affect the leasehold interest hereby created or Tenant’s
rights hereunder, and (ii) Landlord shall be responsible for the payment of all
reasonable costs incurred by Tenant in complying with such request, such as, for
example, reasonable attorneys’ fees.
16.13
Rights of Ground Lessor

If Landlord’s interest in property (whether land only or land and buildings)
which includes the Premises is acquired by another party and simultaneously
leased back to


81



--------------------------------------------------------------------------------




Landlord herein (or the interest of the owner of the Garage is acquired by
another party and simultaneously leased back to such owner), then unless such
ground lease provides by its terms that it is subordinate to this Lease,
Landlord (or the owner of the Garage) shall cause the holder of the ground
lessor’s interest in such lease to enter into a recognition agreement, in the
customary form of such holder, with such commercially reasonable changes as
Tenant may request, with Tenant simultaneously with the sale and leaseback,
wherein the ground lessor will agree to recognize the right of Tenant to use and
occupy the Premises (or, in the case of the ground lessor of the Garage,
Tenant’s rights under Article X) upon the payment of Annual Fixed Rent,
Additional Rent and other charges payable by Tenant under this Lease and the
performance by Tenant of Tenant’s obligations hereunder, and wherein Tenant
shall agree to attorn to such ground lessor as its “Landlord” and to perform and
observe all of the tenant obligations hereunder, in the event such ground lessor
succeeds to the interest of Landlord hereunder (or, in the case of the Garage,
the owner thereof) under such ground lease. No such ground lease shall
materially adversely affect Tenant’s rights under this Lease or have a material
adverse effect on Tenant (including by increasing the Operating Expenses or
Landlord’s Tax Expenses or other charges for which Tenant may become liable or
responsible hereunder).
16.14
Notice to Mortgagee and Ground Lessor

After receiving notice from any person, firm or other entity that it holds a
mortgage which includes the Premises or the Garage as part of the mortgaged
premises, or that it is the ground lessor under a lease with Landlord or the
owner of the Garage as ground lessee, which includes the Premises or the Garage
as a part of the leased premises, no notice from Tenant to Landlord, or to the
owner or ground lessee, as applicable, of the Garage shall be effective unless
and until a copy of the same is given to such holder or ground lessor at the
address as specified in said notice (as it may from time to time be changed),
and the curing of any of Landlord’s defaults by such holder or ground lessor
within a reasonable time after such notice (including a reasonable time to
obtain possession of the Premises if the mortgagee or ground lessor elects to do
so) shall be treated as performance by Landlord. For the purposes of this
Section 16.14, the term “mortgage” includes a mortgage on a leasehold interest
of Landlord (but not one on Tenant’s leasehold interest) or on a leasehold
interest of the owner of the Garage. If any mortgage is listed on Exhibit G then
the same shall constitute notice from the holder of such mortgage for the
purposes of this Section 16.14.
16.15
Assignment of Rents

With reference to any assignment by Landlord of Landlord’s interest in this
Lease, or the rents payable hereunder, conditional in nature or otherwise, which
assignment is made to the holder of a mortgage or ground lease on property which
includes the Premises, Tenant agrees:
(a)
That the execution thereof by Landlord, and the acceptance thereof by the holder
of such mortgage, or the ground lessor, shall never be treated as an assumption
by such holder or ground lessor of any of the obligations of



82



--------------------------------------------------------------------------------




Landlord hereunder, unless such holder, or ground lessor, shall, by notice sent
to Tenant or under a non-disturbance agreement or other agreement with Tenant,
specifically otherwise elect; and
(b)
That, except as aforesaid, such holder or ground lessor shall be treated as
having assumed Landlord’s obligations hereunder only upon foreclosure of such
holder’s mortgage and the taking of possession of the Premises, or, in the case
of a ground lessor, the assumption of Landlord’s position hereunder by such
ground lessor. In no event shall the acquisition of title to the Office Tower
and the air rights on which the same is located by a purchaser which,
simultaneously therewith, leases the entire Office Tower or such air rights
parcel back to the seller thereof be treated as an assumption, by operation of
law or otherwise, by such purchaser, of Landlord’s obligations hereunder, but
Tenant shall look solely to such seller-lessee, and its successors from time to
time in title, for performance of Landlord’s obligations hereunder. In any such
event, this Lease shall be subject and subordinate to the lease to such
purchaser provided that such purchaser-lessor enters into a subordination,
non-disturbance and attornment agreement (in the customary form of such
purchaser-lessor, with such commercially reasonable changes as Tenant may
request), whereby the purchaser-lessor agrees to recognize the rights of Tenant
under this Lease upon the payment of rent and all other charges payable by
Tenant under this Lease and the performance by Tenant of Tenant’s obligations
under this Lease (Tenant hereby covenanting and agreeing to enter into such
agreement, promptly upon Landlord’s request). For all purposes, such
seller-lessee, and its successors in title, shall be the landlord hereunder
unless and until Landlord’s position shall have been assumed by such
purchaser-lessor.

16.16
Status Report and Financial Statements

(A)    Recognizing that each of Landlord and Tenant may find it necessary to
establish to third parties, such as accountants, banks, potential or existing
mortgagees, potential purchasers or the like, the then current status of
performance hereunder, each party (the “Non Requesting Party”) on the request of
the other party (the “Requesting Party”) made from time to time, will furnish to
the Requesting Party within twenty (20) days after receipt of written request
therefor, addressed to any existing or potential holder of any mortgage
encumbering the Premises or any Hub Complex Mortgagee or any potential purchaser
of the Premises, the Office Tower, or the Hub Complex, or a Permitted Transferee
(each an “Interested Party”) a statement of the status of any reasonable matter
pertaining to this Lease customarily included in such statements, including,
without limitation, acknowledgments that (or the extent to which) each party is
in compliance with its obligations under the terms of this Lease; provided,
however, that in the event that either party is requested to provide more than
one (1) such statement in any twelve (12) month period, the Requesting Party
shall be responsible for the payment of all reasonable costs incurred by the
Non-Requesting Party in providing such statements,


83



--------------------------------------------------------------------------------




including, without limitation, attorneys’ fees. The Requesting Party and any
Interested Party shall have the right to rely upon any such status statement
provided by the Non-Requesting Party pursuant to the provisions of this Section
16.16.
(B)    Unless and for so long as Tenant is not a publicly traded entity with
financial statements that are freely available to the public which are certified
to the governmental regulatory authorities, Tenant shall deliver to Landlord, or
any Interested Party designated by Landlord, financial statements of Tenant, as
reasonably requested by Landlord including, but not limited to, financial
statements for the past three (3) years; provided that Landlord agrees that it
will deliver a confidentiality agreement to Tenant, in form reasonable
acceptable to Tenant, as a condition to its receipt of such financial
statements.
(C)    Any non-publicly-available financial statements (which financial
statements shall be certified to Landlord by Tenant’s chief financial officer or
by a certified public accountant reasonably satisfactory to Landlord) delivered
pursuant to this Section 16.16 may be relied upon by any Interested Party.
16.17
Self-Help

(A)    If Tenant shall at any time fail to make any payment or perform any act
which Tenant is obligated to make or perform under this Lease and (except in the
case of emergency) if the same continues unpaid or unperformed beyond applicable
grace periods, then Landlord may, but shall not be obligated so to do, after ten
(10) business days’ written notice to and demand upon Tenant, or without notice
to or demand upon Tenant in the case of any emergency, and without waiving, or
releasing Tenant from, any obligations of Tenant in this Lease contained, make
such payment or perform such act which Tenant is obligated to perform under this
Lease in such manner and to such extent as may be reasonably necessary, and, in
exercising any such rights, pay any costs and expenses, employ counsel and incur
and pay reasonable attorneys’ fees. All sums so paid by Landlord and all
reasonable and necessary costs and expenses of Landlord incidental thereto,
together with interest thereon at the annual rate equal to the sum of (a) the
base rate from time to time announced by Bank of America, N.A. or its successor
as its prime or base rate and (b) two percent (2%) (but in no event greater than
the maximum rate permitted by applicable law), from the date of the making of
such expenditures by Landlord, shall be deemed to be Additional Rent and, except
as otherwise in this Lease expressly provided, shall be payable to the Landlord
within thirty (30) days of Landlord’s furnishing Tenant an invoice therefor,
accompanied by reasonable substantiation, and Tenant covenants to pay any such
sum or sums with interest as aforesaid if not timely paid. If Tenant fails to
reimburse Landlord for the sums paid by Landlord within thirty (30) days of
Landlord’s invoice (together with supporting documentation), and Tenant has not,
within ten (10) business days of its receipt of such invoice, given written
notice to Landlord objecting to such demand, then the amount invoiced by
Landlord, as set forth above, shall be added to any rent then due or thereafter
becoming due under this Lease, and Tenant covenants to pay any such sum or sums
with interest as aforesaid, and Landlord shall have (in addition to any other
right or remedy of Landlord) the same rights


84



--------------------------------------------------------------------------------




and remedies in the event of the non-payment thereof by Tenant as in the case of
default by Tenant in the payment of Annual Fixed Rent.
(B)    If Landlord shall at any time fail to perform any Tenant Self-Help
Obligation (as hereinafter defined), and (except in the case of emergency)
should such failure continue beyond applicable grace periods, Tenant may, but
shall not be obligated so to do, after (i) ten (10) business days’ written
notice to and demand upon Landlord, or (ii) in the event of an emergency,
reasonable prior notice under the circumstances (which notice may be oral),
explicitly setting forth the basis for Tenant’s claim of default and specifying
that Tenant intends to invoke Tenant’s rights under this Section 16.17(B)
(“Tenant’s Self Help Notice”), and without waiving, or releasing Landlord from,
any obligations of Landlord in this Lease contained, perform such Tenant
Self-Help Obligation in such manner and to such extent as may be reasonably
necessary. For the purposes hereof, “Tenant Self-Help Obligations” shall be
defined as any service, maintenance, repair or other obligation that Landlord is
obligated to provide or perform pursuant to the provisions of this Lease, except
for any service, maintenance or repair which might affect other tenants or
occupants of the Office Tower. Without limiting the foregoing, maintenance and
repairs to the roof, structure, Base Building systems shall not be considered to
be Tenant Self-Help Obligations. All sums reasonably so incurred and paid by
Tenant and all reasonable and necessary costs and expenses of Tenant incidental
to Tenant’s proper exercise of self-help rights pursuant to this Section
16.17(B), together with interest thereon at the annual rate equal to the sum of
(a) the base rate from time to time announced by Bank of America, N.A. or its
successor as its prime or base rate and (b) two percent (2%) (but in no event
greater than the maximum rate permitted by applicable law), from the date of the
making of such expenditures by Tenant, shall be payable to the Tenant within
thirty (30) days of Tenant’s furnishing Landlord an invoice therefor,
accompanied by reasonable substantiation, and Landlord covenants to pay any such
sum or sums with interest as aforesaid if not timely paid. If Landlord fails to
reimburse Tenant for the sums paid by Tenant within thirty (30) days of Tenant’s
invoice (together with supporting documentation), and Landlord has not, within
ten (10) business days of its receipt of such invoice, given written notice to
Tenant objecting to such demand, then subject to the last sentence of this
paragraph, Tenant shall have the right to offset the amount of such sums
demanded by Tenant against the Annual Fixed Rent and Additional Rent payable
under this Lease until offset in full. Notwithstanding the foregoing, Tenant
shall have no right to reduce any monthly installment of Annual Fixed Rent by
more than 20% of the amount of Annual Fixed Rent which would otherwise have been
due and payable by Tenant to Landlord, unless the aggregate amount of such
deductions over the remainder of the Lease Term (as the same may have been
extended) will be insufficient to fully reimburse Tenant for the amount demanded
by Tenant, in which event Tenant may effect such offset by making deductions
from each monthly installment of Annual Fixed Rent in equal monthly amounts over
the balance of the remainder of the Lease Term.
(C)    Any dispute pursuant to the provisions of this Section 16.17 shall be
subject to arbitration in accordance with the provisions of Section 16.31
hereof.
16.18
Holding Over



85



--------------------------------------------------------------------------------




(A)    Any holding over by Tenant after the expiration or earlier termination of
the Term of this Lease shall be treated as a tenancy at sufferance and shall be
on the terms and conditions as set forth in this Lease, as far as applicable
except that Tenant shall pay as a use and occupancy charge an amount equal to
the greater of (i) 200% of the Annual Fixed Rent and Additional Rent calculated
(on a daily basis) at the rate payable under the terms of this Lease immediately
prior to the commencement of such holding over, and (ii) the fair market rental
value of the Premises, in each case for the period measured from the day on
which Tenant’s hold-over commences and terminating on the day on which Tenant
vacates the Premises. Notwithstanding the foregoing, for the first sixty (60)
days of any holding over, the percentage figure set forth above shall instead be
150%.
(B)    In addition, Tenant shall save Landlord, its agents and employees
harmless and will exonerate, defend and indemnify Landlord, its agents and
employees from and against any and all damages which Landlord may suffer on
account of Tenant’s hold-over in the Premises after the expiration or prior
termination of the term of this Lease. Notwithstanding the foregoing, however,
Tenant shall not be liable for indirect or consequential damages incurred by
Landlord during the No Consequential Damages Period. The “No Consequential
Damages Period” shall mean (i) the first sixty (60) days of any holding over by
Tenant, and (ii) the sixty-first (61st) through one hundred twentieth (120th)
day of such holding over, unless Landlord has delivered a notice (“Holdover
Warning Notice”) to Tenant that Landlord has leased the Premises or a portion
thereof to another party and Tenant’s failure to vacate the Premises, or portion
thereof, as applicable, may expose Landlord to damages or liability to such
party, and Tenant fails to vacate the Premises, or portion thereof, as
applicable, within thirty (30) days thereafter, whereupon any period which is
(x) beyond the sixty-first day of such holding over and (y) beyond the thirtieth
(30th) day after the Holdover Warning Notice shall be excluded from the No
Consequential Damages Period.
(C)    Nothing in the foregoing nor any other term or provision of this Lease
shall be deemed to permit Tenant to retain possession of the Premises or hold
over in the Premises after the expiration or earlier termination of the Lease
Term. All property which remains in the Office Tower or the Premises after the
expiration or termination of this Lease shall be conclusively deemed to be
abandoned and may either be retained by Landlord as its property or sold or
otherwise disposed of in such manner as Landlord may see fit. If any part
thereof shall be sold, then Landlord may receive the proceeds of such sale and
apply the same, at its option against the expenses of the sale, the cost of
moving and storage, any arrears of rent or other charges payable hereunder by
Tenant to Landlord and any damages to which Landlord may be entitled under this
Lease and at law and in equity.
16.19
Entry by Landlord

Landlord, and its duly authorized representatives, shall, upon reasonable prior
notice (except in the case of emergency), have the right to enter the Premises
at all reasonable times (except at any time in the case of emergency) for the
purposes of inspecting the condition of same and making such repairs,
alterations, additions or improvements thereto as may be necessary if Tenant
fails to do so as required hereunder (but the


86



--------------------------------------------------------------------------------




Landlord shall have no duty whatsoever to make any such inspections, repairs,
alterations, additions or improvements except as otherwise provided in Sections
4.1, 7.1 and 7.2 and Exhibit B), and to show the Premises to prospective tenants
during the twelve (12) months preceding expiration of the term of this Lease as
it may have been extended and at any reasonable time during the Lease Term to
show the Premises to prospective purchasers and mortgagees.
In the event Tenant sends a notice alleging the existence of a dangerous or
unsafe condition, any requirements for prior notice or limitations on Landlord’s
access to the Premises contained in this Lease shall be deemed waived by Tenant
so that Landlord may immediately exercise its rights under this Section 16.19
and Section 16.17 in such manner as Landlord deems necessary in its sole
discretion to remedy such dangerous or unsafe condition.
16.20
Tenant’s Payments

Each and every payment and expenditure, other than Annual Fixed Rent, shall be
deemed to be Additional Rent hereunder, whether or not the provisions requiring
payment of such amounts specifically so state, and shall be payable, unless
otherwise provided in this Lease, within ten (10) days after written demand by
Landlord, and in the case of the non-payment of any such amount, Landlord shall
have, in addition to all of its other rights and remedies, all the rights and
remedies available to Landlord hereunder or by law in the case of non-payment of
Annual Fixed Rent. Unless expressly otherwise provided in this Lease, the
performance and observance by Tenant of all the terms, covenants and conditions
of this Lease to be performed and observed by Tenant shall be at Tenant’s sole
cost and expense. If Tenant has not objected to any statement of Additional Rent
which is rendered by Landlord to Tenant within ninety (90) days after Landlord
has rendered the same to Tenant, then the same shall be deemed to be a final
account between Landlord and Tenant not subject to any further dispute; provided
however, that the forgoing shall not limit or affect Tenant’s rights under
Section 7.5(D). Furthermore, except as otherwise set forth in Article VII, if
Landlord has not rendered to Tenant a statement of Additional Rent within two
years after Landlord was billed for the amount in question, then Tenant shall
have no obligation to pay the amount in question. Notwithstanding anything in
this Lease to the contrary, if Landlord or any affiliate of Landlord has elected
to qualify as a real estate investment trust (“REIT”), any service required or
permitted to be performed by Landlord pursuant to this Lease, the charge or cost
of which may be treated as impermissible tenant service income under the laws
governing a REIT, may be performed by a taxable REIT subsidiary that is
affiliated with either Landlord or Landlord’s property manager, an independent
contractor of Landlord or Landlord’s property manager (the “Service Provider”).
If Tenant is subject to a charge under this Lease for any such service, then, at
Landlord’s direction, Tenant will pay such charge either to Landlord for further
payment to the Service Provider or directly to the Service Provider, and, in
either case, (i) Landlord will credit such payment against Additional Rent due
from Tenant under this Lease for such service, and (ii) such payment to the
Service Provider will not relieve Landlord from any obligation under this Lease
concerning the provisions of such service.
16.21
Late Payment



87



--------------------------------------------------------------------------------




(A)    Subject to the provisions of this Section 16.21, if Landlord shall not
have received any payment or installment of Annual Fixed Rent or Additional Rent
(the “Outstanding Amount”) on or before the date on which the same first becomes
due and payable under this Lease (the “Due Date”), the amount of such payment or
installment shall incur a late charge equal to the sum of: (a) five percent (5%)
of the Outstanding Amount for administration and bookkeeping costs associated
with the late payment and (b) interest on the Outstanding Amount from the Due
Date through and including the date such payment or installment is received by
Landlord, at a rate equal to the lesser of (i) the rate announced by Bank of
America, N.A. or its successor from time to time as its prime or base rate (or
if such rate is no longer available, a comparable rate reasonably selected by
Landlord), plus two percent (2%), or (ii) the maximum applicable legal rate, if
any. However, not more than twice per calendar year, the aforesaid late charge
will not be imposed until five (5) days after written notice of such delinquency
is given to Tenant, in which case the aforesaid late charge shall be due only if
such delinquency fails to be cured within such five (5) day period.
Additionally, in the case where Tenant is entitled to such additional five (5)
day cure period after notice, as provided above, interest on the Outstanding
Amount shall not begin to accrue until the day following such five (5) day grace
period. The aforesaid late charge and interest accrued upon any Outstanding
Amount shall be deemed Additional Rent and shall be paid by Tenant to Landlord
upon demand.
(B)    Landlord agrees to waive the late charges due hereunder for the first
late payment by Tenant under this Lease per calendar year, provided that
Landlord receives such payment from Tenant within five (5) business days of the
Due Date (provided further that if such payment is not received within the
aforesaid five (5) business day period, interest on the Outstanding Amount will
accrue as of the original Due Date). Any other late payments during that same
calendar year shall be subject to the imposition of the late charge immediately
following the Due Date as set forth above.
16.22
Counterparts

This Lease may be executed in several counterparts, each of which shall be
deemed an original, and such counterparts shall constitute but one and the same
instrument.
16.23
Entire Agreement

This Lease constitutes the entire agreement between the parties hereto,
Landlord’s managing agent and their respective affiliates with respect to the
subject matter hereof and thereof and supersedes all prior dealings between them
with respect to such subject matter, and there are no verbal or collateral
understandings, agreements, representations or warranties not expressly set
forth in this Lease. No subsequent alteration, amendment, change or addition to
this Lease shall be binding upon Landlord or Tenant, unless reduced to writing
and signed by the party or parties to be charged therewith.
16.24
Landlord Liability

Tenant shall neither assert nor seek to enforce any claim for breach of this
Lease against any of Landlord’s assets other than Landlord’s interest in the
Office Tower and the


88



--------------------------------------------------------------------------------




uncollected rents, issues and profits therein, and, subject to the rights of any
mortgagee of Landlord which is unrelated to Landlord, and of Landlord to use
such proceeds or awards for reconstruction, the insurance proceeds and taking
awards therefor, and Tenant agrees to look solely to such interest for the
satisfaction of any liability of Landlord under this Lease, it being
specifically agreed that neither Landlord, nor any successor holder of
Landlord’s interest hereunder, nor any beneficiary of any trust of which any
person from time to time holding Landlord’s interest is trustee, nor any such
trustee, nor any member, manager, partner, director or stockholder nor
Landlord’s managing agent shall ever be personally liable for any such
liability. This paragraph shall not limit any right that Tenant might otherwise
have to obtain injunctive relief against Landlord or Landlord’s
successors-in-interest, or to take any other action which shall not involve the
personal liability of Landlord, or of any successor holder of Landlord’s
interest hereunder, or of any beneficiary of any trust of which any person from
time to time holding Landlord’s interest is trustee, or of any such trustee, or
of any manager, member, partner, director or stockholder of Landlord or of
Landlord’s managing agent, to respond in monetary damages from Landlord’s assets
other than Landlord’s interest in the Office Tower and the uncollected rents,
issues and profits therein, as aforesaid, but in no event shall Tenant have the
right to terminate or cancel this Lease or to withhold rent or to set-off any
claim or damages against rent as a result of any default by Landlord or breach
by Landlord of its covenants or any warranties or promises hereunder, except (i)
in the case of a wrongful eviction of Tenant from the Premises (constructive or
actual) by Landlord continuing after notice to Landlord thereof and a reasonable
opportunity for Landlord to cure the same, and (ii) as set forth in Section 14.3
of this Lease. In no event shall either party ever be liable for any indirect or
consequential damages or loss of profits or the like, except that the foregoing
limitation of liability shall be inapplicable to Tenant’s obligations and
liabilities under Section 16.18 of this Lease (subject to the limitations set
forth in Section 16.18(B)).
16.25
No Partnership

The relationship of the parties hereto is that of landlord and tenant and no
partnership, joint venture or participation is hereby created.
16.26
Security Deposit

(A)    Concurrently with the execution of this Lease, Tenant shall pay to
Landlord a security deposit in the amount of $1,000,000. Such deposit shall be
in the form of an irrevocable, unconditional, negotiable letter of credit (the
“Letter of Credit”). Within five (5) business days after the Commencement Date,
Tenant shall increase the amount of the security deposit by delivering to
Landlord an amendment to the Letter of Credit (or a new Letter of Credit)
increasing the amount of such letter of credit to $2,771,569.00. Landlord shall
hold the security deposit throughout the Term of this Lease (including the
Extended Term, if applicable) as security for the performance by Tenant of all
obligations on the part of Tenant to be performed under this Lease.


89



--------------------------------------------------------------------------------




(B)    The Letter of Credit shall (i) be issued by and drawn on a bank
reasonably approved by Landlord and at a minimum having a long term issuer
credit rating from Standard and Poor’s Professional Rating Service of A or a
comparable rating from Moody’s Professional Rating Service, (ii) be
substantially in the form attached hereto as Exhibit H, (iii) permit one or more
draws thereunder to be made accompanied only by certification by Landlord or
Landlord’s managing agent that pursuant to the terms of this Lease, Landlord is
entitled to draw upon such Letter of Credit, (iv) permit transfers at any time
without charge, (v) permit presentment in Boston, Massachusetts and (iv) provide
that any notices to Landlord be sent to the notice address provided for Landlord
in this Lease. If the credit rating for the issuer of such Letter of Credit
falls below the standard set forth in (i) above or if the financial condition of
such issuer changes in any other material adverse way or if any trustee,
receiver or liquidator shall be appointed for the issuer, Landlord shall have
the right to require that Tenant provide a substitute letter of credit that
complies in all respects with the requirements of this Section, and Tenant’s
failure to provide the same within thirty (30) days following Landlord’s written
demand therefor shall entitle Landlord to immediately draw upon the Letter of
Credit.
(C)    Any such Letter of Credit shall be for a term of two (2) years (or for
one (1) year if the issuer thereof regularly and customarily only issues letters
of credit for a maximum term of one (1) year) and shall in either case provide
for automatic renewals through the date which is ninety (90) days subsequent to
the scheduled expiration of this Lease (as the same may be extended) or if the
issuer will not grant automatic renewals, the Letter of Credit shall be renewed
by Tenant each year and each such renewal shall be delivered to and received by
Landlord not later than thirty (30) days before the expiration of the then
current Letter of Credit (herein called a “Renewal Presentation Date”). In the
event of a failure to so deliver any such renewal Letter of Credit on or before
the applicable Renewal Presentation Date, Landlord shall be entitled to present
the then existing Letter of Credit for payment and to receive the proceeds
thereof, which proceeds shall be held as Tenant’s security deposit, subject to
the terms of this Section 16.26.
(D)    Any failure or refusal of the issuer to honor the Letter of Credit shall
be at Tenant’s sole risk and shall not relieve Tenant of its obligations
hereunder with regard to the security deposit.
(E)    Upon the occurrence of any default of Tenant, Landlord shall have the
right from time to time without prejudice to any other remedy Landlord may have
on account thereof, to draw on all or any portion of such deposit held as a
Letter of Credit and to apply the proceeds of such Letter of Credit or any cash
held as such deposit, or any part thereof, to Landlord’s damages arising from
such default on the part of Tenant under the terms of this Lease. If Landlord so
applies all or any portion of such deposit, Tenant shall within seven (7) days
after notice from Landlord deposit cash with Landlord in an amount sufficient to
restore such deposit to the full amount stated in this Section 16.26. While
Landlord holds any cash deposit Landlord shall have no obligation to pay
interest on the same and shall have the right to commingle the same with
Landlord’s other funds. Neither the holder of a mortgage nor the Landlord in a
ground lease on property which


90



--------------------------------------------------------------------------------




includes the Premises shall ever be responsible to Tenant for the return or
application of any such deposit, whether or not it succeeds to the position of
Landlord hereunder, unless such deposit shall have been received in hand by such
holder or ground Landlord.
(F)    If Tenant is not then in default and has performed all of its obligations
under this Lease (including, without limitation, its obligation to pay all
Annual Fixed Rent), Landlord shall return the deposit, or so much thereof as
shall not have theretofore been applied in accordance with the terms of this
Section 16.26, to Tenant on the expiration or earlier termination of the term of
this Lease (as the same may have been extended) and surrender possession of the
Premises by Tenant to Landlord in the condition required in the Lease at such
time.
(G)    On each anniversary of the Commencement Date commencing with the third
(3rd) anniversary of the Commencement Date (each, a “Scheduled Reduction Date”),
Landlord shall reduce the then-current amount of the Security Deposit by
$469,928.00 (each, a “Reduction”), but only if each of the following conditions
(the “Reduction Conditions”) is satisfied: (i) Tenant has not been in monetary
or material non-monetary default under this Lease in the three (3) month period
immediately preceding the applicable Scheduled Reduction Date, (ii) the
reduction would not reduce the amount of the Security Deposit to less than
$923,856.00, (iii) Tenant’s Adjusted EBITDA (as hereinafter defined) for the
fiscal quarter most recently ended prior to the Scheduled Reduction Date, as
calculated in accordance with GAAP, is a positive amount (the “EBITDA Test”),
(iv) Tenant’s Chief Financial Officer has certified in writing to Landlord that
Tenant satisfies the EBITDA Test as of the applicable Scheduled Reduction Date,
and (v) Tenant has provided such information and documentation as Landlord may
reasonably require to confirm that Tenant satisfies the EBITDA Test as of the
applicable Scheduled Reduction Date. If Tenant fails to satisfy any of the
Reduction Conditions as of a Scheduled Reduction Date, then the Reduction
scheduled for such Scheduled Reduction Date shall nevertheless occur as of a
later date (a “Subsequent Reduction Date”) if Tenant satisfies each of the
Reduction Conditions as of a Subsequent Reduction Date (treating such Subsequent
Reduction Date as if it was the Scheduled Reduction Date), except that any
Reduction that occurs on a Subsequent Reduction Date shall only result in the
Reduction that would have occurred on the immediately prior Scheduled Reduction
Date, unless Tenant has satisfied each of the Reduction Conditions for two (2)
successive annual Reductions. For example, assume Tenant does not satisfy each
of the Reduction Conditions on the Scheduled Reduction Date that occurs on the
third (3rd) anniversary of the Commencement Date. If Tenant subsequently
satisfies each of the Reduction Conditions with respect to the Scheduled
Reduction Date occurring on the fourth (4th) anniversary of the Commencement
Date, then only the Reduction applicable to the fourth (4th) anniversary of the
Commencement Date shall occur. If, after satisfying each of the Reduction
Conditions with respect to the fourth (4th) anniversary of the Commencement
Date, Tenant subsequently satisfies each of the Reduction Conditions with
respect to the Scheduled Reduction Date occurring on the fifth (5th) anniversary
of the Commencement Date, then when the Reduction relating to the fifth (5th)
anniversary of the Commencement Date occurs, the Reduction relating to the third
(3rd) anniversary of the


91



--------------------------------------------------------------------------------




Commencement Date shall also occur. Any reduction in the Security Deposit shall
be accomplished as follows: Tenant shall request such reduction in a written
notice to Landlord, and if each of the Reduction Conditions has been met,
Landlord shall so notify Tenant, whereupon Tenant shall provide Landlord with a
substitute Letter of Credit in the reduced amount, or an amendment to the Letter
of Credit reducing it to the reduced amount. In no event shall the Security
Deposit be reduced to less than $923,856. “Adjusted EBITDA” shall mean net
income before (1) interest income (expense), net, (2) other income (expense),
net, (3) provision for (benefit from) income taxes, (4) depreciation expense,
(5) amortization of intangible assets, (6) stock-based compensation expense and
(7) certain acquisition-related expenses.
16.27
Governing Law

This Lease shall be governed exclusively by the provisions hereof and by the law
of The Commonwealth of Massachusetts, as the same may from time to time exist.
16.28
Waiver of Trial by Jury

To induce Landlord to enter into this Lease, the Tenant hereby waives any right
to trial by jury in any action, proceeding or counterclaim brought by either
Landlord or Tenant on any matters whatsoever arising out of or any way connected
with this Lease, the relationship of the Landlord and the Tenant, the Tenant’s
use or occupancy of the premises and/or any claim of injury or damage, including
but not limited to, any summary process eviction action.
16.29
Electronic Signatures

The parties acknowledge and agree that this Lease may be executed by electronic
signature, which shall be considered as an original signature for all purposes
and shall have the same force and effect as an original signature. Without
limitation, “electronic signature” shall include faxed versions of an original
signature or electronically scanned and transmitted versions (e.g., via pdf) of
an original signature.
16.30
Building Signage

Tenant shall have no right, without obtaining Landlord’s prior written consent,
to install any signage that is visible from the exterior of the Premises.
Landlord shall provide building standard signage in the standard graphics for
the Office Tower listing Tenant’s name (i) on the primary directory(ies) for the
Office Tower and (ii) if applicable, in the elevator lobby of any multi-tenant
floor on which any portion of the Premises is located. The initial listing of
Tenant’s name shall be at Landlord’s expense. Any changes or additions to such
listings shall be at Tenant’s cost and expense.
16.31
Arbitration

(A)    Wherever reference is made in this Lease to resolving disputes by
arbitration, the same shall be resolved as follows:
(1)    The party desiring to arbitrate a dispute shall first give notice (a
“Dispute Notice”) to the other setting forth with reasonable specificity the
nature of the dispute.


92



--------------------------------------------------------------------------------




(2)    The parties shall endeavor in good faith to resolve the subject of any
Dispute Notice. Any issues raised in a Dispute Notice that are not resolved
between the parties within ten (10) business days shall be submitted to
arbitration before a single arbitrator in accordance with the provisions of
applicable Commonwealth of Massachusetts law, as from time to time amended.
(3)    Unless Landlord and Tenant otherwise agree, arbitration proceedings,
including the selection of an arbitrator, shall be conducted pursuant to the
Expedited Procedures provisions (presently Rules E-1 through E-10) of the
Commercial Arbitration Rules of the American Arbitration Association, then in
effect. The arbitrator chosen shall have expertise in the issue in question.
Written notice of application by either party for arbitration shall be given to
the other at the time of submission of the application to the said Association’s
office in the City of Boston.
(4)    The arbitrator shall hear the parties and their evidence. The decision of
the arbitrator shall be binding and conclusive, and judgment upon the award or
decision of the arbitrator may be entered in the Massachusetts Superior Court,
and the parties consent to the jurisdiction of such court and further agree that
any process or notice of motion or other application to the Court or a Judge
thereof may be served outside the Commonwealth of Massachusetts by registered
mail or by personal service, provided a reasonable time for appearance is
allowed.
(B)    The costs and expenses of each arbitration hereunder and their
apportionment between the parties shall be determined by the arbitrator in his
award or decision.
(C)    Landlord and Tenant shall continue to perform their respective
obligations under this Lease during the pendency of any arbitration proceeding
(with any adjustments or reallocations to be made on account of such continued
performance as determined by the arbitrator in his or her award).
16.32
Roof Deck.

Landlord or Podium Building Lessee shall construct, at no cost to Tenant, a roof
deck on the Podium Building for the non-exclusive use of Tenant and other
tenants of the Office Tower and the Podium Building. Tenant shall not be
obligated to pay rent for use of any such roof deck, but Tenant’s use of the
roof deck shall be subject to such reasonable terms and conditions as may be
specified by Landlord. If requested by Landlord, Tenant shall enter into an
amendment to this Lease or any other written agreement specified by Landlord
setting forth such reasonable terms and conditions.
Tenant’s rights and Landlord’s obligations under this Section 16.32 shall be
subject to compliance with all applicable Legal Requirements.
[Signature Pages Follows]




93



--------------------------------------------------------------------------------







EXECUTED in two or more counterparts by persons or officers hereunto duly
authorized on the Date set forth in Section 1.1 above.


































WITNESS:


/s/ Jessica Bursma
















WITNESS:


/s/ Kristin DiRocco
LANDLORD:


OFFICE TOWER DEVELOPER LLC, a Delaware limited liability company


Members:


BP OFFICE JV MEMBER LLC, a Delaware limited liability company
 
By: BOSTON PROPERTIES LIMITED PARTNERSHIP, a Delaware limited partnership, its
sole member and manager 
 
By: BOSTON PROPERTIES, INC., a Delaware corporation, its general partner 
 
By: /s/ Patrick Mulvihill      
Name: Patrick Mulvihill
Title: VP, Leasing


BOSTON GARDEN OFFICE TOWER, LLC, a Delaware limited liability company


By: BOSTON GARDEN DEVELOPMENT CORPORATION, a Massachusetts corporation, its
member 
 
By: /s/ Christopher W. Maher 
Name: Christopher W. Maher
Title: Vice President







94

--------------------------------------------------------------------------------













WITNESS:


/s/ Jamie Kinch


TENANT:


RAPID7, INC., a Delaware corporation




By: /s/ Jeffrey A. Kalowski  
Name: Jeffrey A. Kalowski   
Title:  CFO         
   Hereunto duly authorized





95

--------------------------------------------------------------------------------





Garage Owner’s Joinder
Each of the undersigned, Garage Expansion Owner, LP, a Delaware limited
partnership (in its capacity as Garage Owner of the Garage Expansion Parcel, as
defined the Declaration), and Garage Expansion Developer, LLC, a Delaware
limited liability company (in its capacity as ground lessee of the Garage
Expansion Parcel), hereby acknowledges and agrees to (i) the provisions of
Section 16.13 and Article X of this Lease, including, without limitation, making
the parking privileges available pursuant to Section 10.1, and (ii) the
requirement to provide notices pursuant to Section 2.2(B), if applicable. To the
extent there are any inconsistencies between the provisions of Article X of this
Lease and the Declaration, the terms and conditions of Article X of this Lease
shall control. The obligations of the Garage Owner and the Garage Ground Tenant
under this Joinder shall run with the land, and the terms of this Joinder shall
be binding upon the successors and assigns, respectively, of the Garage Owner
and the Garage Ground Tenant.


GARAGE EXPANSION OWNER:


GARAGE EXPANSION OWNER, LP, a Delaware limited partnership


By: Garage Expansion Owner GP, LLC, a Delaware limited liability company, its
general partner




By:    /s/ Christopher W. Maher        
Name:     Christopher W. Maher
Title:     Authorized Signatory






GARAGE EXPANSION TENANT:


GARAGE EXPANSION DEVELOPER, LLC, a Delaware limited liability company




By:     /s/ Christopher W. Maher        
Name:     Christopher W. Maher
Title:     Authorized Signatory






96

--------------------------------------------------------------------------------





EXHIBIT A-1
PREMISES


[Attached]


A-1-1

--------------------------------------------------------------------------------




exhibit101leaseimage1.gif [exhibit101leaseimage1.gif]




A-1-2

--------------------------------------------------------------------------------





EXHIBIT A-2


LEGAL DESCRIPTION




Initial Boundaries of the Hub Complex
The initial boundaries of the Hub Complex consist of the Podium Parcel, the
Hotel Tower Parcel, the Hotel Light and Air Easement Area, the Residential Tower
Parcel, the Residential Light and Air Easement Area, the Office Tower Parcel and
the Office Light and Air Easement Area.
I.
Legal Description of the Podium Parcel

The Podium Parcel is comprised of the West Podium Parcel, the East Podium Parcel
and the Legend’s Way Podium Parcel, each described as follows:
East Podium Parcel


Those certain three parcels shown on a plan entitled “The Hub On Causeway, North
Station, Causeway Street, Boston, Massachusetts”, prepared by VHB, dated July 7,
2016, Scale 1”=30’ (the “Plan”) situated on land located northerly of Causeway
Street, and westerly of the private right-of-way known as Legend’s Way in the
City of Boston, County of Suffolk, Commonwealth of Massachusetts, bounded and
described as follows:


East Podium Parcel (Shown on Sheet Sv-3 of said Plan)


The Parcel consisting of the volume of space commencing at and lying above the
grade of -12.0 feet (the “Lower Elevation”) and extending to elevation 133.33
feet (the “Upper Elevation”), all above “mean sea level” as defined by the
National Geodetic Vertical Datum of 1929, within the vertical planes of the
perimeter of the subject parcel described below; in no event shall the within
parcel extend below the Lower Elevation or above the Upper Elevation.


Beginning at a point on the northerly sideline of Causeway Street and the
westerly sideline of Legend’s
Way Parcel, said point being the southeasterly corner of the described parcel;
thence running


S 54°02’31” W
a distance of one hundred eighty seven and fifty four hundredths feet (187.54’)
to a point, by the northerly sideline of Causeway Street; thence running



N 35°50’35” W
a distance of two hundred five and sixty six hundredths feet (205.66’) to a
point; thence running





N 53°57’07” E
a distance of one hundred eighty six and eighty seven hundredths feet (186.87’)
to a point, by the TD Garden Parcel; thence running



S 36°01’51” E
a distance of two hundred five and ninety five hundredths feet (205.95’) to the
point of beginning, by the Legend’s Way Parcel.



The above described parcel contains 38,527 S.F. according to said Plan. However,
there is excluded therefrom the Garden Improvements Parcel (East), which is
hereinafter described:


Garden Improvements Parcel (East)


The Parcel consisting of the volume of space commencing at and lying above the
grade of 45.0 feet (the “Lower Elevation”) and extending to elevation 157.33
feet (the “Upper Elevation”), all based on “mean sea level” as defined by the
National Geodetic Vertical Datum of 1929, within the vertical planes of the
perimeter of the above described parcel; in no event shall the within parcel
extend below the Lower Elevation or above the Upper Elevation.


Commencing at a point on the northerly sideline of Causeway Street and the
westerly sideline of Legend’s Way Parcel, then southwesterly along the northerly
sideline of Causeway Street 187.54 feet to a point, then northwesterly by the
Former Garden Parcel approximately 172 feet to the point of beginning, said
point being the southwesterly corner of the described parcel; thence running


A-2-1

--------------------------------------------------------------------------------






N 35°50’35” W
a distance of approximately thirty four feet (34’±) to a point; thence running



N 53°57’07” E
a distance of approximately one hundred twelve feet (112’±) to point, by the TD
Garden Parcel; thence running



Southeasterly
a distance of approximately thirty four feet (34’±) to a point; thence running



Southwesterly
a distance of approximately one hundred twelve feet (112’±) to the point of
beginning.



The above described parcel contains 3,816 S.F. according to said Plan.


East Podium Parcel (Shown on Sheet Sv-4 of said Plan)


The Parcel consisting of the volume of space commencing at and lying above the
grade of -12.0 feet (the “Lower Elevation”) and extending to elevation 133.33
feet (the “Upper Elevation”), all above “mean sea level” as defined by the
National Geodetic Vertical Datum of 1929, within the vertical planes of the
perimeter of the subject parcel described below; in no event shall the within
parcel extend below the Lower Elevation or above the Upper Elevation.


Beginning at a point on the northerly sideline of Causeway Street and the
westerly sideline of Legend’s Way Parcel, said point being the southeasterly
corner of the described parcel; thence running


S 54°02’31” W
a distance of one hundred eighty seven and fifty four hundredths feet (187.54’)
to a point, by the northerly sideline of Causeway Street; thence running



N 35°50’35” W
a distance of approximately one hundred seventy two feet (172’±) to a point;
thence running



Northeasterly
a distance of approximately one hundred twelve feet (112’±) to a point; thence
running



Northwesterly
a distance of approximately thirty four feet (34’±) to a point; thence running



N 53°57’07” E
a distance of approximately seventy four feet (74’±) to a point, by the TD
Garden Parcel; thence running



S 36°01’51” E
a distance of two hundred five and ninety five hundredths feet (205.95’) to the
point of beginning, by the Legend’s Way Parcel.



The above described parcel contains 34,711 S.F. according to said Plan.


East Podium Parcel (Shown on Sheet Sv-5 of said Plan)


The Parcel consists of the volume of space over Legend’s Way Parcel commencing
at and lying above the grade of 133.33 feet (the “Lower Elevation”) and
extending to elevation 157.33 feet (the “Upper Elevation”), all based on “mean
sea level” as defined by the National Geodetic Vertical Datum of 1929, within
the vertical planes of the perimeter of the above described parcel; in no event
shall the within parcel extend below the Lower Elevation or above the Upper
Elevation.


Commencing at a point on the northerly sideline of Causeway Street and the
westerly sideline of Legend’s Way, then northwesterly by the Former Garden
Parcel approximately 54 feet to the point of beginning, said point being the
southeast corner of the parcel herein described; thence running


Southwesterly    a distance of approximately one hundred nineteen feet (119’±)
to a point; thence running


Northwesterly    a distance of approximately fifty six feet (56’±) to a point;
thence running


Southwesterly    a distance of approximately sixty eight feet (68’±) to a point;
thence running


Northwesterly    a distance of approximately sixty three feet (63’±) to a point;
thence running


Northeasterly    a distance of approximately one hundred twelve feet (112’±) to
a point; thence running


Northwesterly    a distance of approximately thirty four feet (34’±) to a point;
thence running


A-2-2

--------------------------------------------------------------------------------






N 53°57’07” E
a distance of approximately seventy four feet (74’±) to a point, by the TD
Garden Parcel; thence running



S 36°01’51” E
a distance of approximately one hundred fifty two feet (152’±) to the point of
beginning, by Legend’s Way Parcel.



The above described parcel contains 20,793 S.F. according to said Plan.




West Podium Parcel


Those certain two parcels shown on a plan entitled “The Hub On Causeway, North
Station, Causeway Street, Boston, Massachusetts”, prepared by VHB, dated July 7,
2016, Scale 1”=30’ (the “Plan”) situated on land located northerly of Causeway
Street, and westerly of the private right-of-way known as Legend’s Way in the
City of Boston, County of Suffolk, Commonwealth of Massachusetts, bounded and
described as follows:


West Podium Parcel (Shown on Sheet Sv-3 of said Plan)


The Parcel consists of the volume of space commencing at and lying above the
grade of -12.0 feet (the “Lower Elevation”) and extending to elevation 98.0 feet
(the “Upper Elevation”), all based on “mean sea level” as defined by the
National Geodetic Vertical Datum of 1929, within the vertical planes of the
perimeter of the above described parcel; in no event shall the within parcel
extend below the Lower Elevation or above the Upper Elevation.


Commencing at a point on the northerly sideline of Causeway Street and the
westerly sideline of Legend’s Way Parcel, then southwesterly along the northerly
sideline of Causeway Street 187.54 feet to the point of beginning, said point
being the southeasterly corner of the described parcel; thence running
S 54°02’31” W
a distance of two hundred forty five and ninety seven hundredths feet (245.97’)
to a point, by the northerly sideline of Causeway Street; thence running



N 35°57’29” W
a distance of one hundred seventy three and eighty four hundredths feet
(173.84’) to a point, thence running



N 54°02’38” E
a distance of fourteen and seventy five hundredths feet (14.75’) to a point;
thence running

 
N 35°53’01” W
a distance of thirty one and forty five hundredths feet (31.45’) to a point, the
last (3) courses by land now or formerly B.R.A.; thence running



N 53°57’07” E
a distance of two hundred thirty one and fifty nine hundredths feet (231.59’) to
a point, by the TD Garden Parcel; thence running



S 35°50’35” E
a distance of two hundred five and sixty six hundredths feet (205.66’) to the
point of beginning.



The above described parcel contains 50,115 S.F. according to said Plan. However,
there is excluded therefrom the Garden Improvements Parcel (West), which is
hereinafter described:


Garden Improvements Parcel (West)


The Parcel consisting of the volume of space commencing at and lying above the
grade of 45.0 feet (the “Lower Elevation”) and extending to elevation 157.33
feet (the “Upper Elevation”), all based on “mean sea level” as defined by the
National Geodetic Vertical Datum of 1929, within the vertical planes of the
perimeter of the above described parcel; in no event shall the within parcel
extend below the Lower Elevation or above the Upper Elevation.


Commencing at a point on the northerly sideline of Causeway Street and the
westerly sideline of Legend’s Way Parcel then southwesterly along the northerly
sideline of Causeway Street 187.54 feet to a point, then northwesterly through
the Former Garden Parcel approximately 172 feet to the point of beginning, said
point being the southeasterly corner of the described parcel; thence running
Southwesterly
a distance of approximately one hundred forty seven feet (147’±) to a point;
thence running



Northwesterly
a distance of approximately thirty three feet (33’±) to a point; thence running



A-2-3

--------------------------------------------------------------------------------






N 53°57’07” E
a distance of approximately one hundred forty seven feet (147’±) to point, by
the TD Garden Parcel; thence running



S 35°50’35” E
a distance of approximately thirty four feet (34’±) to the point of beginning.



The above described parcel contains 4,917 S.F. according to said Plan.


West Podium Parcel (Shown on Sheet Sv-4 of said Plan)


The Parcel consists of the volume of space commencing at and lying above the
grade of 98.0 feet (the “Lower Elevation”) and extending to elevation 126.0 feet
(the “Upper Elevation”), all based on “mean sea level” as defined by the
National Geodetic Vertical Datum of 1929, within the vertical planes of the
perimeter of the above described parcel; in no event shall the within parcel
extend below the Lower Elevation or above the Upper Elevation.


Commencing at a point on the northerly sideline of Causeway Street and the
westerly sideline of Legend’s Way Parcel, then southwesterly along the northerly
sideline of Causeway Street 187.54 feet to a point, then northwesterly through
the Former Garden Parcel approximately 107 feet to the point of beginning, said
point being the southeasterly corner of the described parcel; thence running
Southwesterly
a distance of approximately one hundred seventy four feet (174’±) to a point;
thence running



Northwesterly    a distance of approximately four feet (4’±) to a point; thence
running


Southwesterly    a distance of approximately thirty three feet (33’±) to a
point; thence running


Southeasterly    a distance of approximately twenty six feet (26’±) to a point;
thence running


Southwesterly    a distance of approximately twenty one feet (21’±) to a point;
thence running


Southeasterly    a distance of approximately eighty seven feet (87’±) to a
point; thence running


S 54°02’31” W
a distance of approximately eighteen feet (18’±) to a point, by the northerly
sideline of Causeway Street; thence running



N 35°57’29” W
a distance of one hundred seventy three and eighty four hundredths feet
(173.84’) to a point; thence running



N 54°02’38” E    a distance of fourteen and seventy five hundredths feet
(14.75’) to a point; thence running


N 35°53’01” W
a distance of thirty one and forty five hundredths feet (31.45’) to a point, the
last (3) courses by land now or formerly B.R.A.; thence running



N 53°57’07” E
a distance of approximately eighty five feet (85’±) to a point, by the TD Garden
Parcel; thence running



Southeasterly    a distance of approximately thirty three feet (33’±) to a
point; thence running


Northeasterly
a distance of approximately one hundred forty seven feet (147’±) to a point;
thence running



S 35°50’35” E
a distance of approximately sixty five feet (65’±) to the point of beginning.



The above described parcel contains 20,883 S.F. according to said Plan.




Legend’s Way Podium Parcel


Those certain two parcels shown on a plan entitled “The Hub On Causeway, North
Station, Causeway Street, Boston, Massachusetts”, prepared by VHB, dated July 7,
2016, Scale 1”=30’ (the “Plan”) situated on land located northerly of Causeway
Street at the private right-of-way known as Legend’s Way in the City of Boston,
County of Suffolk, Commonwealth of Massachusetts, bounded and described as
follows:


A-2-4

--------------------------------------------------------------------------------




Legend’s Way Podium Parcel (Shown on Sheet Sv-4 of said Plan)


The Parcel consists of the volume of space over Legend’s Way Parcel commencing
at and lying above the grade of 25.86 feet (the “Lower Elevation”) and extending
to elevation 133.33 feet (the “Upper Elevation”), all based on “mean sea level”
as defined by the National Geodetic Vertical Datum of 1929, within the vertical
planes of the perimeter of the above described parcel; in no event shall the
within parcel extend below the Lower Elevation or above the Upper Elevation.


Beginning at a point on the northerly sideline of Causeway Street and the
westerly sideline of Legend’s Way Parcel, said point being the southwest corner
of the parcel herein described; thence running


N 36°01’51” W
a distance of two hundred one and fifty five hundredths feet (201.55’) to a
point, by the Former Garden Parcel; thence running



N 54°09’24” E
a distance of seven and forty five hundredths feet (7.45’) to a point; thence
running



N 35°50’25” W
a distance of approximately four feet (4’±) to a point, the last two (2) courses
by the TD Garden Parcel; thence running



Northeasterly
a distance of sixty eight feet (68’±) to a point; thence running



S 38°46’43” E
a distance of approximately two hundred six feet (206’±) to a point, by the
sideline of the Central Artery (I-93); thence running



S 54°02’31” W
a distance of eighty five and no hundredths feet (85.00’) to the point of
beginning, by the northerly sideline of Causeway Street.



The above described parcel contains 16,459 S.F. according to said Plan.


Legend’s Way Podium Parcel (Shown on Sheet Sv-5 of said Plan)


The Parcel consists of the volume of space over Legend’s Way Parcel commencing
at and lying above the grade of 133.33 feet (the “Lower Elevation”) and
extending to elevation 157.33 feet (the “Upper Elevation”), all based on “mean
sea level” as defined by the National Geodetic Vertical Datum of 1929, within
the vertical planes of the perimeter of the above described parcel; in no event
shall the within parcel extend below the Lower Elevation or above the Upper
Elevation.


Commencing at a point on the northerly sideline of Causeway Street and the
westerly sideline of Legend’s Way, then northwesterly by the Former Garden
Parcel approximately 54 feet to the point of beginning, said point being the
southwest corner of the parcel herein described; thence running


N 36°01’51” W
a distance of approximately one hundred forty eight feet (148’±) to a point, by
the Former Garden Parcel; thence running



N 54°09’24” E
a distance of seven and forty five hundredths feet (7.45’) to a point; thence
running



N 35°50’25” W
a distance of approximately four and forty three hundredths feet (4’±) to a
point, the last two (2) courses by the TD Garden Parcel; thence running



Northeasterly    a distance of approximately sixty eight feet (68’±) to a point;
thence running


S 38°46’43” E
a distance of approximately ninety seven six hundredths feet (97’±) to a point,
by the sideline of the Central Artery (I-93); thence running



Southwesterly    a distance of approximately thirty five feet (35’±) to a point;
thence running


Southeasterly    a distance of approximately fifty six feet (56’±) to a point;
thence running


Southwesterly    a distance of approximately forty four feet (44’±) to the point
of beginning.


The above described parcel contains 9,921 S.F. according to said Plan.




A-2-5

--------------------------------------------------------------------------------




The Owner reserves the right from time to time to substitute, amend or otherwise
modify the above descriptions as more accurate site description information is
developed.




A-2-6

--------------------------------------------------------------------------------






II.
Legal Description of the Hotel Tower Parcel



Those certain four parcels shown on a plan entitled “The Hub On Causeway, North
Station, Causeway Street, Boston, Massachusetts”, prepared by VHB, dated July 7,
2016, Scale 1”=30’ (the “Plan”) situated on land located northerly of Causeway
Street, and westerly of the private right-of-way known as Legend’s Way in the
City of Boston, County of Suffolk, Commonwealth of Massachusetts, bounded and
described as follows:


Hotel Parcel (Shown on Sheet Sv-4 of said Plan)


The Parcel consisting of the volume of space commencing at and lying at and
above the grade of 98.0 feet (the “Lower Elevation”) and extending to elevation
126.0 feet (the “Upper Elevation”), all based on “mean sea level” as defined by
the National Geodetic Vertical Datum of 1929, within the vertical planes of the
perimeter of the above described parcel; in no event shall the within parcel
extend below the Lower Elevation.


Commencing at a point on the northerly sideline of Causeway Street and the
westerly sideline of the Legend’s Way Parcel, then southwesterly along the
northerly sideline of Causeway Street 187.54 feet to a point, then northwesterly
through the Former Garden Parcel approximately 34 feet to the point of
beginning, said point being the southeasterly corner of the described parcel;
thence running
Southwesterly    a distance of approximately one hundred fifty eight feet
(158’±) to a point; thence running


Northwesterly    a distance of approximately seven feet (7’±) to a point; thence
running


Northeasterly    a distance of approximately zero and four tenths feet (0.4’±)
to a point; thence running


Northwesterly    a distance of approximately four feet (4’±) to a point; thence
running


Northeasterly    a distance of approximately five feet (5’±) to a point; thence
running


Northwesterly    a distance of approximately thirteen feet (13’±) to a point;
thence running


Southwesterly    a distance of approximately twenty two feet (22’±) to a point;
thence running


Northwesterly    a distance of approximately forty nine feet (49’±) to a point;
thence running


Northeasterly    a distance of approximately one hundred seventy four feet
(174’±) to a point; thence running


Southeasterly
a distance of approximately seventy three feet (73’±) to the point of beginning.



The above described parcel contains 12,286 S.F. according to said Plan.


Hotel Parcel (Shown on Sheet Sv-5 of said Plan)


The Parcel consisting of the volume of space commencing at and lying at and
above the grade of 126.0 feet (the “Lower Elevation”) and extending to elevation
157.33 feet (the “Upper Elevation”), all based on “mean sea level” as defined by
the National Geodetic Vertical Datum of 1929, within the vertical planes of the
perimeter of the above described parcel; in no event shall the within parcel
extend below the Lower Elevation.


Commencing at a point on the northerly sideline of Causeway Street and the
westerly sideline of the Legend’s Way Parcel, then southwesterly along the
northerly sideline of Causeway Street 187.54 feet, then northwesterly
approximately 57 feet through the Former Garden Parcel to the point of
beginning, being the southeasterly corner of the described parcel; thence
running


Southwesterly    a distance of approximately one hundred fifty two feet (152’±)
to a point; thence running


Northwesterly    a distance of approximately zero and two tenths feet (0.2’±) to
a point; thence running


Southwesterly    a distance of approximately one foot (1’±) to a point; thence
running




A-2-7

--------------------------------------------------------------------------------




Northwesterly    a distance of approximately zero and four tenths feet (0.4’±)
to a point; thence running


Southwesterly    a distance of approximately twenty four feet (24’±) to a point;
thence running


Northwesterly    a distance of approximately twenty feet (20’±) to a point;
thence running


Northeasterly    a distance of approximately two feet (2’±) to a point; thence
running


Northwesterly    a distance of approximately thirty two feet (32’±) to a point;
thence running


Northeasterly    a distance of approximately twenty feet (20’±) to a point;
thence running


Northwesterly    a distance of approximately one foot (1’±) to a point; thence
running


Northeasterly    a distance of approximately one hundred fifty five feet (155’±)
to a point; thence running


Southeasterly
a distance of approximately fifty four feet (54’±) to the point of beginning.



The above described parcel contains 9,492 S.F. according to said Plan.
Hotel Parcel (Shown on Sheet Sv-6 of said Plan)


The Parcel consisting of the volume of space commencing at and lying at and
above the grade of 157.33 feet (the “Lower Elevation”) and extending to
elevation 215.5 feet (the “Upper Elevation”), all based on “mean sea level” as
defined by the National Geodetic Vertical Datum of 1929, within the vertical
planes of the perimeter of the above described parcel; in no event shall the
within parcel extend below the Lower Elevation.


Commencing at a point on the northerly sideline of Causeway Street and the
westerly sideline of the Legend’s Way Parcel, then southwesterly along the
northerly sideline of Causeway Street 187.54 feet, then northwesterly
approximately 57 feet through the Former Garden Parcel to the point of
beginning, being the southeasterly corner of the described parcel; thence
running
Southwesterly    a distance of approximately one hundred fifty two feet (152’±)
to a point; thence running


Northwesterly    a distance of approximately zero and two tenths feet (0.2’±) to
a point; thence running


Southwesterly    a distance of approximately one foot (1’±) to a point; thence
running


Northwesterly    a distance of approximately zero and four tenths feet (0.4’±)
to a point; thence running


Southwesterly    a distance of approximately twenty four feet (24’±) to a point;
thence running


Northwesterly    a distance of approximately twenty feet (20’±) to a point;
thence running


Northeasterly    a distance of approximately two feet (2’±) to a point; thence
running


Northwesterly    a distance of approximately thirty two feet (32’±) to a point;
thence running


Northeasterly    a distance of approximately twenty feet (20’±) to a point;
thence running


Northwesterly    a distance of approximately one foot (1’±) to a point; thence
running


Northeasterly    a distance of approximately one hundred fifty five feet (155’±)
to a point; thence running


Southeasterly
a distance of approximately fifty four feet (54’±) to the point of beginning.



The above described parcel contains 9,492 S.F. according to said Plan.


Hotel Parcel (Shown on Sheet Sv-7 of said Plan)


The Parcel consisting of the volume of space commencing at and lying above the
grade of 215.5 feet (the “Lower Elevation”) and extending to elevation 229.5
feet (the “Upper Elevation”), all above “mean sea level” as defined by


A-2-8

--------------------------------------------------------------------------------




the National Geodetic Vertical Datum of 1929, within the vertical planes of the
perimeter of the subject parcel described below; in no event shall the within
parcel extend below the Lower Elevation or above the Upper Elevation.


Commencing at a point on the northerly sideline of Causeway Street and the
westerly sideline of Legend’s Way Parcel, then southwesterly 187.54 feet by the
northerly line of Causeway Street, then northwesterly through Former Garden
Parcel approximately 57 feet to the point of beginning, said point being the
southeast corner of the described parcel; thence running


Southwesterly    a distance of approximately fifty six feet (56’±) to a point;
thence running


Northwesterly    a distance of approximately fifty four feet (54’±) to a point;
thence running


Northeasterly    a distance of approximately fifty six feet (56’±) to a point;
thence running


Southeasterly
a distance of approximately fifty four (54’±) to the point of beginning.



The above described parcel contains 3,031 S.F. according to said Plan.




A-2-9

--------------------------------------------------------------------------------






III.
Legal Description of the Hotel Light and Air Easement Area

Those certain five parcels shown on a plan entitled “The Hub On Causeway, North
Station, Causeway Street, Boston, Massachusetts”, prepared by VHB, dated July 7,
2016, Scale 1”=30’ (the “Plan”) situated on land located northerly of Causeway
Street, and westerly of the private right-of-way known as Legend’s Way in the
City of Boston, County of Suffolk, Commonwealth of Massachusetts, bounded and
described as follows:


Hotel Light & Air Easement Area (Shown on Sheet Sv-4 of said Plan)


The Parcel consisting of the volume of space commencing at and lying at and
above the grade of 98.0 feet (the “Lower Elevation”) and extending to elevation
126.0 feet (the “Upper Elevation”), all based on “mean sea level” as defined by
the National Geodetic Vertical Datum of 1929, within the vertical planes of the
perimeter of the above described parcel; in no event shall the within parcel
extend below the Lower Elevation.


Commencing at a point on the northerly sideline of Causeway Street and the
westerly sideline of the Legend’s Way Parcel, then southwesterly along the
northerly sideline of Causeway Street 187.54 feet to the point of beginning,
said point being the southeasterly corner of the described parcel; thence
running
Southwesterly
a distance of approximately one hundred fifty eight feet (158’±) to a point, by
the northerly sideline of Causeway Street; thence running



Northwesterly    a distance of approximately thirty five feet (35’±) to a point;
thence running


Northeasterly    a distance of approximately one hundred fifty eight feet
(158’±) to a point; thence running


Southeasterly
a distance of approximately thirty four feet (34’±) to the point of beginning.



The above described easement contains 5,437 S.F. according to said Plan.
Hotel Light & Air Easement Area “A” (Shown on Sheet Sv-5 of said Plan)


The Parcel consisting of the volume of space commencing at and lying at and
above the grade of 126.0 feet (the “Lower Elevation”) and extending to elevation
157.33 feet (the “Upper Elevation”), all based on “mean sea level” as defined by
the National Geodetic Vertical Datum of 1929, within the vertical planes of the
perimeter of the above described parcel; in no event shall the within parcel
extend below the Lower Elevation.


Commencing at a point on the northerly sideline of Causeway Street and the
westerly sideline of the Legend’s Way Parcel, then southwesterly along the
northerly sideline of Causeway Street 187.54 feet to the point of beginning,
said point being the southeasterly corner of the described parcel; thence
running
Southwesterly
a distance of approximately one hundred thirty seven feet (137’±) to a point, by
the northerly sideline of Causeway Street; thence running



Northwesterly    a distance of approximately fifty eight feet (58’±) to a point;
thence running


Northeasterly     a distance of approximately one hundred thirty seven feet
(137’±) to a point; thence running


Southeasterly
a distance of approximately fifty seven feet (57’±) to the point of beginning.



The above described parcel contains 7,858 S.F. according to said Plan.


Hotel Light & Air Easement Area “B” (Shown on Sheet Sv-5 of said Plan)
The Parcel consisting of the volume of space commencing at and lying at and
above the grade of 126.0 feet (the “Lower Elevation”) and extending to elevation
157.33 feet (the “Upper Elevation”), all based on “mean sea level” as defined by
the National Geodetic Vertical Datum of 1929, within the vertical planes of the
perimeter of the above described parcel; in no event shall the within parcel
extend below the Lower Elevation.


Commencing at a point on the northerly sideline of Causeway Street and the
westerly sideline of the Legend’s Way Parcel, then southwesterly along the
northerly sideline of Causeway Street 187.54 feet, then


A-2-10

--------------------------------------------------------------------------------




northwesterly approximately 111 feet through the Former Garden Parcel to the
point of beginning, said point being the southeasterly corner of the described
parcel; thence running
Southwesterly    a distance of approximately one hundred thirty seven feet
(137’±) to a point; thence running


Northwesterly    a distance of approximately sixty one feet (61’±) to a point;
thence running


Northeasterly    a distance of approximately one hundred thirty seven feet
(137’±) to a point; thence running


Southeasterly
a distance of approximately sixty one feet (61’±) to the point of beginning.



The above described parcel contains 8,280 S.F. according to said Plan.


Hotel Light & Air Easement Area “A” (Shown on Sheet Sv-6 of said Plan)


The Parcel consisting of the volume of space commencing at and lying at and
above the grade of 157.33 feet (the “Lower Elevation”) and extending to
elevation 215.5 feet (the “Upper Elevation”), all based on “mean sea level” as
defined by the National Geodetic Vertical Datum of 1929, within the vertical
planes of the perimeter of the above described parcel; in no event shall the
within parcel extend below the Lower Elevation.


Commencing at a point on the northerly sideline of Causeway Street and the
westerly sideline of Legend’s Way Parcel, then southwesterly along the northerly
sideline of Causeway Street 187.54 feet to the point of beginning, said point
being the southeasterly corner of the described parcel; thence running
Southwesterly
a distance of approximately one hundred thirty seven feet (137’±) to a point, by
the northerly sideline of Causeway Street; thence running



Northwesterly    a distance of approximately fifty eight feet (58’±) to a point;
thence running


Northeasterly     a distance of approximately one hundred thirty seven feet
(137’±) to a point; thence running


Southeasterly
a distance of approximately fifty seven feet (57’±) to the point of beginning.



The above described parcel contains 7,858 S.F. according to said Plan.


Hotel Light & Air Easement Area “B” (Shown on Sheet Sv-6 of said Plan)


The Parcel consisting of the volume of space commencing at and lying at and
above the grade of 157.33 feet (the “Lower Elevation”) and extending to
elevation 215.5 feet (the “Upper Elevation”), all based on “mean sea level” as
defined by the National Geodetic Vertical Datum of 1929, within the vertical
planes of the perimeter of the above described parcel; in no event shall the
within parcel extend below the Lower Elevation.


Commencing at a point on the northerly sideline of Causeway Street and the
westerly sideline of Legend’s Way Parcel, then southwesterly along the northerly
sideline of Causeway Street 187.54 feet, then northwesterly approximately 111
feet through the Former Garden Parcel to the point of beginning, said point
being the southeasterly corner of the described parcel; thence running


Southwesterly    a distance of approximately one hundred thirty seven feet
(137’±) to a point; thence running


Northwesterly    a distance of approximately ninety four feet (94’±) to a point;
thence running


Northeasterly
a distance of approximately one hundred thirty seven feet (137’±) to a point by
the TD Garden Parcel; thence running



Southeasterly
a distance of approximately ninety four feet (94’±) to the point of beginning.



The above described parcel contains 12,863 S.F. according to said Plan.




A-2-11

--------------------------------------------------------------------------------






IV.
Legal Description of the Residential Tower Parcel



Those certain five parcels shown on a plan entitled “The Hub On Causeway, North
Station, Causeway Street, Boston, Massachusetts”, prepared by VHB, dated July 7,
2016, Scale 1”=30’ (the “Plan”) situated on land located northerly of Causeway
Street and westerly of the private right-of-way known as Legend’s Way in the
City of Boston, County of Suffolk, Commonwealth of Massachusetts, bounded and
described as follows:
Residential Tower Parcel (Shown on Sheet Sv-4 of said Plan)


The Parcel consisting of the volume of space commencing at and lying at and
above the grade of 98.0 feet (the “Lower Elevation”) and extending to elevation
126.0 feet (the “Upper Elevation”), all based on “mean sea level” as defined by
the National Geodetic Vertical Datum of 1929, within the vertical planes of the
perimeter of the above described parcel; in no event shall the within parcel
extend below the Lower Elevation.


Commencing at a point on the northerly sideline of Causeway Street and the
westerly sideline of the Legend’s Way Parcel, then southwesterly along the
northerly sideline of Causeway Street approximately 416 feet, then northwesterly
approximately 42 feet to the point of beginning, said point being the
southwesterly corner of the described parcel; thence running
Northwesterly    a distance of approximately forty five feet (45’±) to a point;
thence running


Northeasterly    a distance of approximately twenty one feet (21’±) to a point;
thence running


Northwesterly    a distance of approximately twenty six feet (26’±) to a point;
thence running


Northeasterly    a distance of approximately thirty three feet (33’±) to a
point; thence running


Southeasterly    a distance of approximately fifty four feet (53’±) to a point;
thence running


Northeasterly    a distance of approximately twenty two feet (22’±) to a point;
thence running


Southeasterly    a distance of approximately thirteen feet (13’±) to a point;
thence running


Southwesterly    a distance of approximately five feet (5’±) to a point; thence
running


Southeasterly    a distance of approximately four feet (4’±) to a point; thence
running


Southwesterly    a distance of approximately seventy one feet (71’±) to the
point of beginning.


The above described easement contains 3,651 S.F. according to said Plan.


Residential Tower Parcel (Shown on Sheet Sv-5 of said Plan)


The Parcel consisting of the volume of space commencing at and lying at and
above the grade of 126.0 feet (the “Lower Elevation”) and extending to elevation
157.33 feet (the “Upper Elevation”), all based on “mean sea level” as defined by
the National Geodetic Vertical Datum of 1929, within the vertical planes of the
perimeter of the above described parcel; in no event shall the within parcel
extend below the Lower Elevation.


Commencing at a point at the intersection of land now or formerly B.R.A. and the
TD Garden Parcel, then southeasterly approximately 16 feet to the point of
beginning, said point being the northwesterly corner of the described parcel;
thence running
Northeasterly    a distance of approximately eighty feet (80’±) to a point;
thence running


Southeasterly    a distance of approximately seventy seven feet (77’±) to a
point; thence running


Southwesterly    a distance of approximately three feet (3’±) to a point; thence
running


Southeasterly    a distance of approximately one foot (1’±) to a point; thence
running


Southwesterly    a distance of approximately twenty feet (20’±) to a point;
thence running


A-2-12

--------------------------------------------------------------------------------






Southeasterly    a distance of approximately thirty two feet (32’±) to a point;
thence running


Southwesterly    a distance of approximately two feet (2’±) to a point; thence
running


Southeasterly    a distance of approximately twenty feet (20’±) to a point;
thence running


Northeasterly    a distance of approximately twenty four feet (24’±) to a point;
thence running


Southeasterly    a distance of approximately zero and four tenths feet (0.4’±)
to a point; thence running


Northeasterly     a distance of approximately one foot (1’±) to a point; thence
running


Southeasterly    a distance of approximately zero and two tenths feet (0.2’±) to
a point; thence running


Southeasterly    a distance of approximately forty eight feet (48’±) to a point;
thence running


Southwesterly    a distance of approximately eighty feet (80’±) to a point;
thence running


Northwesterly    a distance of approximately one hundred seventy nine feet
(179’±) to the point of beginning.

The above described parcel contains 13,032 S.F. according to said Plan.
Residential Tower Parcel (Shown on Sheet Sv-6 of said Plan)


The Parcel consisting of the volume of space commencing at and lying at and
above the grade of 157.33 feet (the “Lower Elevation”) and extending to
elevation 215.5 feet (the “Upper Elevation”), all based on “mean sea level” as
defined by the National Geodetic Vertical Datum of 1929, within the vertical
planes of the perimeter of the above described parcel; in no event shall the
within parcel extend below the Lower Elevation.


Commencing at a point at the intersection of land now or formerly B.R.A. and the
TD Garden Parcel, then southeasterly approximately 16 feet to the point of
beginning, said point being the northwesterly corner of the described parcel;
thence running
Northeasterly    a distance of approximately eighty feet (80’±) to a point;
thence running


Southeasterly    a distance of approximately seventy seven feet (77’±) to a
point; thence running


Southwesterly    a distance of approximately three feet (3’±) to a point; thence
running


Southeasterly    a distance of approximately one foot (1’±) to a point; thence
running


Southwesterly    a distance of approximately twenty feet (20’±) to a point;
thence running


Southeasterly    a distance of approximately thirty two feet (32’±) to a point;
thence running


Southwesterly    a distance of approximately two feet (2’±) to a point; thence
running


Southeasterly    a distance of approximately twenty feet (20’±) to a point;
thence running


Northeasterly    a distance of approximately twenty four feet (24’±) to a point;
thence running


Southeasterly    a distance of approximately zero and four tenths feet (0.4’±)
to a point; thence running


Northeasterly     a distance of approximately one foot (1’±) to a point; thence
running


Southeasterly    a distance of approximately zero and two tenths feet (0.2’±) to
a point; thence running


Southeasterly    a distance of approximately forty eight feet (48’±) to a point;
thence running


Southwesterly    a distance of approximately eighty feet (80’±) to a point;
thence running




A-2-13

--------------------------------------------------------------------------------




Northwesterly    a distance of approximately one hundred seventy nine feet
(179’±) to the point of beginning.


The above described parcel contains 13,032 S.F. according to said Plan.


Residential Tower Parcel (Shown on Sheet Sv-7 of said Plan)


The Parcel consisting of the volume of space commencing at and lying above the
grade of 215.5 feet (the “Lower Elevation”) and extending to elevation 229.5
feet (the “Upper Elevation”), all above “mean sea level” as defined by the
National Geodetic Vertical Datum of 1929, within the vertical planes of the
perimeter of the subject parcel described below; in no event shall the within
parcel extend below the Lower Elevation or above the Upper Elevation.


Commencing at a point at the intersection of land now or formerly B.R.A and the
TD Garden Parcel, then southeasterly by land now or formerly B.R.A.
approximately 16 feet to the point of beginning, said point being the
northwesterly corner of the described parcel; thence running


Northeasterly    a distance of approximately eighty feet (80’±) to a point;
thence running


Southeasterly    a distance of approximately one hundred eighty feet (180’±) to
a point; thence running


Southwesterly    a distance of approximately eighty feet (80’±) to a point;
thence running


Northwesterly    a distance of approximately one hundred seventy nine feet
(179’±) to the point of beginning.


The above described parcel contains 14,307 S.F. according to said Plan.


Residential Tower Parcel (Shown on Sheet Sv-8 of said Plan)


The Parcel consisting of the volume of space commencing at and lying above the
grade elevation 229.5 feet (the “Lower Elevation”), all above “mean sea level”
as defined by the National Geodetic Vertical Datum of 1929, within the vertical
planes of the perimeter of the parcel described below; in no event shall the
within parcel extend below the Lower Elevation.


Commencing at a point at the intersection of land now or formerly B.R.A and the
TD Garden Parcel, then southeasterly by land now or formerly B.R.A.
approximately 16 feet to the point of beginning, said point being the
northwesterly corner of the described parcel; thence running


Northeasterly    a distance of approximately eighty feet (80’±) to a point;
thence running


Southeasterly    a distance of approximately one hundred eighty feet (180’±) to
a point; thence running


Southwesterly    a distance of approximately eighty feet (80’±) to a point;
thence running


Northwesterly    a distance of approximately one hundred seventy nine feet
(179’±) to the point of beginning.


The above described parcel contains 14,307 S.F.


The Owner reserves the right from time to time to substitute, amend or otherwise
modify the above descriptions as more accurate site description information is
developed.






A-2-14

--------------------------------------------------------------------------------






V.
Legal Description of the Residential Light and Air Easement Area

Those certain seven parcels shown on a plan entitled “The Hub On Causeway, North
Station, Causeway Street, Boston, Massachusetts”, prepared by VHB, dated July 7,
2016, Scale 1”=30’ (the “Plan”) situated on land located northerly of Causeway
Street and westerly of the private right-of-way known as Legend’s Way in the
City of Boston, County of Suffolk, Commonwealth of Massachusetts, bounded and
described as follows:
Residential Light & Air Easement Area (Shown on Sheet Sv-4 of said Plan)


The Parcel consisting of the volume of space commencing at and lying at and
above the grade of 98.0 feet (the “Lower Elevation”) and extending to elevation
126.0 feet (the “Upper Elevation”), all based on “mean sea level” as defined by
the National Geodetic Vertical Datum of 1929, within the vertical planes of the
perimeter of the above described parcel; in no event shall the within parcel
extend below the Lower Elevation.


Commencing at a point on the northerly sideline of Causeway Street and the
westerly sideline of the Legend’s Way Parcel, then southwesterly along the
northerly sideline of Causeway Street approximately 345 feet to the point of
beginning, said point being the southeasterly corner of the described parcel;
thence running
S 54°02’31” W
a distance of seventy one feet (71±’) to a point, by the northerly sideline of
Causeway Street; thence running



Northwesterly    a distance of approximately forty two feet (42’±) to a point;
thence running


Northeasterly    a distance of approximately seventy one feet (71’±) to a point;
thence running


Southeasterly    a distance of approximately forty two feet (42’±) to the point
of beginning.


The above described easement contains 2,940 S.F. according to said Plan.


Residential Light & Air Easement Area “A” (Shown on Sheet Sv-5 of said Plan)


The Parcel consisting of the volume of space commencing at and lying at and
above the grade of 126.0 feet (the “Lower Elevation”) and extending to elevation
157.33 feet (the “Upper Elevation”), all based on “mean sea level” as defined by
the National Geodetic Vertical Datum of 1929, within the vertical planes of the
perimeter of the above described parcel; in no event shall the within parcel
extend below the Lower Elevation.


Beginning at a point at the intersection of land now or formerly B.R.A. and the
TD Garden Parcel, said point being the northwesterly corner of the described
parcel; thence running
N 53°57’07” E    a distance of approximately eighty five feet (85’±) to a point,
by the TD Garden Parcel; thence running


Southeasterly    a distance of approximately thirty three feet (33’±) to a
point; thence running


Northeasterly    a distance of approximately ten feet (10’±) to a point; thence
running


Southeasterly    a distance of approximately sixty one feet (61’±) to a point;
thence running


Southwesterly    a distance of approximately fifteen feet (15’±) to a point;
thence running


Northwesterly    a distance of approximately seventy seven feet (77’±) to a
point; thence running


Southwesterly    a distance of approximately eighty feet (80’±) to a point;
thence running


N 35°53’01” W
a distance of approximately sixteen feet (16’±) to the point of beginning, by
land now or formerly the B.R.A


The above described parcel contains 2,378 S.F. according to said Plan.
Residential Light & Air Easement Area “B” (Shown on Sheet Sv-5 of said Plan)




A-2-15

--------------------------------------------------------------------------------




The Parcel consisting of the volume of space commencing at and lying at and
above the grade of 126.0 feet (the “Lower Elevation”) and extending to elevation
157.33 feet (the “Upper Elevation”), all based on “mean sea level” as defined by
the National Geodetic Vertical Datum of 1929, within the vertical planes of the
perimeter of the above described parcel; in no event shall the within parcel
extend below the Lower Elevation.


Commencing at a point at the intersection of land now or formerly B.R.A. and the
TD Garden Parcel, then southeasterly 31.45 feet by land now or formerly B.R.A.
to the point of beginning, said point being the northeasterly corner of the
described parcel; thence running
Southeasterly    a distance of approximately one hundred sixty four feet (164’±)
to a point; thence running


Northeasterly    a distance of approximately eighty feet (80’±) to a point;
thence running


Northwesterly    a distance of approximately forty eight feet (48’±) to a point;
thence running


Northeasterly    a distance of approximately fifteen feet (15’±) to a point;
thence running


Southeasterly    a distance of approximately fifty eight feet (58’±) to a point;
thence running


S 54°02’31” W
a distance of approximately one hundred nine feet (109’±) to a point, by the
northerly line of Causeway St; thence running



N 35°57’29” W
a distance of one hundred seventy three and eighty four hundredths feet
(173.84’) to a point; thence running



N 54°02’38” E
a distance of fourteen and seventy five hundredths feet (14.75’) to the point of
beginning, the last two (2) courses by land now or formerly B.R.A.



The above described parcel contains 4,158 S.F. according to said Plan.
Residential Light & Air Easement Area “A” (Shown on Sheet Sv-6 of said Plan)


The Parcel consisting of the volume of space commencing at and lying at and
above the grade of 157.33 feet (the “Lower Elevation”) and extending to
elevation 215.5 feet (the “Upper Elevation”), all based on “mean sea level” as
defined by the National Geodetic Vertical Datum of 1929, within the vertical
planes of the perimeter of the above described parcel; in no event shall the
within parcel extend below the Lower Elevation.


Beginning at a point at the intersection of land now or formerly B.R.A. and the
TD Garden Parcel, said point being the northwesterly corner of the described
parcel; thence running
N 53°57’07” E    a distance of approximately ninety five feet (95’±) to a point,
by the TD Garden Parcel; thence


Southeasterly    a distance of approximately ninety four feet (94’±) to a point;
thence running


Southwesterly    a distance of approximately fifteen feet (15’±) to a point;
thence running


Northwesterly    a distance of approximately seventy seven feet (77’±) to a
point; thence running


Southwesterly    a distance of approximately eighty feet (80’±) to a point;
thence running


N 35°53’01” W
a distance of approximately sixteen feet (16’±) to the point of beginning, by
land now or formerly the B.R.A.



The above described parcel contains 2,712 S.F. according to said Plan.


Residential Light & Air Easement Area “B” (Shown on Sheet Sv-6 of said Plan)


The Parcel consisting of the volume of space commencing at and lying at and
above the grade of 157.33 feet (the “Lower Elevation”) and extending to
elevation 215.5 feet (the “Upper Elevation”), all based on “mean sea level” as
defined by the National Geodetic Vertical Datum of 1929, within the vertical
planes of the perimeter of the above described parcel; in no event shall the
within parcel extend below the Lower Elevation.




A-2-16

--------------------------------------------------------------------------------




Commencing at a point at the intersection of land now or formerly B.R.A. and the
TD Garden Parcel, then southeasterly 31.45 feet by land now or formerly B.R.A.
to the point of beginning, said point being the northeasterly corner of the
described parcel; thence running
Southeasterly    a distance of approximately one hundred sixty four feet (164’±)
to a point; thence running


Northeasterly    a distance of approximately eighty feet (80’±) to a point;
thence running


Northwesterly    a distance of approximately forty eight feet (48’±) to a point;
thence running


Northeasterly    a distance of approximately fifteen feet (15’±) to a point;
thence running


Southeasterly    a distance of approximately fifty eight feet (58’±) to a point;
thence running


S 54°02’31” W
a distance of approximately one hundred nine feet (109’±) to a point, by the
northerly line of Causeway St; thence running



N 35°57’29” W
a distance of one hundred seventy three and eighty four hundredths feet
(173.84’) to a point; thence running



N 54°02’38” E
a distance of fourteen and seventy five hundredths feet (14.75’) to the point of
beginning, the last two (2) courses by land now or formerly B.R.A.



The above described parcel contains 4,158 S.F. according to said Plan.


Residential Light & Air Easement Area (Shown on Sheet Sv-7 of said Plan)


The Parcel consisting of the volume of space commencing at and lying above the
grade of 215.5 feet (the “Lower Elevation”) and extending to elevation 229.5
feet (the “Upper Elevation”), all above “mean sea level” as defined by the
National Geodetic Vertical Datum of 1929, within the vertical planes of the
perimeter of the subject parcel described below; in no event shall the within
parcel extend below the Lower Elevation or above the Upper Elevation.


Commencing at a point on the northerly sideline of Causeway Street and the
westerly sideline of the Legend’s Way Parcel, then southwesterly 187.54 feet by
the northerly line of Causeway Street to the point of beginning, said point
being the southeast corner of the described parcel; thence running


S 54°02’31” W
a distance of two hundred forty five and ninety seven hundredths feet (245.97’)
to a point, by the northerly line of Causeway Street; thence running



N 35°57’29” W
a distance of one hundred seventy three and eighty four hundredths feet
(173.84’) to a point; thence running



N 54°02’38” E
a distance of fourteen and seventy five hundredths feet (14.75’) to a point, the
last two (2) courses by land now or formerly B.R.A.; thence running



Southeasterly    a distance of approximately one hundred sixty four feet (164’±)
to a point; thence running


Northeasterly    a distance of approximately eighty (80’±) to a point; thence
running


Northwesterly    a distance of approximately one hundred eighty feet (180’±) to
a point; thence running


Southwesterly    a distance of approximately eighty feet (80’±) to a point;
thence running


N 35°53’01” W
a distance of approximately sixteen feet (16’±) to a point, by land now or
formerly B.R.A.; thence running



N 53°57’07” E
a distance of two hundred thirty one and fifty nine hundredths feet (231.59’) to
a point, by the TD Garden Parcel; thence running



Southeasterly    a distance of approximately ninety four feet (94’±) to a point;
thence running


Southwesterly    a distance of approximately fifty six feet (56’±) to a point;
thence running


A-2-17

--------------------------------------------------------------------------------






Southeasterly    a distance of approximately fifty four feet (54±’) to a point;
thence running


Northeasterly    a distance of approximately fifty six feet (56’±) to a point;
thence running


Southeasterly
a distance of approximately fifty seven feet (57’±) to the point of beginning.



The above described parcel contains 32,777 S.F. according to said Plan.


Residential Light & Air Easement Area (Shown on Sheet Sv-8 of said Plan)


The Parcel consisting of the volume of space commencing at and lying above the
grade elevation 229.5 feet (the “Lower Elevation”), all above “mean sea level”
as defined by the National Geodetic Vertical Datum of 1929, within the vertical
planes of the perimeter of the parcel described below; in no event shall the
within parcel extend below the Lower Elevation.


Commencing at a point on the northerly sideline of Causeway Street and the
westerly sideline of the Legend’s Way Parcel, then southwesterly 187.54 feet by
the northerly line of Causeway Street to the point of beginning, said point
being the southeast corner of the described parcel; thence running


S 54°02’31” W
a distance of two hundred forty five and ninety seven hundredths feet (245.97’)
to a point, by the northerly line of Causeway St; thence running



N 35°57’29” W
a distance of one hundred seventy three and eighty four hundredths feet
(173.84’) to a point; thence running



N 54°02’38” E
a distance of fourteen and seventy five hundredths feet (14.75’) to a point, the
last two (2) courses by land now or formerly B.R.A; thence running



Southeasterly    a distance of approximately one hundred sixty four feet (164’±)
to a point; thence running


Northeasterly    a distance of approximately eighty (80’±) to a point; thence
running


Northwesterly    a distance of approximately one hundred eighty feet (180’±) to
a point; thence running


Southwesterly    a distance of approximately eighty feet (80’±) to a point;
thence running


N 35°53’01” W    a distance of approximately sixteen feet (16’±) to a point;
thence running


N 53°57’07” E
a distance of two hundred thirty one and fifty nine hundredths feet (231.59’) to
a point, by the TD Garden Parcel; thence running



S 35°50’35” E
a distance of Two Hundred Five and Sixty Six Hundredths feet (205.66’) to the
point of beginning.



The above described parcel contains 35,808 S.F. according to said Plan


The Owner reserves the right from time to time to substitute, amend or otherwise
modify the above descriptions as more accurate site description information is
developed.




A-2-18

--------------------------------------------------------------------------------






VI.
Legal Description of the Office Tower Parcel



Office Tower Parcel


Those certain four parcels shown on a plan entitled “The Hub On Causeway, North
Station, Causeway Street, Boston, Massachusetts”, prepared by VHB, dated June
29, 2018, Scale 1”=30’ recorded with the Suffolk County Registry of Deeds in
Plan Book 2018, Plan 406 (the “Plan”) situated on land located northerly of
Causeway Street, and westerly of the Central Artery (I-93) in the City of
Boston, County of Suffolk, Commonwealth of Massachusetts, and being bounded and
described as follows:
Primary Office Tower Parcel (Shown on Sheet Sv-1 of said Plan)


The Parcel consists of the volume of space over the East Podium Parcel,
commencing at and lying above the grade of 133.33 feet (the “Lower Elevation”)
and extending to elevation 157.33 feet (the “Upper Elevation”), all based on
“mean sea level” as defined by the National Geodetic Vertical Datum of 1929,
within the vertical planes of the perimeter of the above described parcel; in no
event shall the within parcel extend below the Lower Elevation or above the
Upper Elevation.


Commencing at a point on the northerly sideline of Causeway Street and the
westerly sideline of Legend’s Way Parcel, then northwesterly by the Former
Garden Parcel approximately 16 feet to the point of beginning; thence running


Southwesterly    a distance of approximately one hundred nineteen feet (119’±)
to a point; thence running


Northwesterly    a distance of approximately thirty eight feet (38’±) to a
point; thence running


Northeasterly
a distance of approximately one hundred nineteen feet (119’±) to a point; thence
running



Southeasterly    a distance of approximately thirty eight feet (38’±) to the
point of beginning.


The above described parcel contains 4,493 S.F. according to said Plan.


Legend’s Way Tower Parcel (Shown on Sheet Sv-1 of said Plan)


The Parcel consists of the volume of space over the Legend’s Way Podium Parcel,
commencing at and lying above the grade of 133.33 feet (the “Lower Elevation”)
and extending to elevation 157.33 feet (the “Upper Elevation”), all based on
“mean sea level” as defined by the National Geodetic Vertical Datum of 1929,
within the vertical planes of the perimeter of the above described parcel; in no
event shall the within parcel extend below the Lower Elevation or above the
Upper Elevation.


Commencing at a point on the northerly sideline of Causeway Street and the
westerly sideline of Legend’s Way Parcel, then northwesterly by the Former
Garden Parcel approximately 16 feet to the point of beginning; thence running


Northwesterly    a distance of approximately thirty eight feet (38’±) to a
point; thence running


Northeasterly    continuing a distance of approximately forty four feet (44’±)
to a point; thence running


Southeasterly    a distance of approximately thirty eight feet (38’±) to a
point; thence running


Southwesterly    a distance of approximately forty four feet (44’±) to the point
of beginning.


The above described parcel contains 1,670 S.F. according to said Plan.






Primary Office Tower Parcel (Shown on Sheet Sv-2 of said Plan)


The Parcel consists of the volume of space commencing at and lying above the
grade elevation 157.33 feet (the “Lower Elevation”), all above “mean sea level”
as defined by the National Geodetic Vertical Datum of 1929, within the vertical


A-2-19

--------------------------------------------------------------------------------




planes of the perimeter of the parcel described below; in no event shall the
within parcel extend below the Lower Elevation.


Commencing at a point on the northerly sideline of Causeway Street and the
westerly sideline of Legend’s Way Parcel, then northwesterly by the Former
Garden Parcel approximately 5 feet by the Former Garden Parcel to the point of
beginning; thence running


Southwesterly    a distance of approximately one hundred thirty one feet (131’±)
to a point; thence running


Northwesterly
a distance of approximately one hundred eighty two feet (182’±) to a point;
thence running



Northeasterly
a distance of approximately one hundred thirty one feet (131’±) to a point;
thence running





Southeasterly    a distance of approximately one hundred eighty two feet (182’±)
to the point of beginning.


The above described parcel contains 23,771 S.F. according to said Plan.


Legend’s Way Tower Parcel (Shown on Sheet Sv-2 of said Plan)


The Parcel consists of the volume of space commencing at and lying above the
grade elevation 157.33 feet (the “Lower Elevation”), all above “mean sea level”
as defined by the National Geodetic Vertical Datum of 1929, within the vertical
planes of the perimeter of the parcel described below; in no event shall the
within parcel extend below the Lower Elevation.


Commencing at a point on the northerly sideline of Causeway Street and the
westerly sideline of Legend’s Way Parcel, then northwesterly by the Former
Garden Parcel approximately 5 feet by the Former Garden Parcel to the point of
beginning; thence running


Northwesterly
a distance of approximately one hundred eighty two feet (182’±) to a point;
thence running



Northeasterly    continuing a distance of approximately fifty six feet (56’±) to
a point; thence running


Southeasterly
a distance of approximately one hundred eighty two feet (182’±) to a point;
thence running



Southwesterly    a distance of approximately fifty six feet (56’±) to the point
of beginning.


The above described parcel contains 10,202 S.F. according to said Plan.


The Owner reserves the right from time to time to substitute, amend or otherwise
modify the above descriptions as more accurate site description information is
developed.


A-2-20

--------------------------------------------------------------------------------






VII.
Legal Description of the Office Light and Air Easement Area

Office Light & Air Easement Area




Those certain four parcels shown on a plan entitled “The Hub On Causeway, North
Station, Causeway Street, Boston, Massachusetts”, prepared by VHB, dated June
29, 2018, Scale 1”=30’ recorded with the Suffolk County Registry of Deeds in
Plan Book 2018, Plan 406 (the “Plan”) situated on land located northerly of
Causeway Street, and westerly of the Central Artery (I-93) in the City of
Boston, County of Suffolk, Commonwealth of Massachusetts, and being bounded and
described as follows:


Office Light & Air Easement Area (Shown on Sheet Sv-1 of said Plan)


The Parcel consists of the volume of space over the East Podium Parcel
commencing at and lying above the grade of 133.33 (the “Lower Elevation”) and
extending to elevation 157.33 feet (the “Upper Elevation”), all above “mean sea
level” as defined by the National Geodetic Vertical Datum of 1929, within the
vertical planes of the perimeter of the subject parcel described below; in no
event shall the within parcel extend below the Lower Elevation or above the
Upper Elevation.


Beginning at a point on the northerly sideline of Causeway Street and the
westerly sideline of Legend’s Way Parcel, said point being the southeasterly
corner of the described parcel; thence running


S 54°02’31” W
a distance of one hundred eighty seven and fifty four hundredths feet (187.54’)
to a point, by the northerly sideline of Causeway Street; thence running



Northwesterly    a distance of approximately one hundred ten feet (110’±) to a
point; thence running


Northeasterly    a distance of approximately sixty eight feet (68’±) to a point;
thence running


Southeasterly    a distance of approximately ninety four feet (94’±) to a point;
thence running


Northeasterly    a distance of approximately one hundred nineteen feet (119’±)
to a point; thence running


Southeasterly
a distance of approximately sixteen feet (16’±) to the point of beginning, by
the sideline of the Legend’s Way Parcel.



The above described parcel contains 9,425 S.F. according to said Plan.


Legend’s Way Light & Air Easement Area (Shown on Sheet Sv-1 of said Plan)


The Parcel consists of the volume of space over the Legend’s Way Podium Parcel
commencing at and lying above the grade of 133.33 (the “Lower Elevation”) and
extending to elevation 157.33 feet (the “Upper Elevation”), all above “mean sea
level” as defined by the National Geodetic Vertical Datum of 1929, within the
vertical planes of the perimeter of the subject parcel described below; in no
event shall the within parcel extend below the Lower Elevation or above the
Upper Elevation.


Beginning at a point on the northerly sideline of Causeway Street and the
easterly sideline of Legend’s Way Parcel, said point being the southeasterly
corner of the described parcel; thence running


S 54°02’31” W
a distance of eighty five and no hundredths feet (85.00’) to a point, by the
northerly sideline of Causeway Street; thence running



Northwesterly
a distance of approximately sixteen feet (16’±) by the sideline of the Legend’s
Way Parcel to a point; thence running

Northeasterly    a distance of approximately forty four feet (44’±) to a point;
thence running
Northwesterly    a distance of approximately ninety four feet (94’±) to a point;
thence running


A-2-21

--------------------------------------------------------------------------------




Northeasterly    a distance of approximately thirty five feet (35’±) to a point;
thence running
S 38°46’43” E
a distance of approximately one hundred nine feet (109’±) to the point of
beginning, by the sideline of the Central Artery (I-93).

The above described parcel contains 4,869 S.F. according to said Plan.
Office Light & Air Easement Area (Shown on Sheets Sv-2 of said Plan)
The Parcel consists of the volume of space commencing at and lying above the
grade elevation 157.33 feet (the “Lower Elevation”), all above “mean sea level”
as defined by the National Geodetic Vertical Datum of 1929, within the vertical
planes of the perimeter of the parcel described below; in no event shall the
within parcel extend below the Lower Elevation.


Beginning at a point on the northerly sideline of Causeway Street and the
westerly sideline of Legend’s Way Parcel, said point being the southeasterly
corner of the described parcel; thence running


S 54°02’31” W
a distance of one hundred eighty seven and fifty four hundredths feet (187.54’)
to a point, by the northerly sideline of Causeway Street; thence running



N 35°50’35” W
a distance of two hundred five and sixty six hundredths feet (205.66’) to a
point, through the Former Garden Parcel; thence running



N 53°57’07” E
a distance of one hundred eighty six and eighty seven hundredths feet (186.87’)
to a point; thence running



Southeasterly
a distance of two hundred five and ninety five hundredths feet (205.95’) to the
point of beginning, by the sideline of the Legend’s Way Parcel



The above described parcel contains 14,757 S.F according to said Plan.


Excepting out the area of land known as the Primary Office Tower Parcel having
an area of 23,771 S.F. according to said Plan.




Legend’s Way Light & Air Easement Area (Shown on Sheets Sv-2 of said Plan)
The Parcel consists of the volume of space commencing at and lying above the
grade elevation 157.33 feet (the “Lower Elevation”), all above “mean sea level”
as defined by the National Geodetic Vertical Datum of 1929, within the vertical
planes of the perimeter of the parcel described below; in no event shall the
within parcel extend below the Lower Elevation.


Beginning at a point on the northerly sideline of Causeway Street and the
easterly sideline of Legend’s Way Parcel, said point being the southeasterly
corner of the described parcel; thence running


S 54°02’31” W
a distance of eighty five and no hundredths feet (85.00’) to a point, by the
northerly sideline of Causeway Street; thence running



N 36°01’51” W
a distance of two hundred one and fifty five hundredths feet (201.55’) to a
point, by the Former Garden Parcel; thence running



N 54°09’24” E    a distance of seven and forty five hundredths feet (7.45’) to a
point; thence running


Northwesterly
a distance of approximately four feet (4’±) to a point, the last two (2) courses
by the TD Garden Parcel; thence running



Northeasterly    a distance of approximately sixty eight feet (68’±) to a point;
thence running


S 38°46’43” E
a distance of approximately two hundred six feet (206’±) to the point of
beginning, by the sideline of the Central Artery (I-93).





A-2-22

--------------------------------------------------------------------------------




The above described parcel contains 6,258 S.F, according to said Plan


Excepting out the area of land known as the Legend’s Way Tower Parcel having an
area of 10,202 S.F. according to said Plan.




[End of Exhibit A]






A-2-23

--------------------------------------------------------------------------------





EXHIBIT B-1


WORK AGREEMENT


1.1
LANDLORD’S WORK



A.
Landlord’s Obligation to Perform the Landlord’s Work. In accordance with the
base building specifications attached hereto as Exhibit B-2 (the “Base Building
Specifications”), Landlord shall construct the base, core and shell of the
Office Tower in which the Premises are located and the common areas and
facilities providing access thereto (the “Landlord’s Work”). The Landlord’s Work
does not include the finish of the Premises to be performed by Tenant in
accordance with this Work Agreement. Attached hereto as Exhibit B-4 is a matrix
allocating particular components of work to either Landlord or Tenant with the
intent of delineating Landlord’s Work and Tenant’s Work.



B.
Definition of Substantial Completion. The Landlord’s Work shall be deemed
“substantially complete” and delivered to Tenant for the purposes of Section 3.1
of the Lease on the date on which Landlord’s architect issues a certificate that
the components of the Landlord’s Work listed in clauses (i) through (v) of this
Section 1.1(B) are complete in accordance with the Base Building Specifications,
except for items of work and adjustment of equipment and fixtures that can be
completed after delivery of the Premises to Tenant without causing material
interference with the performance of the Tenant’s Work, which certification by
Landlord’s architect that the Landlord’s Work is substantially complete shall be
binding and conclusive on Tenant:



(i)    the exterior of the Premises is substantially “weather tight,” except for
any areas remaining open in accordance with customary construction practice to
facilitate the delivery and removal of construction equipment and materials;


(ii)     there is unobstructed access to the Premises through the elevator banks
serving the Premises from the Causeway Street entrance, and at least three (3)
elevators (with finished passenger cabs) in the elevator bank serving the
Premises have been completed (provided, however, that such passenger elevators
will not be available for Tenant’s or its contractor’s use during Tenant’s Work)
and at least one (1) freight elevator serving the Premises is operational and
available for Tenant’s use;


(iii)    there is unobstructed access between the main lobby of the Office Tower
(i.e., the sky lobby on the 8th floor of the Office Tower) and the Garage
(provided that no construction access will be allowed through such main lobby of
the Office Tower);




B-1-1

--------------------------------------------------------------------------------




(iv)     the loading dock serving the Premises is available for Tenant’s use and
Tenant’s contractor’s use; and


(v)     all Base Building systems serving the Premises and its appurtenant areas
are operational, including, without limitation, all permanent utilities, with
capacities specified in the Base Building Specifications and complete to a point
sufficient for Tenant to commence Tenant’s Work and for Tenant’s contractor to
make typical connections for such utilities.    


When Landlord determines that the Landlord’s Work has been substantially
completed, Landlord shall schedule a mutually convenient time with Tenant and
Tenant’s Construction Representative to inspect the Landlord’s Work and to
identify any incomplete items related thereto on a written “punchlist” (the
“Punchlist Items”). Such inspection shall not be a condition to the achievement
of substantial completion, nor shall it delay the Commencement Date.


C.
Incomplete Work. Landlord shall complete the Punchlist Items as soon as
conditions practically permit, and Tenant shall cooperate with Landlord in
providing access to the Premises as may be required to complete such work in a
normal manner, provided that such access shall not materially interfere with the
Tenant’s Work.



D.
Construction Milestones; Estimated Commencement Date. Subject to delays due to
Force Majeure (as defined in Section 14.1 of the Lease), Landlord will endeavor
to achieve the following milestones relating to the Landlord’s Work (the “Base
Building Development Milestones”): (i) commence structural steel work for the
Landlord’s Work by April 1, 2019, and (ii) make the Office Tower substantially
“weather tight,” except for any areas remaining open in accordance with
customary construction practice to facilitate the delivery and removal of
construction equipment and materials, by January 1, 2021. If Landlord fails to
achieve any of the Base Building Development Milestones, then Landlord shall
have no liability to Tenant, and Tenant shall have no remedy or claim against
Landlord (including, without limitation, any right to an abatement of, or credit
against, rent or any right to terminate this Lease). Subject to delays due to
Force Majeure, Landlord shall use reasonable speed and diligence in the
construction of the Landlord’s Work in order to substantially complete the
Landlord’s Work by the Estimated Commencement Date, but Landlord shall have no
liability to Tenant, and Tenant shall have no remedy or claim against Landlord
(including, without limitation, any right to an abatement of, or credit against,
rent or any right to terminate this Lease) if Landlord fails to substantially
complete the Landlord’s Work by the Estimated Commencement Date. Notwithstanding
the foregoing, in the event Landlord’s Work is not substantially complete by
June 1, 2022, which date may be extended by up to sixty (60) days in the
aggregate for any delays caused by or arising out of Force Majeure, then Tenant,
as its sole and exclusive remedy, may terminate this Lease upon written notice
to Landlord, which



B-1-2

--------------------------------------------------------------------------------




termination shall be effective thirty (30) days after the date such notice is
delivered to Landlord unless the Landlord’s Work is substantially complete prior
to the effective date of such termination. In the event Landlord seeks to invoke
the benefit of Force Majeure to excuse its failure to timely substantially
complete Landlord’s Work, then Landlord must advise Tenant in writing of the
event of Force Majeure within five (5) business days after becoming aware of
such event.


E.
Correction of Construction Defects. Except to the extent to which Tenant shall
have given Landlord notice of respects in which any of the Landlord’s Work does
not substantially conform to the Base Building Specifications prior to the end
of the eleventh (11th) full calendar month next beginning after the Commencement
Date, (i) Tenant shall be deemed conclusively to have approved the Landlord’s
Work, and (ii) Tenant shall have no claim that Landlord has failed to perform
any of Landlord’s obligations under this Work Agreement with respect to the
Landlord’s Work. Landlord agrees to correct or repair at its expense any of the
Landlord’s Work that is then incomplete or that does not conform to the Base
Building Specifications and as to which, in either case, Tenant shall have given
timely notice to Landlord, as aforesaid.

    
1.2
TENANT’S WORK



A.
Definition of the Tenant’s Work. From and after the date that the Landlord’s
Work is substantially complete, Tenant, at its sole cost and expense (except to
the extent of the Tenant Allowance provided by Landlord in accordance with
Section 1.3), shall perform all work (the “Tenant’s Work”) necessary to prepare
the Premises for Tenant’s occupancy in accordance with construction level plans
and specifications (the “Tenant’s Work Plans”) that are (i) prepared by an
architect licensed by the Commonwealth of Massachusetts who is reasonably
approved by Landlord and engaged by Tenant (the “Tenant’s Architect”), and (ii)
approved by Landlord in accordance with Section 1.2(B). The Tenant’s Work shall
be performed in accordance with the provisions of the Lease (including, without
limitation, Article IX and this Exhibit B‑1). Landlord hereby approves Interior
Associates as Tenant’s architect.



B.
Preparation and Approval of Tenant’s Work Plans.



(i)
Tenant shall submit to Landlord the Tenant’s Work Plans, which shall be prepared
by the Tenant’s Architect and shall contain at least the information required
by, and shall conform to, the requirements of Exhibit B-3. If the Tenant’s Work
Plans contain at least the information required by, and conform to the
requirements of, Exhibit B-3, then Landlord’s approval of the Tenant’s Work
Plans shall not be unreasonably withheld or delayed; however, Landlord’s
determination of matters relating to aesthetic issues relating to alterations or
changes that are visible outside the Premises shall be in Landlord’s sole
discretion. If Landlord



B-1-3

--------------------------------------------------------------------------------




disapproves of all or any part of the Tenant’s Work Plans, which it shall do, if
at all, in writing with detail reasonably sufficient to enable Tenant to timely
make any required revisions to the Tenant’s Work Plans, then Tenant shall
promptly have the Tenant’s Work Plans revised by the Tenant’s Architect to
incorporate all objections and conditions presented by Landlord and shall
resubmit such revised Tenant’s Work Plans to Landlord for its review and
approval in accordance with this Section 1.2(B). Such process shall be followed
until the Tenant’s Work Plans shall have been approved by Landlord.


(ii)
If Landlord shall fail to respond to any submission of the Tenant’s Work Plans
within twenty-one (21) days after receipt thereof, then Tenant may, at any time
thereafter, give Landlord another request (the “Second Request”) for approval of
the Tenant’s Work Plans, which shall clearly identify the plans in question and
state in bold face capital letters at the top thereof: “WARNING: SECOND REQUEST.
FAILURE TO RESPOND TO THIS REQUEST WITHIN FIVE (5) BUSINESS DAYS SHALL RESULT IN
DEEMED APPROVAL THEREOF.” If Landlord does not respond within five (5) business
days after receipt of the Second Request, then the Tenant’s Work Plans submitted
by Tenant shall be deemed approved.



(iii)
Once given, Landlord’s approval of the Tenant’s Work Plans shall be solely for
the benefit of Landlord under this Work Agreement and neither Tenant nor any
third party shall have the right to rely upon Landlord’s approval of the
Tenant’s Work Plans for any other purpose whatsoever. Without limiting the
foregoing, Tenant shall be responsible for all elements of the design of the
Tenant’s Work Plans (including, without limitation, compliance with law,
functionality of design, the structural integrity of the design, the
configuration of the Premises and the placement of Tenant’s furniture,
appliances and equipment), and Landlord’s approval of the Tenant’s Work Plans
shall in no event relieve Tenant of the responsibility for such design and
compliance with law.



C.
Budget for the Tenant’s Work. Tenant shall, after Tenant enters into its
construction contract with Tenant’s contractor, but, in any event, prior to the
commencement of the Tenant’s Work, submit to Landlord a reasonably detailed
budget (the “Budget”) setting forth: (1) on a line item basis, all of the
estimated Hard Costs and Soft Costs (as those terms are defined in Section 1.3),
and (2) the estimated Total Costs (as defined in Section 1.3) to be incurred by
Tenant in connection with the Tenant’s Work.



D.
Performance of the Tenant’s Work.





B-1-4

--------------------------------------------------------------------------------




(i)
Once the Tenant’s Work Plans have been approved by Landlord and the Landlord’s
Work is substantially complete, Tenant, at its sole cost and expense, shall
promptly, and with all due diligence, perform the Tenant’s Work as set forth in
the approved Tenant’s Work Plans, and, in connection therewith, the Tenant shall
obtain all necessary governmental permits and approvals for the Tenant’s Work.
All of the Tenant’s Work shall be performed in accordance with the approved
Tenant’s Work Plans and in accordance with Legal Requirements (as defined in
Section 1.1 of the Lease) and Insurance Requirements (as defined in Section 9.1
of the Lease). All construction work required or permitted by the Lease shall be
done in a good and workmanlike manner and in compliance with applicable Legal
Requirements and all Insurance Requirements. In all instances, Tenant shall
comply with tenant requirements and responsibilities, including but not limited
to the LEED design criteria applicable to the Tenant’s Work, as detailed in
Exhibit B-2.



(ii)
Tenant shall have the Tenant’s Work performed by union contractors that are
reasonably approved by Landlord. Such contractors shall provide to Landlord such
insurance as required by Section 13.15 of the Lease. All of the Tenant’s Work
shall be coordinated with any work being performed by or for Landlord and in
such manner as to maintain harmonious labor relations. Landlord hereby approves
each of Columbia Construction, Corderman & Company, Lee Kennedy and Gilbane to
perform the Tenant’s Work.



(iii)
Tenant and Landlord shall reasonably cooperate to coordinate Tenant’s Work with
Landlord’s performance of the remaining components of the Landlord’s Work and
the performance by other tenants and occupants of the Hub Complex with work in
the respective premises, so as to avoid conflicts and delays.



(iv)
Landlord shall have the right to adopt reasonable rules and regulations of
general applicability relative to the performance of the Tenant’s Work and any
other work that Tenant may perform under the Lease. Tenant shall abide by all
such reasonable rules and regulations and shall cause all of its contractors to
so abide including, without limitation, payment for the actual costs of using
building services (Landlord hereby agreeing to waive any building access fees in
connection with the Tenant’s Work). Landlord shall apply such rules and
regulations to all tenants of the Hub Complex uniformly and in a
non-discriminatory manner.



(v)
Landlord may from time to time inspect the Tenant’s Work at reasonable times and
may give notice of observed defects. For all matters pertaining to the design
and construction of the Premises, each of Landlord and Tenant authorizes the
other to rely upon any approval provided by, or any



B-1-5

--------------------------------------------------------------------------------




other action taken by, any Construction Representative of the authorizing party
named in Section 1.1 of the Lease or any person hereafter designated in
substitution of, or in addition to, any such Construction Representative by
notice to the party relying.


(vi)
Tenant acknowledges that Tenant is acting for its own benefit and account and
that Tenant will not be acting as Landlord’s agent in performing any of the
Tenant’s Work. Accordingly, no contractor, subcontractor or supplier shall have
a right to lien Landlord’s interest in the Office Tower or the Hub Complex in
connection with any work.

 
E.
Changes to the Tenant’s Work. Without Landlord’s approval, Tenant may not make
any of the following changes (each, a “Restricted Change”) to the Tenant’s Work
Plans: (i) any change that would affect the exterior of the Office Tower or be
visible from outside the Premises, or (ii) any change that would affect any
component of the Landlord’s Work. Subsequent to Landlord’s approval of the
Tenant’s Work Plans, Tenant shall have the right, subject to the terms and
conditions of this Work Agreement, to submit from time to time for Landlord’s
approval one or more proposals to make Restricted Changes (each, a “Change
Proposal”). Any Change Proposal requesting a change to the Tenant’s Work Plans
shall include design development level plans and specifications identifying the
requested change. Landlord shall respond to any such Change Proposal within ten
(10) business days after the submission thereof by Tenant. With respect to any
Change Proposal for which a response cannot reasonably be provided within ten
(10) business days, Landlord shall, within the ten (10) business day response
period, advise Tenant of the steps necessary in order for Landlord to evaluate
the Change Proposal and the date upon which Landlord anticipates that its
response will be delivered. Tenant shall have the right to withdraw any such
Change Proposal.



F.
Certificate of Occupancy. It shall be Tenant’s obligation to obtain a
certificate of occupancy or other like governmental approval for the use and
occupancy of the Premises to the extent required by law, and Tenant shall not
occupy the Premises for the conduct of business (or for any other use for which
a certificate of occupancy or other like governmental approval is required)
unless and until it has obtained, and has provided Landlord with copies of, such
certificates and approvals, which may be temporary or conditional if there are
no material conditions to the issuance of a permanent certificate of occupancy
and a permanent certificate of occupancy will be issued in due course. Tenant
shall remain obligated to obtain a permanent certificate of occupancy as soon as
reasonably practicable.



G.
As-Built Plans. Tenant shall prepare and submit to Landlord, promptly after
Tenant’s Work is substantially complete, a set of as-built plans in both print
and electronic forms showing the work performed to the Premises by Tenant,



B-1-6

--------------------------------------------------------------------------------




including, without limitation, any wiring or cabling installed by Tenant or
Tenant’s contractor for Tenant’s computer, telephone and other communication
systems.


H.
Certain Fees and Costs for the Tenant’s Work. Landlord will not charge Tenant
any construction management or supervisory fees in connection with the Tenant’s
Work, but Tenant shall reimburse Landlord within thirty (30) days of billing
therefor, as Additional Rent, for all third party costs incurred by Landlord to
review the Tenant’s Work Plans and the Tenant’s Work (Landlord hereby agreeing
to utilize third parties only in the event that Landlord does not have
sufficient in-house expertise to review particular elements of Tenant’s Work
Plans or the Tenant’s Work). Tenant shall reimburse Landlord within thirty (30)
days of billing therefor, as Additional Rent, for the following costs: (1) all
utilities used in the Premises in performing the Tenant’s Work, and (2) hoisting
services provided during the performance of the Tenant’s Work, to the extent
reasonably attributable to the Tenant’s Work.



1.3
TENANT ALLOWANCE



A.
Defined Terms. For the purposes of this Section 1.3, the following terms shall
be used with the meanings set forth below:



(i)
“Final Requisition”: The Requisition made by Tenant for the disbursement of all
or substantially all of the undisbursed portion of the Tenant Allowance.



(ii)
“Final Requisition Conditions”: With respect to the Final Requisition, the
following conditions: (a) each of the Requisition Conditions, (b) Tenant has
obtained and delivered to Landlord the following: (1) to the extent required by
law, a certificate of occupancy or other like governmental approval for the use
and occupancy of the Premises, which may be temporary or conditional if there
are no material conditions to the issuance of a permanent certificate of
occupancy and a permanent certificate of occupancy will be issued in due course,
(2) the drawings required under item #18 in Exhibit B-3, (3) an executed
Declaration Affixing the Commencement Date of Lease in the form annexed to the
Lease as Exhibit D, and (c) Tenant has delivered to Landlord a certificate from
Tenant in which Tenant (1) certifies the cost of the Tenant’s Work, and (2)
represents that all contractors, subcontractors and suppliers involved with the
Tenant’s Work have been paid in full (or will, with the payment of the Final
Requisition, be paid in full), which certificate shall be accompanied by
evidence of the cost of the Tenant’s Work in the form of invoices, receipts and
the like.





B-1-7

--------------------------------------------------------------------------------




(iii)
“Hard Costs”: The costs incurred by Tenant in performing the leasehold
improvements included in the Tenant’s Work.



(iv)
“Landlord’s Share”: The percentage derived by dividing (1) the Maximum Amount of
the Tenant Allowance, by (2) the amount of the Total Costs as set forth in the
Budget; provided however, that at no time shall Landlord’s Share exceed 100%.



(v)
“Maximum Amount of the Tenant Allowance”: The product of (1) $67.00, and (2) the
Rentable Floor Area of the Premises.



(vi)
“Requisition”: AIA Documents G702 and G703, executed by Tenant’s architect and
general contractor, together (i) with a list of all contractors, subcontractors
and suppliers involved with the Tenant’s Work that is the subject of such
Requisition, and (ii) evidence of payment of the costs that are the subject of
such Requisition in the form of paid invoices, receipts and the like. Each
requisition shall be accompanied by evidence reasonably satisfactory to Landlord
that all work covered by previous requisitions has been fully paid by Tenant.



(vii)
“Requisition Conditions”: With respect to each Requisition, the following
conditions: (1) Tenant has completed all of the Tenant’s Work for which
disbursement of the Tenant Allowance is requested in accordance with the terms
of this Work Letter, (2) Tenant has paid for all of the Hard Costs and Soft
Costs for which disbursement of the Tenant Allowance is requested in full and
has delivered to Landlord lien waivers from all persons who might have a lien as
a result of such work, in the recordable forms attached to the Lease as Exhibit
E or such other form as is sufficient under M.G.L. Chapter 254 to dissolve any
lien arising as a result of such work (or, if any lien has been filed, Tenant
has bonded such lien to the reasonable satisfaction of Landlord), (3) Tenant has
delivered to Landlord a Requisition specifying the Hard Costs and the Soft Costs
for which disbursement of the Tenant Allowance is requested, (4) Tenant is not
in default under the Lease at the time that Tenant submits such Requisition to
Landlord and at the time that the disbursement of the Tenant Allowance will be
made by Landlord, (5) there does not exist, at the time that Tenant submits such
Requisition to Landlord and at the time that the disbursement of the Tenant
Allowance will be made by Landlord, any lien (unless bonded to the reasonable
satisfaction of Landlord) against Tenant’s interest in the Lease, against the
Office Tower or against the Hub Complex arising out of the Tenant’s Work, and
(6) there does not exist, at the time that Tenant submits such Requisition to
Landlord and at the time that the disbursement of the Tenant Allowance will be
made by Landlord, any litigation against the Office Tower or the Hub Complex in
which Tenant is



B-1-8

--------------------------------------------------------------------------------




a party relating to the Tenant’s Work (unless Tenant has provided security
reasonably acceptable to Landlord on account thereof).


(viii)
“Soft Costs”: The costs of construction management, architectural and
engineering services and other consultants providing services directly related
to the design and construction of the Tenant’s Work.



(ix)
“Soft Costs Cap”: Fifteen percent (15%) of the Maximum Amount of the Tenant
Allowance.



(x)
“Tenant’s Share”: A percentage equal to 100% minus the Landlord’s Share.



(xi)
“Total Costs”: The sum of all Hard Costs and Soft Costs as set forth in the
Budget. Notwithstanding anything to the contrary herein contained, in no event
shall the Total Costs include amounts payable on account of any supervisory
fees, overhead, management fees or other payments to Tenant or to any partner or
affiliate of Tenant (as opposed to independent third party service providers).



B.
Amount and Application of the Tenant Allowance. Landlord shall provide to Tenant
a special allowance (the “Tenant Allowance”) up to the Maximum Amount of the
Tenant Allowance. The Tenant Allowance shall be used and applied by Tenant
solely on account of the Total Costs, except that the portion of the Tenant
Allowance that is used and applied by Tenant for Soft Costs may not exceed in
the aggregate the Soft Costs Cap. Notwithstanding anything to the contrary
contained in this Work Agreement, Landlord shall be under no obligation to apply
any portion of the Tenant Allowance for any purposes other than as provided in
this Section 1.3, nor shall Landlord be deemed to have assumed any obligations,
in whole or in part, of Tenant to any contractors, subcontractors, suppliers,
workers or materialmen. If the actual Total Costs incurred in respect of the
Tenant’s Work is less than the Maximum Amount of the Tenant Allowance, Tenant
shall not be entitled to any payment or credit in respect of the unused portion
of the Tenant Allowance, nor shall any unused portion of the Tenant Allowance be
applied to, or credited against, any Annual Fixed Rent or Additional Rent owed
by Tenant under the Lease.



C.
Disbursement of the Tenant Allowance. Provided Tenant satisfies all of the
Requisition Conditions at the time that it submits any Requisition to Landlord
and all of the Final Requisition Conditions at the time that it submits the
Final Requisition to Landlord, Tenant shall have the right to submit
Requisitions (including the Final Requisition) to Landlord on account of the
Tenant Allowance as follows:





B-1-9

--------------------------------------------------------------------------------




(i)
Requisitions may not be submitted to Landlord more than one time per calendar
month.



(ii)
If Landlord declines to make payment of the amount due under a Requisition on
the basis that Tenant has failed to satisfy any of the Requisition Conditions
(or, in the case of the Final Requisition, any of the Final Requisition
Conditions), then, if Tenant subsequently satisfies such Requisition Conditions
(or, in the case of the Final Requisition, such Final Requisition Conditions),
and the Lease is then in full force and effect, Tenant shall have the right to
resubmit such Requisition to Landlord in accordance with this Section 1.3.



(iii)
Landlord shall pay any amount properly due to Tenant on account of any
Requisition on or before the date that is thirty (30) days after Landlord
receives such Requisition.



(iv)
Commencing as of the Execution Date of the Lease, Tenant shall have the right to
submit its Requisitions to Landlord on account of costs to design the Tenant’s
Work. Prior to the commencement of the Tenant’s Work, Landlord shall pay 100% of
each Requisition submitted by Tenant to Landlord on account of costs to design
the Tenant’s Work, subject to the Soft Costs Cap.



(v)
After the submission of the Budget to Landlord, Tenant shall have the right to
submit Requisitions to Landlord on account of the Total Costs, and, subject to
clause (vi) below, Landlord shall pay Landlord’s Share of the amount due
pursuant to each Requisition until the Tenant Allowance is exhausted; provided
however, that Tenant’s Share of any payments made by Landlord to Tenant on
account of Soft Costs prior to the submission of the Budget shall be credited
against Landlord’s first payment(s) on account of the Tenant Allowance made
after the submission of the Budget.



(vi)
If the sum of the Hard Costs and the Soft Costs (not to exceed the Soft Costs
Cap Amount) is equal to or greater than the Maximum Amount of the Tenant
Allowance, then Tenant may include in the Final Requisition a request for
disbursement of the undisbursed balance of the Tenant Allowance, the
disbursement of which shall remain subject to the satisfaction of each of the
Final Requisition Conditions and all other conditions to disbursement in this
Work Agreement with respect to the amount requested.



(vii)
Landlord shall have no obligation to pay any portion of the Tenant Allowance to
Tenant with respect to any Requisition submitted by Tenant to Landlord after the
date that is twelve (12) months after the Commencement Date.



B-1-10

--------------------------------------------------------------------------------






(viii)
Landlord shall have the right to review Tenant’s books and records relating to
the Hard Costs and the Soft Costs to verify the amounts payable by Landlord to
Tenant on account of the Tenant Allowance.



(ix)
If a lien has been filed against the Office Tower or any portion of the Hub
Complex on account of the Tenant’s Work and such lien has not been discharged or
bonded over, then, except with respect to work or materials previously paid for
by Tenant (as evidenced by paid invoices and written lien waivers provided to
Landlord), Landlord shall have the right to pay the Tenant Allowance jointly to
both Tenant and Tenant’s contractor(s) and vendor(s).





[End of Exhibit B-1]




B-1-11

--------------------------------------------------------------------------------








B-1-12

--------------------------------------------------------------------------------





EXHIBIT B-2


BASE BUILDING SPECIFICATIONS


Project Description
A 22-story first class office building. (Office tower floors will be numbered
9-30, with an accessible roof at level 31.)
Foundations
The structure will bear directly the existing podium building which is supported
by spread footings with caissons and a perimeter slurry wall with interior steel
columns.
Structure
A.    The structure will be designed in accordance with the following live
loads:
1.
Wind and seismic load in accordance with State Building Code.

2.
Floor live load 70 lbs. for standard office use (includes 20 lbs for
partitions).

3.
Mechanical equipment rooms -- actual weight of equipment.

4.
Roof -- 35 lbs. per square foot minimum and in accordance with governing
building codes, plus allowances for specific drifting and equipment loads.
Landlord shall ensure the roof shall provide the highest load possible so to
ensure the event space on that floor can be maximized from a weight and
headcount perspective.

B.    The structure will consist of steel framing and columns with lightweight
concrete slabs on a composite metal deck framed to a central core. The flooring
will be substantially column free floors from core to perimeter walls.
Floor-to-floor heights are 13’-6” Typical suspended ceiling height will be 10’
to A.F.F. Floor 15 will be approximately 19’ floor to floor height to provide a
flush balcony condition. Floor 16 will have 20’ floor to floor height.
C.    Structure will be fireproofed where required by the Commonwealth of
Massachusetts Building Code. Structural assemblies requiring fireproofing will
be sprayed with a cementitious fireproofing system as provided by W. R. Grace &
Co. or equal.
D.    Fire exit stairs will be standard steel pan stair assemblies with painted
steel handrails and concrete fill, or cast in place concrete stairs.
E.    Miscellaneous iron items (canopy framing, elevator sill angles, ladders,
railings, loose lintels, expansion plates, toilet partition support frames,
etc.) will be provided as needed.
Roofing and Waterproofing


B-2-1

--------------------------------------------------------------------------------




A.    The roofing system will be a combination of the following; a mechanically
fastened, ERMA heat welded thermoplastic system such as manufactured by
Sarnolfil Roofing Systems, Inc., and/or an EPDM member roof.
B.    Roof insulation will be rigid fiberglass board, applied with staggered
joints conforming to requirements of the Massachusetts State Energy Code and
acceptable for use with the system specified.
C.    Compatible roof walkway pads shall be provided for base building equipment
access and servicing.
Exterior Walls
A.    The primary exterior wall system will consist of a unitized
high-performance glass and aluminum curtain wall system with metal panel
articulations, subject to further design evolution and designed to meet
applicable energy code. Exterior entrance doors will be similar in construction
to building window systems.
B.    Exterior wall system to be designed in accordance with applicable
Massachusetts Building Code.
Exterior Spaces
Exterior spaces will include the following:
A.    Common roof deck at 8th floor to be constructed by Base Building.
Interior Finishes
All interior finishes shall be as described below or similar, consistent with
the quality of interior finishes in the other Class “A” office buildings owned
by Boston Properties in Boston MA.
A.    Toilet Rooms
Floors: Thin set ceramic tile. Carpet in vestibules, marble thresholds at door
openings.
Walls: Seven foot high ceramic tile on wet walls. Painted drywall or
wallcovering elsewhere.
Ceilings: Painted drywall or acoustical ceiling tile with drywall soffits.
Counters: Granite or other natural stone with china undermount lavatories.
B.    Interior side of exterior walls below the finished ceiling, will be
finished with 5/8” drywall prepared to receive paint. Window sills will be
aluminum extensions of the curtain wall system.


B-2-2

--------------------------------------------------------------------------------




C.    Exit stair treads and landings will be sealed concrete. Stairwell walls
will be painted drywall or painted concrete walls.
D.    Door frames will be 16 gauge hollow metal. Doors will be 18 gauge, flush,
1-3/4” thick hollow metal at all areas. Finish hardware will be Medico or equal
with a brushed finish. All doors and hardware shall comply with regulations of
the Architectural Access Board.
E.    Interior core wall below 10’ will be finished with 5/8” drywall prepared
to receive paint by Tenant. Interior hollow metal surfaces will receive one coat
of primer and two coats of semi-gloss enamel. Architectural woodwork and wood
doors will receive a sealer and clear polyurethane finish.
Specialties and Equipment
All specialties and equipment shall be consistent with the quality of
specialties and equipment in the other Class “A” office buildings owned by
Boston Properties in Boston MA.
A.    A uniform building graphics system, consisting of a building
identification sign and a building directory, will be provided.
B.    Toilet enclosures will be similar or equal to the Sanymetal Century model.
C.    Toilet room accessories will be similar or equal to those manufactured by
Bobrick Company, all in accordance with regulations of Architectural Access
Board.
D.    All exterior windows will be equipped with manual roll down Mecho Shades,
or equivalent, specified by Landlord and furnished and installed by Tenant.
Vertical Transportation
A. Elevators:
Elevator Location Type
Capacity
Speed
Quantity
 
Sky Lobby Shuttles (P3-P2,1,8)
MRL
4000#
700 fpm
4 (2 to floor P3-P2)
Office Low Rise (8-14)
MRL
3500#
500 fpm
3
Office Mid Rise (8, 15-22)
OH-traction
3500#
1000 fpm
3
Office High Rise (8, 22-31)
OH-traction
3500#
1400fpm
4 (2 to floor 15, 2 to floor 31)
Office Freight (1-31)
OH-traction
4500#
700fpm
2



Elevator Cab Finishes
Stone border and base with carpet inset, wood paneling with stainless steel trim
to match elevator doors and control panel. Metal ceiling canopy with recessed
accent lighting. Stainless steel wall panels at all service elevators. Finishes
will be as described herein or similar, consistent with the quality of finishes
in the other Class “A” office buildings owned by Boston Properties in Boston MA.


B-2-3

--------------------------------------------------------------------------------




Plumbing
A.    Domestic water system will be supplied by metered service from a public
water main, with operating pressure augmented by pressure boosting equipment, if
required. Water piping will be Type L copper tubing; all hot water piping will
be insulated. Electric domestic water heaters serving every 5 floors with a
recirculation system will be provided for toilet room hot water. Water heaters
shall be UL approved and have ASME approved storage tank where required by
Building Code.
B.    Sanitary system will drain to public sewer, and will serve all fixtures
and equipment. Sanitary piping will be no hub cast iron. Stubouts for tenant
plumbing requirements will be provided on two opposite sides of the core area.
C.    Storm water drainage system will serve all roofs, condensate drains,
areaways and plazas, and will drain through concealed pipes into city storm
water system. Storm water drainage piping will be service weight, no hub cast
iron; horizontal runs will be insulated.
D.    Plumbing fixtures will be as manufactured by American Standard, Kohler,
Crane, or equal. Water closets to be wall-carrier mounted.
E.    Where required by the Building Code, the building will have at least one
water cooler per floor, specified for lead-free fabrication, compliant with ADA
accessibility guidelines (Hi lo fountain).
F.    Frost-free hose bibs will be provided as required for exterior
maintenance.
Fire Protection System
A.    Fire standpipes will be supplied from a public water main with operating
pressure augmented by an automatic fire pump, if required. Standpipes will be
cross connected with siamese connections for Fire Department use only. Piping
larger than 2” diameter will be Schedule 40 black steel pipe, piping 2” diameter
or less will be threaded schedule 40 black steel; riser piping shall be schedule
40 black steel pipe; all piping, valves and equipment will be Underwriters’
Laboratories approved and labeled. Tamper switches will be provided on all
system control valves. All hose outlet threads and connections will conform to
local Fire Department criteria and Building Code.
B.    Automatic sprinkler system will be supplied from a public water main with
operating pressure augmented by pressure boosting equipment, if required. The
system will be designed so that all occupied space in the building will be fully
sprinklered at a head density in accordance with light hazard occupancy in
office space. The Base Building provides mains on the tenant floors and
sprinkler heads only for common areas such as mechanical rooms, toilets, etc.
Each floor’s loop will be individually valved off the riser and drained.
C.    Alarm and detection system are described under section on Electrical
Systems.
Heating, Ventilating & Air Conditioning


B-2-4

--------------------------------------------------------------------------------




A.    HVAC systems will be designed in accordance with the following performance
criteria and anticipated load (subject to the requirements of applicable
Massachusetts Building Code, and subject to target LEED certification level).
1.
The HVAC systems will be capable of maintaining indoor conditions no higher than
76°occupied; 80 °F unoccupied, 50% RH when outdoor conditions are no higher than
91ºF DB and 74ºF WB, and no lower than 72ºF DB when the outdoor conditions are
no lower than 9ºF DB. No provision for humidification is provided.

2.
Outdoor air will be introduced to the building in accordance with ASHRAE
62.1-2007 and IMC 2009 standards.

3.
Internal heat gain will be calculated on the basis of sustained peak loading
conditions of one person per 100 square feet of usable floor area and a combined
lighting and power load of 5.0 watts per square foot of usable floor area (for
HVAC system design).

4.
Heat loss will be calculated per Article 13 of the Building Code.

5.
Measured sound levels in the building when unoccupied and the system is
operating at full load will not exceed the levels given below:

Lobbies and corridors: NC50
General offices: NC43
All other offices: NC40


B.    The following describes the HVAC system:
1.
The HVAC system will be an active chilled beam system. The design of the system
will be completed by tenant through the tenant design process and will be done
to meet the target LEED certification level.



2.
The cooling system will be a chilled water system serving Tenant installed
active chilled beams. Ventilation air will be provided by dedicated energy
recovery units and air handling units located in the mechanical penthouse. Each
office floor will be provided with capped and valved chilled water and
ventilation air connections at the core to be designed to be connected to Tenant
installed active chilled beams. Chilled water system design is 57 degree supply
temperature and 65 degree return temperature.



3.
The heating system will be a hot water heating system consisting of high
efficiency, gas fired condensing boilers. Building heating hot water is
circulated thru building via variable speed pumps. Hot water supply temperature
will be 160 degrees. Each office floor will be provided with capped and valved
hot water connections at the core to be connected to a Tenant installed
perimeter hot water fin-tube system where required, specified by Landlord. The
boiler plant will be enabled at 60 degrees or lower OA temperature and based on
a preset amount of heating calls through BMS, would activate the boiler plant.
Hot water reset schedule is as follows: 1) when OA temperature is below 10
degrees Fahrenheit, HWS shall be 160 degrees Fahrenheit, 2) when OA temperature
is between 10 degrees and 50 degrees Fahrenheit, HWS temperature linear reset
shall be 160 degrees to 120 degrees Fahrenheit, 3) when OA temperature is above
50 degrees Fahrenheit, HWS temperature shall be 120 degrees Fahrenheit.



B-2-5

--------------------------------------------------------------------------------






4.
Toilet room and mechanical room exhaust systems and associated ductwork and
fans.



5.
General exhaust duct riser with capped connections at each level. There will be
1200 CFM/floor of available general exhaust.



6.
Exhaust of each on floor electric closet.



7.
Automatic temperature control system consisting of direct digital controls (DDC)
and appurtenances. Connections of HVAC units, fans, pumps and associated
systems, and tie into the central control system. Tenant may provide a control
system, at Tenant’s expense, for Tenant specific equipment.



8.
Hot water piping, valves, fittings and insulation. Provide isolation valves and
balancing shutoff valves at each piece of equipment.



9.
Stair pressurization supply air.



10.
Air distribution system consisting of ductwork, volume dampers, fire dampers,
registers, diffusers and linear diffusers for core areas only.



11.
Hot water cabinet unit heaters as required.



12.
Cabinet unit heaters at main entries.



13.
Cabinet unit heaters to heat stairways.



14.
Testing and balancing.



15.
Provisions for on-floor supplemental cooling a condenser water system at 15 tons
per floor for 24-hour loads and supplemental cooling beyond base building
requirements.

Electrical
A.    Electrical systems will be designed in accordance with the following
anticipated loads:


1.
Lighting power requirements will be calculated on the basis of 1.5 watts per
square foot of usable area, or less as required by the Building Code or to
qualify for the target LEED certification level.



2.
Tenant convenience outlet and equipment power requirements will be calculated on
the basis of 5.5 watts per square foot of usable area.



3.
Power requirements for HVAC and other fixed building equipment per the base
building equipment designed.

B.    The electrical power distribution system will receive low tension power at
480/277 volts, 3 phase, 4 wire from the transformers provided by the utility
company, and will incorporate one


B-2-6

--------------------------------------------------------------------------------




or more main switchboards and all subsidiary panelboards (power, lighting,
equipment) as required. The distribution system will supply power as follows:


1.
480 volts, 3 phase to all motors 1/2 horsepower and larger.



2.
277 volts, single-phase to all fluorescent (and other discharge-type lamp)
lighting fixtures.



3.
120 volts, to all LED lighting fixtures.



4.
120 volts, single-phase to all general convenience receptacle outlets.

5.
120 volts single-phase; 208 volts, single-phase; 208 volts, 3-phase to specific
use “solid connection” or receptacle outlets, as determined from the
requirements of the appliances assigned to the outlets.

C.    Utility meters at main switchboard for house loads and utility meters on
floors for tenants, minimum one (1) meter per floor, for tenant lighting and
power. Base Building electrical system extends up to the bus duct in tenant
electric room sized to accommodate tenant electrical design load of 7 watts per
sq. ft. for tenant lights and appliances above and beyond power for the standard
Tenant HVAC system. The tenant is responsible for providing:
•Bus duct plug-in device
•Meter socket
•Contacting Eversource to arrange for a meter
•277/480-volt panel boards
•Step down transformers
•120/208-volt panel boards
D.    For base building, Three-phase, dry type transformers (480-volt delta to
208/120 volt wye) will be used to provide power of voltages not available from
direct connection to the main service. Transformers will be the self-cooled
indoor type with Class H insulation and steel enclosures. Transformers will be
designed to meet NEMA TP1 efficiency requirements.
E.    The base building emergency electrical power system will consist of:
1.
Emergency generator(s) sized to meet the power demands of all Base Building
emergency equipment.



2.
An emergency power distribution system supplying the fixtures illuminating base
building egress passages and stairs, exit signs, elevators, fire alarm system,
fire pump, (if required) and stairwell pressurization fans. Tenant to furnish
and install emergency electric within tenant space.



3.
Automatic transfer switches, which will connect the emergency power distribution
system to the standard building distribution system or the emergency generator,
as required.

F.    The automatic fire detection and alarm system will be an electronically
operated analog addressable high-rise audio evacuation system, connected to the
Boston Fire Department, and


B-2-7

--------------------------------------------------------------------------------




provided with a battery backup. All components of the fire alarm system (fire
command station, manual alarm stations, alarm indicators, automatic smoke and
heat detectors, fan control relays, etc.) will be Underwriters’ laboratories
rated, and the system will comply with all requirements of the NFPA, ADA,
governing building code and local authorities. Activation of a manual alarm
station or an automatic detection device (waterflow switches, smoke detectors,
etc.) will:
1.
Sound the alert signals throughout the building and evacuation signals on fire
floor, floor above and floor below.



2.
Printout device in alarm at the fire command center.



3.
Summon the municipal fire department.



4.
Activate stair pressurization fans and/or shut down the HVAC system to prevent
spread of smoke as appropriate.



5.
Battery back-up failure or any disruption of the system wiring will sound an
alarm at the system control panel.

Delineation of Base Building and Tenant Work
To clarify the delineation from Base Building to Tenant work, the following
criteria apply:
A.    The Base Building sprinkler system consists of sprinkler coverage in the
core area of the building with a cross connected main loop to accommodate light
hazard occupancy in tenant areas. All relocation and/or additional heads and
associated piping in the tenant space shall be Tenant work.
B.    Base Building HVAC system includes all infrastructure with the core of the
building. The Tenant is responsible for all infrastructure and distribution
outside of the core of the building and within Tenant spaces.
C.    Base Building electrical system extends up to the bus duct in tenant
electric room sized to accommodate tenant electrical design load of 7.0 watts/SF
for lighting and power, or less as required by the Building Code or to qualify
for the target LEED certification level.
D.    Tenant Work, which is not included in Base Building, shall cover the
following:
Ceiling high partitions, demising partitions, finishing partitions to deck
Tenant entrance doors and interior doors
Acoustical and/or drywall ceilings
Carpet or other floor covering
Interior wall finishes
Light fixtures
Single pole switches
Wall-mounted duplex outlets
Wall-mounted telephone outlets


B-2-8

--------------------------------------------------------------------------------




Tenant area sprinkler piping and final sprinkler head layout, fixture upgrades,
quantities above Base Building, and all piping associated with changes
HVAC infrastructure and distribution outside of the core of the building
All electrical work on Tenant’s meter
Fire alarm stations and exit signs required by code (but such items shall be
included in Base Building to the extent located in core areas)
Elevator lobby finishes on single tenant floors
LEED Compliance
The Landlord shall seek Core and Shell certification by the UGBC with target of
Platinum certification. Pursuit of such certification, and the design
specification contained in these Outline Specifications, are contingent upon
Tenant’s use requirements and specifications complying with and supporting LEED
compliance at the target certification level.
1.    Criteria
The following LEED design criteria shall apply:
1.1 WEc3 – Water Use Reduction
All tenants are required to install efficient water closets and urinals.
Maximum Fixture Rates:
 
Water Closet:
1.1gpf
Urinal:
0.13gpf
Kitchen:
1.5gpm
Shower:
1.5gpm
Lavatory:
0.5 gpm metering



1.2 EAp2 - Minimum Energy Performance
All tenants are required to “Demonstrate a 10% improvement in the proposed
building performance against ASHRAE 90.1-2007.”
1.3 EAp3 Fundamental Refrigerant Management
All tenants-installed supplemental HVAC&R equipment must use, “zero use of
chlorofluorocarbon (CFC)-based refrigerants. Small HVAC units (defined as
containing less than 0.5 pounds (228 grams) of refrigerant) and other equipment,
such as standard refrigerators, small water coolers and any other equipment that
contains less than 0.5 pounds (228 grams) of refrigerant, are not considered
part of the base building system and are not subject to the requirements of this
prerequisite”.
1.4 EAc4 Enhanced Refrigerant Management
All tenants-installed supplemental HVAC&R must contain equipment and
refrigerants that minimizes or eliminates the emission of compounds that
contribute to ozone depletion and global climate change and “comply with the
following formula, which sets a maximum threshold for the combined contributions
to ozone depletion and global warming potential: LCGWP+LCODP*105 <=100”


B-2-9

--------------------------------------------------------------------------------




Tenants must provide information on the type of equipment, refrigerant used and
tonnage. Calculation definitions for LCGWP + LCODP x 105 ≤ 100
LCODP = ODPr x (Lr x Life +Mr) x Rc}/Life
LCGWP = GWPr x (Lr x Life +Mr) x Rc}/Life
LCODP: Lifecycle Ozone Depletion Potential (lbCFC11/Ton-Year)
LCGWP: Lifecycle Direct Global Warming Potential (lbCO2/Ton-Year)
GWPr: Global Warming Potential of Refrigerant (0 to 12,000 lbCO2/lbr)
ODPr: Ozone Depletion Potential of Refrigerant (0 to 0.2 lbCFC11/lbr)
Lr: Refrigerant Leakage Rate (0.5% to 2.0%; default of 2% unless otherwise
demonstrated)
Mr: End-of-life Refrigerant Loss (2% to 10%; default of 10% unless otherwise
demonstrated)
Rc: Refrigerant Charge (0.5 to 5.0 lbs of refrigerant per ton of gross ARI rated
cooling capacity)
1.5 EQp1 Minimum IAQ Performance
All tenants are required to design mechanical ventilation systems, “using the
ventilation rate procedure as defined by ASHRAE 62.1-2007, or the applicable
local code, whichever is more stringent.”
1.6 EQc2 Increased Ventilation
All tenants are required to design mechanical proper ventilation systems to,
“increase breathing zone outdoor air ventilation rates to all occupied spaces by
at least 30% above the minimum rates required by ASHRAE Standard 62.1-2007 (with
errata but without addenda) using the ventilation rate.”
1.7 EQc1 Outdoor Air Delivery Monitoring
All tenants are required to design HVAC build-outs to:
1.
Monitor CO2 concentrations within all densely occupied spaces i.e., those with a
design occupant density of 25 people or more per 1,000 square feet (95 square
meters). CO2 monitors must be between 3 and 6 feet (between 1 and 2 meters)
above the floor.



2.
Provide a direct outdoor airflow measurement device capable of measuring the
minimum outdoor air intake flow with an accuracy of plus or minus 15% of the
design minimum outdoor air rate, based on the value determined in IEQ
Prerequisite 1.”

1.8 EQc5 Indoor Chemical & Pollutant Source Control
All tenants are required to design Tenant build outs must meet the following
requirements, as appropriate,


B-2-10

--------------------------------------------------------------------------------




“Isolation of Chemical Use Area: Exhaust each space where hazardous gases or
chemicals may be present or used (e.g. garages, housekeeping and laundry areas
and copying and printing rooms) to create negative pressure with respect to
adjacent spaces when the doors to the room are closed. For each of these spaces,
provide self-closing doors and deck-to-deck partitions or a hard-lid ceiling.
The exhaust rate must be at least 0.50 cubic feet per minute (cfm) per square
foot (0.15 cubic meters per minute per square meter), with no air
recirculation.”
Note that smaller convenience printers and copiers are not required to be
segregated in a chemical use area. Convenience machines are generally smaller
units shared by many office personnel for short print and copy jobs.
1.9 Model Commitments:
The LEED energy model includes energy conservation measures (ECMs) that show
savings beyond the LEED baseline code (ASHRAE 90.1-2010). Any ECMs included in
the model that is better than baseline code must be explicitly listed and
required within in the TSLA. These include:
1.10 Automatic Lighting Controls:
Tenants are required to install lighting controls, including automatic lighting
shut-offs, vacancy sensors, and daylighting controls as per Section 9.4. of
ASHRAE 90.1-2010.
1.11 Lighting Power:
Tenants are required to comply with lighting power density (Watts/sf)
requirements as per Section 9.5-9.6 of ASHRAE 90.1-2010.
1.12 Ventilation Controls for High-Occupancy Areas:
Tenants are required to comply with ventilation control requirements as per
Section 6.4 of ASHRAE 90.1-2010.”
1.13 Chilled beam:
“Each office floor will be provided with chilled water and hot water capped
connection, ventilation air from the energy recovery units, and capped condenser
water connections to meet supplemental cooling demands. The office floors are
designed for active chilled beam system and perimeter hot water radiant heating.
Tenant fit-outs must include the installation of active chilled beams that will
connect to the base building systems.”


[End of Exhibit B-2]






B-2-11

--------------------------------------------------------------------------------





EXHIBIT B-3


TENANT PLAN AND WORKING DRAWING REQUIREMENTS
Plan Requirements: Tenant shall furnish to Landlord the Tenant’s Work Plans to
include the following:
1.    Floor plan indicating location of partitions and doors (details required
of partition and door types).
2.    Location of standard electrical convenience outlets and telephone outlets.
3.    Location and details of special electrical outlets; (e.g. Xerox),
including voltage, amperage, phase and NEMA configuration of outlets.
4.    Reflected ceiling plan showing layout of standard ceiling and lighting
fixtures. Partitions to be shown lightly with switches located indicating
fixtures to be controlled.
5.    Locations and details of special ceiling conditions, lighting fixtures,
speakers, etc.
6.    Location and heat load in BTU/Hr. of all special air conditioning and
ventilating requirements and all necessary HVAC mechanical drawings.
7.    Location and details of special structural requirements, e.g., slab
penetrations and areas with floor loadings exceeding a live load of 70 lbs./s.f.
8.    Locations and details of all plumbing fixtures; sinks, drinking fountains,
etc.
9.    Location and specifications of floor coverings, e.g., vinyl tile, carpet,
ceramic tile, etc.
10.    Finish schedule plan indicating wall covering, paint or paneling with
paint colors referenced to standard color system.
11.    Details and specifications of special millwork, glass partitions, rolling
doors and grilles, blackboards, shelves, etc.
12.    Hardware schedule indicating door number keyed to plan, size, hardware
required including butts, latchsets or locksets, closures, stops, and any
special items such as thresholds, soundproofing, etc. Keying schedule is
required.
13.    Verified dimensions of all built-in equipment (file cabinets, lockers,
plan files, etc.).
14.    Location of any special soundproofing requirements.
15.    All drawings to be uniform size (30” X 42”) and shall incorporate the
standard project electrical and plumbing symbols and be at a scale of 1/8” = 1’
or larger.


Exhibit B-3 - 1

--------------------------------------------------------------------------------




16.    Drawing submittal shall include the appropriate quantity required for
Landlord to file for permit along with four half size sets and one full size set
for Landlord’s review and use.
17.    Provide all other information necessary to obtain all permits and
approvals for Landlord’s Work.
18.    Upon completion of the work, Tenant shall provide Landlord with the
following:
Updated Record Drawings
1.
Two, half (18” x 24”) size sets and two flash drives, containing updated record
drawings. The following sections should be provided as applicable:

a.
Architectural

b.
Structural

c.
Fire Protection

d.
Plumbing

e.
Mechanical

f.
Electrical

g.
Tel Data

h.
Landscaping

i.
Civil

2.
Flash drives should include CAD and PDF formats of applicable drawings.

3.
PDF updated record drawings should be formatted with the following parameters:

a.
If the build out is one floor or less, create one PDF with all of the drawing
sheets

b.
If the build out is two or more floors, each sheet should be an individual PDF

Project Information
1.
One hard copy named “O & M Binder” in binder form divided up with the following
sections as applicable:

a.
Complete list of all contractors, subs, vendors, suppliers, with full contact
information (address, phone, email)

b.
Submittals

c.
O&M manuals

d.
Site Construction

e.
Concrete

f.
Masonry

g.
Metals

h.
Wood and Plastics

i.
Thermal & Moisture Protection

j.
Doors and Windows

k.
Finishes

l.
Specialties

m.
Equipment

n.
Furnishings

o.
Special Construction

p.
Conveying Systems



Exhibit B-3 - 2

--------------------------------------------------------------------------------




q.
Mechanical

r.
Electrical

2.
One hard copy named Testing, Permitting & Certification Reports, “TPC Reports”
in binder form divided up with the following sections as applicable:

a.
Balancing Reports (Include Air and Water Reports)

b.
Warranties (with Log)

c.
Signed Certificate of Occupancy

d.
Signed Construction Permit Card

e.
Recycling/ Waste Tracking Sheets

f.
Mechanical piping chemical flushing report from Water Treatment contractor

g.
Fire alarm test reports



The following items are only “as applicable”:
a.
Smoke control system certification

b.
Arc flash report/ Short circuit coordination study

c.
Approved submittal from MEP engineer for Tenant Design Sequence of Operations

d.
Electrical testing report

e.
Tenant fuel storage permit for generator

f.
Commissioning report

g.
Utility meters and account numbers



The following items are in addition to the items above and are for Base Building
projects only:


a.
Fire pump test acceptance report and/ or hydrant flow test report

b.
Generator acceptance report and load bank test report

c.
Fire protection device sign off for PRV’s and standpipe test

d.
Davit/window washing tie down reports

e.
Copy of latest Project Manual

f.
BMS point to point checklist report

g.
All permits and licenses (including MA state tags for first inspection on
pressure vessels)

h.
Orders of Condition for Site



3.
Two flash drives containing the information within the O & M and TPC Reports
binders described above.

[End of Exhibit B-3]


Exhibit B-3 - 3

--------------------------------------------------------------------------------





EXHIBIT B-4
BASE BUILDING DELIVERY MATRIX
DESCRIPTION
RESPONSIBILITY
Landlord
Tenant
Comments
SITEWORK / GENERAL
 
 
 
Provide all base building drawings, including (MEP / FP system components) and
specifications for tenant engineer / architect use
X
 
 
Tenant shall adhere to the LEED Compliance design criteria as outlined in the
attached Base Building Spec.
 
X
 
STRUCTURE
 
 
 
Floor to floor heights will be 13’ 6”
X
 
 
Sleeved openings and pathways for tenant utility risers
X
 
 
ROOFING
 
 
 
White Sarnafil 60 mil (80 mil at roof deck and terrace locations) roofing system
with rigid insulation and/or EPDM
X
 
 
EXTERIOR
 
 
 
Aluminum curtain wall
X
 
 
Main building entrances to match curtain wall
X
 
 
Screening of Base Building rooftop equipment
X
 
 
COMMON AREAS
 
 
 
Finished egress stairwells with painted GWB
X
 
 
Toilet rooms in core areas
X
 
 
Five stalls shall be provided in the women’s restroom on each floor. Three
stalls and two urinals shall be provided in the men’s restroom on each floor.
X
 
 
Janitor’s closets in core areas
X
 
 
Provide all equipment necessary for stair pressurization requirements at egress
stairs to meet code requirements
X
 
 
WINDOW TREATMENT
 
 
 
Furnish and install Building standard blinds
 
X
Landlord to provide a finished pocket for blinds
TENANT AREAS
 
 
 



B-4-1

--------------------------------------------------------------------------------




DESCRIPTION
RESPONSIBILITY
Landlord
Tenant
Comments
Insulation and perimeter framing at exterior walls
X
 
 
Provide a finished face at Tenant side of core partitions to deck
 
X
 
Provide electrical closets within core area
X
 
 
Slabs to be finished and ready for potential exposed concrete finish
X
 
 
Shaft enclosures for Base Building systems’ risers
X
 
 
FIRE PROTECTION
 
 
 
Fire service entrance including fire department connection, alarm valve, and
flow protection
X
 
 
Core area distribution piping and sprinkler heads
X
 
 
Stair distribution piping and sprinkler heads
X
 
 
Upright heads in Tenant premises (code minimum 1 per 225 RSF)
X
 
 
Modification of sprinkler piping and head locations to suit Tenant layout
 
X
 
Fire Phones (per code) in fire control room, elevators and stairwells
X
 
 
Provide outline of landlord’s impairment planning; including construction
phasing & occupancy plans
X
 
Tenant obligation to comply with building-specific NFPA 241 Plan
Remote annunciator (per code/specifications)
X
 
 
Fire extinguisher cabinets at core areas
X
 
 
Fire extinguisher cabinets in Tenant Premises
 
X
 
PLUMBING
 
 
 
Domestic water service with backflow prevention and Base Building risers. Two
capped connections per floor for water, vent, drains.
X
 
 
Domestic water distribution loop within Tenant Premises
 
X
 
Wall hydrants in core areas (where required by code)
X
 
 
Tenant metering and sub-metering at Tenant connection
 
X
 
Storm drainage system
 
 
 



B-4-2

--------------------------------------------------------------------------------




DESCRIPTION
RESPONSIBILITY
Landlord
Tenant
Comments
Sanitary waste and vent service
X
 
 
Hot water generation for core restrooms
X
 
 
Electric ADA compliant water coolers
X
 
 
NATURAL GAS
 
 
 
Natural gas service to Building and piping to Base Building boilers
X
 
 
HEATING, VENTILATION, AIR CONDITIONING
 
 
 
Provide condenser water riser and one condenser water tap on each floor
X
 
 
Central gas boiler plant with variable speed HW primary pumps


X
 
 
Hot / Chilled water pipe risers and (2) sets of taps per tenant floor
X
 
 
Hot / Chilled water pipe distribution loop within Tenant Premises
 
X
 
Provide perimeter finned tube radiation and integral curtain wall stool trim
cover within Tenant Premises
 
X
 
Building Management System (BMS) for core area and Landlord infrastructure to be
DDC controlled (provide vendor)
X
 
 
DDC (compatible with Landlord’s system) within Tenant Premises and Tenant
infrastructure
 
X
 
Provide DDC specific outline specifications of all equipment provided for tenant
engineer review
X
 
 
Restroom exhaust for core area restrooms
X
 
 
Janitor’s closet exhaust for core area janitor’s closets
X
 
 
Electric room ventilation system for Base Building electrical closets
X
 
 
Sound attenuation for Base Building infrastructure to comply with Boston Noise
Ordinance
X
 
 
ELECTRICAL
 
 
 
Electrical utility service to switchboard in main electrical room
X
 
 



B-4-3

--------------------------------------------------------------------------------




DESCRIPTION
RESPONSIBILITY
Landlord
Tenant
Comments
Provide emergency Generator Power and distribution for Base Building Life Safety
X
 
 
Provide specific outline specifications of all equipment to be provided by base
building for tenant engineer use
X
 
 
Lighting and power distribution for core areas
X
 
 
Lighting and power distribution for Tenant Premises
 
X
 
Meter socket and meter for Tenant bus tie in
 
X
 
Common area life safety emergency lighting/signage
X
 
 
Tenant Premises life safety emergency lighting/signage
 
X
 
Tenant panels, transformers, etc. in addition to Base Building
 
X
 
Base Building Electrical Closets serving Tenant electrical to be located in the
building core
X
 
 
FIRE ALARM
 
 
 
Base Building fire alarm system with devices in core areas
X
 
 
Fire alarm sub panels and devices for Tenant Premises with integration into Base
Building system
 
X
 
Alteration to fire alarm system to accommodate NFPA 241 requirements and to
facilitate Tenant fit-out program
 
X
 
TELEPHONE/DATA
 
 
 
Underground local exchange carrier service to primary demarcation room
X
 
 
Tel Data Riser Conduit from demarcation room to each floor
 
X
 
Tenant tel/data rooms
 
X
 
Pathways from demarcation room directly into Tenant tel/data rooms
X
 
 
Tel/Data cabling from demarcation room to IDF rooms on each floor.
 
X
 
Fiber optic service for Tenant use
X
 
 
Provisioning of circuits and service from service providers
 
X
 
Audio visual systems and support at all common areas
X
 
 



B-4-4

--------------------------------------------------------------------------------




DESCRIPTION
RESPONSIBILITY
Landlord
Tenant
Comments
SECURITY
 
 
 
Card access at Building entries
X
 
 
Card access into or within Tenant Premises on separate Tenant installed and
managed system
 
X
 
Video camera coverage of Tenant Premises on separate Tenant installed and
managed system
 
X
 
Video camera coverage of Base Building Premises (lobby and loading areas)
X
 
 
MISCELLANEOUS
 
 
 
Parking (in adjacent structures)
X
 
 
Interior Signage – building directories and core areas
X
 
 
Interior Signage – Tenant premises
 
X
 
Portion of Level 9 Floor to have ¼” EMF Shielding
X
 
 



[End of Exhibit B-4]


B-4-5

--------------------------------------------------------------------------------





EXHIBIT C


LANDLORD SERVICES




I.
CLEANING:



Cleaning and janitor services as provided below:


A.
Office Areas:



Daily:
(Monday through Friday, inclusive, holidays observed by the cleaning company
excepted).



1.
Empty all waste receptacles and remove waste material from the Premises; wash
receptacles as necessary.



2.
Sweep and dust mop all uncarpeted areas using a dust-treated mop.



3.
Vacuum all rugs and carpeted areas.



4.
Hand dust and wipe clean with treated cloths all horizontal surfaces, including
furniture, office equipment, window sills, door ledges, chair rails, and
convector tops, within normal reach.



5.
Wash clean all water fountains and sanitize.



6.
Move and dust under all desk equipment and telephones and replace same (but not
computer terminals, specialized equipment or other materials).



7.
Wipe clean all chrome and other bright work.



8.
Hand dust grill work within normal reach.



9.
Main doors to premises shall be locked and lights shut off upon completion of
cleaning.

Weekly:


1.
Dust coat racks and the like.



2.
Spot clean entrance doors, light switches and doorways.



Quarterly:




C-1

--------------------------------------------------------------------------------




1.
Render high dusting not reached in daily cleaning to include:



a)
dusting all pictures, frames, charts, graphs and similar wall hangings.



b)
dusting of all vertical surfaces, such as walls, partitions, doors and door
frames, etc.



c)
dusting all pipes, ducts and moldings.



d)
dusting of all vertical blinds.



e)
dust all ventilating, air conditioning, louvers and grills.



2.
Spray buff all resilient floors.





B.
LAVATORIES:



Daily:
(Monday through Friday, inclusive, holidays observed by the cleaning company
excepted).



1.
Sweep and damp mop.



2.
Clean all mirrors, powder shelves, dispensers and receptacles, bright work,
flushometers, piping and toilet seat hinges.



3.
Wash both sides of all toilet seats.



4.
Wash all basins, bowls and urinals.



5.
Dust and clean all powder room fixtures.



6.
Empty and clean paper towel and sanitary disposal receptacles.



7.
Remove waste paper and refuse.



8.
Refill tissue holders, soap dispensers, towel dispensers, sanitary dispensers;
materials to be furnished by Landlord.



Monthly:


1.
Machine scrub lavatory floors.



2.
Wash all partitions and tile walls in lavatories.



C-2

--------------------------------------------------------------------------------






3.
Dust all lighting fixtures and grills in lavatories.



C.
MAIN LOBBIES, ELEVATORS, STAIRWELLS AND COMMON CORRIDORS:



Daily:
(Monday through Friday, inclusive, holidays observed by the cleaning company
excepted).



1.
Sweep and damp mop all floors, empty and clean waste receptacles, dispose of
waste.



2.
Clean elevators, wash or vacuum floors, wipe down walls and doors.



3.
Spot clean any metal work inside lobbies.



4.
Spot clean any metal work surrounding building entrance doors.



5.
Sweep all stairwells and dust handrails.



Monthly:
    
1.
All resilient tile floors in public areas to be spray buffed.





D.
WINDOW CLEANING:



All exterior windows shall be washed on the inside and outside surfaces at a
frequency necessary to maintain a first class appearance.


II.    HVAC:


A.    Heating, ventilating and air conditioning equipment will be provided with
sufficient capacity to accommodate a maximum population density of one (1)
person per one hundred (100) square feet of useable floor area served, and a
combined lighting and power load of 5.0 watts per square foot of useable floor
area. In the event Tenant introduces into the Premises personnel or equipment
which overloads the system’s ability to adequately perform its proper functions,
Landlord shall so notify Tenant in writing and supplementary system(s) may be
required and installed by Landlord at Tenant’s expense, if within fifteen (15)
days Tenant has not modified its use so as not to cause such overload.


Operating criteria of the basic system shall not be less than the following:




C-3

--------------------------------------------------------------------------------




Indoor conditions no higher than 76°occupied; 80 °F unoccupied, 50% RH when
outdoor conditions are no higher than 91ºF DB and 74ºF WB, and no lower than
72ºF DB when the outdoor conditions are no lower than 9ºF DB.


B.
Landlord shall provide heating, ventilating and air conditioning as normal
seasonal changes may require during Normal Building Operating Hours (8:00 a.m.
to 6:00 p.m. Mondays through Fridays and 9:00 a.m. to 1:00 p.m. on Saturdays,
legal holidays in all cases excepted).



If Tenant shall require air conditioning (during the air conditioning season) or
heating or ventilating during any season outside Normal Building Operating Hours
(“Overtime Usage”), Landlord shall use landlord’s best efforts to furnish such
services for the area or areas specified by written request of Tenant delivered
to the Building Superintendent or the Landlord before 3:00 p.m. of the business
day preceding the extra usage.  For such Overtime Usage, Tenant shall pay
Landlord, as Additional Rent, upon receipt of billing, a sum equal to (i) that
portion of the total expenses associated with the operation, maintenance repair,
replacement, insurance and utilities (without duplication of amounts included in
Operating Expenses for the Office Tower) incurred in operating the central HVAC
system for Overtime Usage equal to the proportion thereof which Tenant’s British
Thermal Units (“BTU”) use of the system bears to the total “BTU” use of all
tenants utilizing the central HVAC system, based on Tenant installed and
maintained BTU meters, which meters shall be approved by Landlord for durability
and compatibility with the building management system (“Initial Overtime Usage
Charge”) and (ii) fifteen percent (15%) of  the total of the Initial Overtime
Usage Charge for accounting, bookkeeping and collecting of said expenses.    In
the event such Tenant installed BTU meters fail, Landlord reserves the right to
estimate Tenant’s BTU consumption until such time as such BTU meters are
repaired and put back into service. Landlord shall estimate the BTU consumption
based on Landlord’s estimate of reasonably anticipated costs, and shall adjust
such charge from time to time as necessary based on actual expenses and
experience associated with running and operating the system.




III.    ELECTRICAL SERVICES:


A.    Landlord shall provide electric power (consumption of which shall be at
Tenant’s sole cost and expense pursuant to Section 5.2 of the Lease) for a
combined load of 7.0 watts per square foot of useable area for lighting and for
office machines through standard receptacles for the typical office space.


B.    Landlord, at its option, may require separate metering and direct billing
to Tenant for the electric power required for any special equipment (such as
computers and reproduction equipment) that requires either 3-phase electric
power or any voltage other than 120 volts, or for


C-4

--------------------------------------------------------------------------------




any other usage. Tenant shall be solely responsible for the cost associated with
such meter(s) required for Tenant’s special equipment and installation thereof.


C.    Landlord will furnish and install, at Tenant’s expense, all replacement
lighting tubes, lamps and ballasts required by Tenant. Landlord will clean
lighting fixtures on a regularly scheduled basis at Tenant’s expense.


IV.
ELEVATORS:



Provide passenger elevator service.


V.
WATER:



Provide tempered water for lavatory purposes and cold water for drinking,
lavatory and toilet purposes.


VI.
CARD ACCESS SYSTEM:



Landlord will provide a card access system at one entry door of the building.






[End of Exhibit C]


C-5

--------------------------------------------------------------------------------





EXHIBIT D


FORM OF DECLARATION AFFIXING THE COMMENCEMENT DATE OF LEASE




THIS AGREEMENT made this      day of             , 200___, by and between
[LANDLORD] (hereinafter “Landlord”) and [TENANT] (hereinafter “Tenant”).




W I T N E S S E T H T H A T:


1.    This Agreement is made pursuant to Section [3.1] of that certain Lease
dated [date], between Landlord and Tenant (the “Lease”).


2.    It is hereby stipulated that the Lease Term commenced on [commencement
date], (being the “Commencement Date” under the Lease), and shall end and expire
on [expiration date], unless sooner terminated or extended, as provided for in
the Lease.


WITNESS the execution hereof by persons hereunto duly authorized, the date first
above written.


 
 
LANDLORD:
 
 
 
 
 
[INSERT LL SIGNATURE BLOCK]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
 
 
 
 
 
Title:
 



 
 
TENANT:
 
 
 
ATTEST:
 
[TENANT]
 
 
 
 
 
 
By:
 
 
By:
 
Name:
 
 
Name:
 
Title:
 
 
Title:
 
 
 
 
Hereunto duly authorized









D-1

--------------------------------------------------------------------------------





EXHIBIT E


FORMS OF LIEN WAIVERS


CONTRACTOR’S PARTIAL WAIVER AND SUBORDINATION OF LIEN


STATE OF
 
Date:
 
 
 
 
COUNTY
Application for Payment No.:
 





OWNER:
 
 
 
 
 
CONTRACTOR:
 
 
 
 
 
LENDER / MORTGAGEE:
 
 





1.
Original Contract Amount:
$
 
 
 
 
 
2.
Approved Change Orders:
$
 
 
 
 
 
3.
Adjusted Contract Amount:
$
 
 
(line 1 plus line 2)
 
 
 
 
 
 
4.
Completed to Date:
$
 
 
 
 
 
5.
Less Retainage:
$
 
 
 
 
 
6.
Total Payable to Date:
$
 
 
(line 4 less line 5)
 
 
 
 
 
 
7.
Less Previous Payments:
$
 
 
 
 
 
8.
Current Amount Due:
$
 
 
(line 6 less line 7)
 
 
 
 
 
 
9.
Pending Change Orders:
$
 
 
 
 
 
10.
Disputed Claims:
$
 





E-1

--------------------------------------------------------------------------------




The undersigned who has a contract with _________________________ for furnishing
labor or materials or both labor and materials or rental equipment, appliances
or tools for the erection, alteration, repair or removal of a building or
structure or other improvement of real property known and identified as located
in ____________ (city or town), _________County, _________________________ and
owned by _________________, upon receipt of __________ ($__________) in payment
of an invoice/requisition/application for payment dated __________________ does
hereby:


(a)
waive any and all liens and right of lien on such real property for labor or
materials, or both labor and materials, or rental equipment, appliances or
tools, performed or furnished through the following date ________________
(payment period), except for retainage, unpaid agreed or pending change orders,
and disputed claims as stated above;



(b)
subordinate any and all liens and right of lien to secure payment for such
unpaid, agreed or pending change orders and disputed claims, and such further
labor or materials, or both labor and materials, or rental equipment, appliances
or tools, except for retainage, performed or furnished at any time through the
twenty-fifth day after the end of the above payment period, to the extent of the
amount actually advanced by the above lender/mortgagee through such twenty-fifth
day.



Signed under the penalties of perjury this _________ day of _________, 20__.


WITNESS:
 
CONTRACTOR:
 
 
 
 
 
 
 
 
 
Name:
 
 
Name:
 
Title:
 
 
Title:
 
 
 
 





E-2

--------------------------------------------------------------------------------




SUBCONTRACTOR’S LIEN WAIVER




General Contractor:
 
 
 
 
 
Subcontractor:
 
 
 
 
 
Owner:
 
 
 
 
 
Project:
 
 
 
 
 
Total Amount Previously Paid:
$
 
 
 
 
Amount Paid This Date:
$
 
 
 
 
Retainage (Including This Payment) Held to Date:
$
 



In consideration of the receipt of the amount of payment set forth above and any
and all past payments received from the Contractor in connection with the
Project, the undersigned acknowledges and agrees that it has been paid all sums
due for all labor, materials and/or equipment furnished by the undersigned to or
in connection with the Project and the undersigned hereby releases, discharges,
relinquishes and waives any and all claims, suits, liens and rights under any
Notice of Identification, Notice of Contract or statement of account with
respect to the Owner, the Project and/or against the Contractor on account of
any labor, materials and/or equipment furnished through the date hereof.


The undersigned individual represents and warrants that he is the duly
authorized representative of the undersigned, empowered and authorized to
execute and deliver this document on behalf of the undersigned and that this
document binds the undersigned to the extent that the payment referred to herein
is received.


The undersigned represents and warrants that it has paid in full each and every
sub-subcontractor, laborer and labor and/or material supplier with whom
undersigned has dealt in connection with the Project and the undersigned agrees
at its sole cost and expense to defend, indemnify and hold harmless the
Contractor against any claims, demands, suits, disputes, damages, costs,
expenses (including attorneys’ fees), liens and/or claims of lien made by such
sub-subcontractors, laborers and labor and/or material suppliers arising out of
or in any way related to the Project.


Signed under the penalties of perjury as of this ______ day of ______________,
20__.




E-3

--------------------------------------------------------------------------------




SUBCONTRACTOR:
 
Signature and Printed Name of Individual
 
 
Signing this Lien Waiver
 
 
 
 
 
 
 
 
 
WITNESS:
 
 
 
 
 
 
 
 
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
Dated:
 
 
 





E-4

--------------------------------------------------------------------------------




CONTRACTOR’S WAIVER OF CLAIMS AGAINST OWNER AND ACKNOWLEDGMENT OF FINAL PAYMENT


Commonwealth of Massachusetts
Date:
 
 
 
COUNTY OF
 
Invoice No.:
 





OWNER:
 
 
 
 
 
CONTRACTOR:
 
 
 
 
 
PROJECT:
 
 





1.
Original Contract Amount:
$
 
 
 
 
 
2.
Approved Change Orders:
$
 
 
 
 
 
3.
Adjusted Contract Amount:
$
 
 
 
 
 
4.
Sums Paid on Account of Contract Amount:
$
 
 
 
 
 
5.
Less Final Payment Due:
$
 



The undersigned being duly sworn hereby attests that when the Final Payment
Due as set forth above is paid in full by Owner, such payment shall constitute
payment in full for all labor, materials, equipment and work in place furnished
by the undersigned in connection with the aforesaid contract and that no further
payment is or will be due to the undersigned.


The undersigned hereby attests that it has satisfied all claims against it for
items, including by way of illustration but not by way of limitation, items of:
labor, materials, insurance, taxes, union benefits, equipment, etc. employed in
the prosecution of the work of said contract, and acknowledges that satisfaction
of such claims serves as an inducement for the Owner to release the Final
Payment Due.


The undersigned hereby agrees to indemnify and hold harmless the Owner from and
against all claims arising in connection with its Contract with respect to
claims for the furnishing of labor, materials and equipment by others. Said
indemnification and hold harmless shall include the reimbursement of all actual
attorney’s fees and all costs and expenses of every nature, and shall be to the
fullest extent permitted by law.




E-5

--------------------------------------------------------------------------------




The undersigned hereby irrevocably waives and releases any and all liens and
right of lien on such real property and other property of the Owner for labor or
materials, or both labor and materials, or rental equipment, appliances or
tools, performed or furnished by the undersigned, and anyone claiming by,
through, or under the undersigned, in connection with the Project.


The undersigned hereby releases, remises and discharges the Owner, any agent of
the Owner and their respective predecessors, successors, assigns, employees,
officers, shareholders, directors, and principals, whether disclosed or
undisclosed (collectively “Releasees”) from and against any and all claims,
losses, damages, actions and causes of action (collectively “Claims”) which the
undersigned and anyone claiming by, through or under the undersigned has or may
have against the Releasees, including, without limitation, any claims arising in
connection with the Contract and the work performed thereunder.


Notwithstanding anything to the contrary herein, payment to the undersigned of
the Final Payment Due sum as set forth above, shall not constitute a waiver by
the Owner of any of its rights under the contract including by way of
illustration but not by way of limitation guarantees and/or warranties. Payment
will not be made until a signed waiver is returned to Owner.


The undersigned individual represents and warrants that he/she is the duly
authorized representative of the undersigned, empowered and authorized to
execute and deliver this document on behalf of the undersigned.


Signed under the penalties of perjury as of this ___ day of ________________,
_____.


 
Corporation
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
Hereunto duly authorized
 
 
 
 
 
 
Date:
 
 
 

COMMONWEALTH OF MASSACHUSETTS
 
 
 
COUNTY OF SUFFOLK
 
 

On this ___ day of __________, 20___, before me, the undersigned notary public,
personally appeared _____________________________, proved to me through
satisfactory evidence of identification, to be the person whose name is signed
on the preceding or attached document, and acknowledged to me that he/she signed
it as ______________ for ______________, a corporation/partnership voluntarily
for its stated purpose.
    
NOTARY PUBLIC
My Commission Expires:



E-6

--------------------------------------------------------------------------------





EXHIBIT F


APPRAISER DETERMINATION OF PREVAILING MARKET RENT




Where in the Lease to which this Exhibit is attached provision is made for an
Appraiser Determination of Prevailing Market Rent, the following procedures and
requirements shall apply:
1.    Tenant’s Request. Tenant shall send a notice to Landlord by the time set
for such notice in the applicable section of the Lease, requesting an Appraiser
Determination of the Prevailing Market Rent, which notice to be effective must
(i) make explicit reference to the Lease and to the specific section of the
Lease pursuant to which said request is being made, (ii) include the name of an
appraiser (“Tenant’s Appraiser”) selected by Tenant to act for Tenant, which
appraiser shall be an M.A.I. appraiser selected by Tenant and which appraiser
shall have at least ten (10) years’ experience in appraising properties of a
nature and type generally similar to the Building located in the Downtown Boston
Market, and (iii) explicitly state that Landlord is required to notify Tenant
within thirty (30) days of an additional appraiser selected by Landlord.
2.    Landlord’s Response. Within thirty (30) days after Landlord’s receipt of
Tenant’s notice requesting the Appraiser Determination and stating the name of
the appraiser selected by Tenant, Landlord shall give written notice to Tenant
of Landlord’s selection of an appraiser (“Landlord’s Appraiser”) who shall be an
M.A.I. appraiser having at least the experience referred to above.
3.    Selection of Third Appraiser. Within ten (10) days thereafter the two (2)
appraisers so selected shall select a third such appraiser (the “Third
Appraiser”) also be an M.A.I. appraiser having at least the experience referred
to above, provided, as a further qualification, that the Third Appraiser shall
not be an individual who is then under contract to represent or provide services
to either Landlord or Tenant (it being understood and agreed that this
limitation shall not preclude the selection of the Third Appraiser from a firm
or corporation that is then otherwise under contract to represent or provide
services to either Landlord or Tenant).
4.    Rental Value Determination. Within twenty-four (24) days after the
selection of the Third Appraiser, both Tenant’s Appraiser and Landlord’s
Appraiser shall make their own determination of the Prevailing Market Rent and
submit such determinations to the Third Appraiser. Such Prevailing Market Rent
determination shall take into account all relevant factors. The Third Appraiser
shall, within thirty (30) days after the selection of the Third Appraiser,
determine the Prevailing Market Rent by selecting either the Prevailing Market
Rent determined by Tenant’s Appraiser or the Prevailing Market Rent determined
by Landlord’s Appraiser. The Third Appraiser shall advise Landlord and Tenant in
writing by the expiration of said thirty (30) day period of the annual fair
market rental value which as so determined shall be referred to as the
Prevailing Market Rent.


F-1

--------------------------------------------------------------------------------




5.    Costs. Each party shall pay the costs and expenses of the appraiser
selected by it and each shall pay one half (1/2) of the costs and expenses of
the Third Appraiser
6.    Failure to Select an Appraiser or Failure of Appraiser to Serve. If Tenant
shall have requested an Appraiser Determination and Landlord shall not have
designated an appraiser within the time period provided therefor above, then
Tenant’s Appraiser shall alone make the determination of Prevailing Market Rent
in writing to Landlord and Tenant within thirty (30) days after the expiration
of Landlord’s right to designate an appraiser hereunder. If Tenant and Landlord
have both designated appraisers but the two appraisers so designated do not,
within a period of fifteen (15) days after the appointment of the second
appraiser, agree upon and designate the Third Appraiser willing so to act, the
Tenant, the Landlord or either appraiser previously designated may request the
Boston Bar Association (or such organization as may succeed to the Boston Bar
Association) to designate the Third Appraiser willing so to act and an appraiser
so appointed shall, for all purposes, have the same standing and powers as
though he had been seasonably appointed by the appraisers first appointed. In
case of the inability or refusal to serve of any person designated as an
appraiser, or in case any appraiser for any reason ceases to be such, an
appraiser to fill such vacancy shall be appointed by the Tenant, the Landlord,
the appraisers first appointed or the Boston Bar Association as the case may be,
whichever made the original appointment, or if the person who made the original
appointment fails to fill such vacancy, upon request of any appraiser who
continues to act or by the Landlord or Tenant such vacancy may be filled by the
Boston Bar Association and any appraiser so appointed to fill such vacancy shall
have the same standing and powers as though originally appointed.




[End of Exhibit F]






F-2

--------------------------------------------------------------------------------





EXHIBIT G


LIST OF MORTGAGES




None.


G-1

--------------------------------------------------------------------------------





EXHIBIT H


FORM OF LETTER OF CREDIT




[Letterhead of a money center bank acceptable to the Landlord]


[Please note the tenant on this Letter of Credit must match the exact tenant
entity in the Lease]




[date]


[Landlord]
c/o Boston Properties LP
800 Boylston Street, Suite 1900
Boston, Massachusetts 02199-8103
Attn: Lease Administration, Legal Dept.




Ladies and Gentlemen:


We hereby establish our Irrevocable Letter of Credit and authorize you to draw
on us at sight for the account of [Tenant] (“Applicant”), the aggregate amount
of [spell out dollar amount] and [__]/100 Dollars [($        )]. You shall have
the right to make partial draws against this Letter of Credit from time to time.


Funds under this Letter of Credit are available to the beneficiary hereof as
follows:


Any or all of the sums hereunder may be drawn down at any time and from time to
time from and after the date hereof by [Landlord] (“Beneficiary”) when
accompanied by this Letter of Credit and a written statement signed by an
individual purporting to be an authorized agent of Beneficiary, certifying that
such moneys are due and owing to Beneficiary, and a sight draft executed and
endorsed by such individual.


This Letter of Credit is transferable in its entirety to any successor in
interest to Beneficiary as owner of [Property, Address, City/Town, State].
Should a transfer be desired, such transfer will be subject to the return to us
of this advice, together with written instructions. Any fees related to such
transfer shall be for the account of the Applicant.


The amount of each draft must be endorsed on the reverse hereof by the
negotiating bank. We hereby agree that this Letter of Credit shall be duly
honored upon presentation and delivery of the certification specified above.


This Letter of Credit shall expire on [Final Expiration Date].




H-1

--------------------------------------------------------------------------------




Notwithstanding the above expiration date of this Letter of Credit, the term of
this Letter of Credit shall be automatically renewed for successive, additional
one (1) year periods unless, at least sixty (60) days prior to any such date of
expiration, the undersigned shall give written notice to Beneficiary, by
certified mail, return receipt requested and at the address set forth above or
at such other address as may be given to the undersigned by Beneficiary, that
this Letter of Credit will not be renewed.


If any instructions accompanying a drawing under this Letter of Credit request
that payment is to be made by transfer to your account with another bank, we
will only effect such payment by fed wire to a U.S. regulated bank, and we
and/or such other bank may rely on an account number specified in such
instructions even if the number identifies a person or entity different from the
intended payee.


This Letter of Credit is governed by the Uniform Customs and Practice for
Documentary Credits (1993 Revision), International Chamber of Commerce
Publication 500.


Very truly yours,


[Name of Issuing Bank]




By:    __________________________
Name:     _________________________
Title:    __________________________




H-2

--------------------------------------------------------------------------------





EXHIBIT I


FORM OF CERTIFICATE OF INSURANCE


exhibit101leaseimage2.jpg [exhibit101leaseimage2.jpg]




I-1



--------------------------------------------------------------------------------






exhibit101leaseimage3.jpg [exhibit101leaseimage3.jpg]




I-2



--------------------------------------------------------------------------------







EXHIBIT J


PLAN OF PROPOSED HUB COMPLEX IMPROVEMENTS


[Attached]







--------------------------------------------------------------------------------




exhibit101leaseimage4.jpg [exhibit101leaseimage4.jpg]



